Exhibit 10.1

LOAN AGREEMENT

Dated as of July 28, 2016

Between

SST II 10231 S COLIMA RD, LLC, SST II 2234 ARROW HWY, LLC, SST II 4200
WESTMINSTER AVE, LLC, SST II 1571 W FOOTHILL BLVD, LLC, SST II 580 E LAMBERT RD,
LLC, SST II 404 POTRERO GRANDE DR, LLC, SST II 7611 TALBERT AVE, LLC, SST II
3860 BENATAR WAY, LLC, SST II 43745 SIERRA HWY, LLC, SST II 43707 N. SIERRA HWY,
LLC, SST II 6667 VAN BUREN BLVD, LLC, SST II 2998 ROCKVILLE RD, LLC, SST II 517
N 8TH ST, LLC, SST II 3937 SANTA ROSA AVE, LLC, SST II 8920 FEDERAL BLVD, LLC,
SST II 435 AIRPORT BLVD, LLC, SST II 3757 NORWOOD DR, LLC, SST II 240 W ARMY
TRAIL RD, LLC, SST II 4747 W CAL SAG RD, LLC, SST II 4100 FORESTVILLE RD, LLC,
SST II 27203 GROESBECK HWY, LLC, SST II 24623 RYAN RD, LLC, SST II 42557 VAN
DYKE AVE, LLC, SST II 262 E MAPLE RD, LLC, SST II 4233 US 130, LLC, SST II 10919
EVERGREEN WAY, LLC, SST II 9823 W. HILLSBOROUGH AVE, LLC, SST II 8141 HWY 59,
LLC, AND SST II 3101 S. FEDERAL HWY, LLC,

individually, collectively, jointly and severally, as Borrower

and

KEYBANK NATIONAL ASSOCIATION,

as Lender

Loan No. 10106319



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Principles of Construction

     28   

ARTICLE II - GENERAL TERMS

     29   

Section 2.1

 

Loan Commitment; Disbursement to Borrower

     29   

2.1.1

 

Agreement to Lend and Borrow

     29   

2.1.2

 

Single Disbursement to Borrower

     29   

2.1.3

 

The Note, Security Instrument and Loan Documents

     29   

2.1.4

 

Use of Proceeds

     29   

Section 2.2

 

Interest Rate

     29   

2.2.1

 

Interest Rate

     29   

2.2.2

 

Interest Calculation

     30   

2.2.3

 

Default Rate

     30   

2.2.4

 

Usury Savings

     30   

Section 2.3

 

Loan Payment

     30   

Section 2.4

 

Prepayments

     31   

Section 2.5

 

Defeasance

     31   

2.5.1

 

Voluntary Full Defeasance

     31   

2.5.2

 

Defeasance Collateral Account

     33   

2.5.3

 

Successor Borrower

     34   

2.5.4

 

Partial Defeasance

     34   

Section 2.6

 

Release of Property

     38   

2.6.1

 

Release of Property

     38   

Section 2.7

 

Clearing Account/Cash Management

     39   

2.7.1

 

Clearing Account

     39   

2.7.2

 

Cash Management Account

     40   

2.7.3

 

Payments Received under the Cash Management Agreement

     41   

2.7.4

 

Setup of the Clearing Account and Cash Management Account

     41   

ARTICLE III - CONDITIONS PRECEDENT

     41   

Section 3.1

 

Conditions Precedent to Closing

     41   

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

     41   

Section 4.1

 

Borrower Representations

     41   

4.1.1

 

Organization

     41   

4.1.2

 

Proceedings

     42   

4.1.3

 

No Conflicts

     42   

4.1.4

 

Litigation

     42   

4.1.5

 

Agreements

     42   

4.1.6

 

Title

     43   

4.1.7

 

Solvency

     43   

4.1.8

 

Full and Accurate Disclosure

     43   

4.1.9

 

No Plan Assets

     44   



--------------------------------------------------------------------------------

4.1.10

 

Compliance

     44   

4.1.11

 

Financial Information

     44   

4.1.12

 

Condemnation

     44   

4.1.13

 

Federal Reserve Regulations

     45   

4.1.14

 

Utilities and Public Access

     45   

4.1.15

 

Not a Foreign Person

     45   

4.1.16

 

Separate Lots

     45   

4.1.17

 

Assessments

     45   

4.1.18

 

Enforceability

     45   

4.1.19

 

No Prior Assignment

     45   

4.1.20

 

Insurance

     45   

4.1.21

 

Use of Property

     46   

4.1.22

 

Certificate of Occupancy; Licenses

     46   

4.1.23

 

Flood Zone

     46   

4.1.24

 

Physical Condition

     46   

4.1.25

 

Boundaries

     46   

4.1.26

 

Leases

     46   

4.1.27

 

Survey

     47   

4.1.28

 

Inventory

     47   

4.1.29

 

Filing and Recording Taxes

     47   

4.1.30

 

Special Purpose Entity/ Separateness/No Prohibited Entity/Ownership Structure

     47   

4.1.31

 

Management Agreement

     49   

4.1.32

 

Illegal Activity

     49   

4.1.33

 

No Change in Facts or Circumstances; Disclosure

     49   

4.1.34

 

Investment Company Act

     49   

4.1.35

 

Embargoed Person

     49   

4.1.36

 

Principal Place of Business; State of Organization

     50   

4.1.37

 

Environmental Representations and Warranties

     50   

4.1.38

 

Cash Management Account

     50   

Section 4.2

 

Survival of Representations

     51   

ARTICLE V - BORROWER COVENANTS

     51   

Section 5.1

 

Affirmative Covenants

     51   

5.1.1

 

Existence; Compliance with Legal Requirements

     51   

5.1.2

 

Taxes and Other Charges

     52   

5.1.3

 

Litigation

     53   

5.1.4

 

Access to Property

     53   

5.1.5

 

Notice of Default

     53   

5.1.6

 

Cooperate in Legal Proceedings

     53   

5.1.7

 

Perform Loan Documents

     54   

5.1.8

 

Award and Insurance Benefits

     54   

5.1.9

 

Further Assurances

     54   

5.1.10

 

Principal Place of Business, State of Organization

     54   

5.1.11

 

Financial Reporting

     55   

5.1.12

 

Business and Operations

     57   

5.1.13

 

Title to the Property

     57   

 

ii



--------------------------------------------------------------------------------

5.1.14

 

Costs of Enforcement

     57   

5.1.15

 

Estoppel Statement

     58   

5.1.16

 

Loan Proceeds

     58   

5.1.17

 

Intentionally Omitted

     58   

5.1.18

 

Confirmation of Representations

     58   

5.1.19

 

Environmental Covenants

     59   

5.1.20

 

Leasing Matters

     62   

5.1.21

 

Alterations

     62   

5.1.22

 

Operation of Property

     63   

5.1.23

 

Embargoed Person

     63   

Section 5.2

 

Negative Covenants

     63   

5.2.1

 

Operation of Property

     63   

5.2.2

 

Liens

     64   

5.2.3

 

Dissolution

     64   

5.2.4

 

Change In Business

     64   

5.2.5

 

Debt Cancellation

     64   

5.2.6

 

Zoning

     64   

5.2.7

 

No Joint Assessment

     65   

5.2.8

 

Intentionally Omitted

     65   

5.2.9

 

ERISA

     65   

5.2.10

 

Transfers

     65   

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION

     70   

Section 6.1

 

Insurance

     70   

Section 6.2

 

Casualty

     73   

Section 6.3

 

Condemnation

     73   

Section 6.4

 

Restoration

     74   

ARTICLE VII - RESERVE FUNDS

     78   

Section 7.1

 

Required Repairs

     78   

7.1.1

 

Deposits

     78   

7.1.2

 

Release of Required Repair Funds

     78   

Section 7.2

 

Tax and Insurance Escrow Fund

     79   

Section 7.3

 

Replacements and Replacement Reserve

     80   

7.3.1

 

Replacement Reserve Fund

     80   

7.3.2

 

Disbursements from Replacement Reserve Account

     80   

7.3.3

 

Performance of Replacements

     82   

7.3.4

 

Failure to Make Replacements

     84   

7.3.5

 

Balance in the Replacement Reserve Account

     84   

Section 7.4

 

Intentionally Omitted

     84   

Section 7.5

 

Excess Cash Flow Reserve Fund

     84   

7.5.1

 

Deposits to Excess Cash Flow Reserve Fund

     84   

7.5.2

 

Release of Excess Cash Flow Reserve Funds

     84   

Section 7.6

 

Reserve Funds, Generally

     85   

ARTICLE VIII - DEFAULTS

     86   

Section 8.1

 

Event of Default

     86   

Section 8.2

 

Remedies

     88   

Section 8.3

 

Remedies Cumulative; Waivers

     89   

 

iii



--------------------------------------------------------------------------------

ARTICLE IX - SPECIAL PROVISIONS

     90   

Section 9.1

 

Securitization

     90   

9.1.1

 

Sale of Notes and Securitization

     90   

9.1.2

 

Securitization Costs

     91   

Section 9.2

 

Right To Release Information

     92   

Section 9.3

 

Exculpation

     92   

Section 9.4

 

Matters Concerning Manager

     94   

Section 9.5

 

Servicer

     94   

Section 9.6

 

Lender/Servicer Loan Administration

     95   

ARTICLE X - MISCELLANEOUS

     95   

Section 10.1

 

Survival

     95   

Section 10.2

 

Lender’s Discretion

     95   

Section 10.3

 

Governing Law

     96   

Section 10.4

 

Modification, Waiver in Writing

     97   

Section 10.5

 

Delay Not a Waiver

     97   

Section 10.6

 

Notices

     97   

Section 10.7

 

Trial by Jury

     98   

Section 10.8

 

Headings

     99   

Section 10.9

 

Severability

     99   

Section 10.10

 

Preferences

     99   

Section 10.11

 

Waiver of Notice

     99   

Section 10.12

 

Remedies of Borrower

     99   

Section 10.13

 

Expenses; Indemnity

     99   

Section 10.14

 

Schedules Incorporated

     101   

Section 10.15

 

Offsets, Counterclaims and Defenses

     101   

Section 10.16

 

No Joint Venture or Partnership; No Third Party Beneficiaries

     101   

Section 10.17

 

Publicity

     101   

Section 10.18

 

Waiver of Marshalling of Assets

     102   

Section 10.19

 

Waiver of Counterclaim

     102   

Section 10.20

 

Conflict; Construction of Documents; Reliance

     102   

Section 10.21

 

Brokers and Financial Advisors

     102   

Section 10.22

 

Prior Agreements

     103   

Section 10.23

 

Joint and Several Liability

     103   

Section 10.24

 

Certain Additional Rights of Lender (VCOC)

     103   

Section 10.25

 

OFAC

     104   

Section 10.26

 

Duplicate Originals; Counterparts

     104   

ARTICLE XI – INTENTIONALLY DELETED

     104   

ARTICLE XII – ADDITIONAL OR SPECIAL PROVISIONS

     104   

Section 12.1

 

Inconsistencies

     104   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

  –     

Rent Roll

Schedule II

  –     

Required Repairs - Deadlines for Completion

Schedule III

  –     

Organizational Chart of Borrower

Schedule IV

  –     

Allocated Loan Amounts

Schedule V

  –     

Prior Description of Borrower “Separateness” Operations

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT IS MADE as of July 28, 2016 (this “Agreement”), between
KEYBANK NATIONAL ASSOCIATION, a national banking association, having an address
at 11501 Outlook, Suite 300, Overland Park, Kansas 66211 (“Lender”) and SST II
10231 S COLIMA RD, LLC, SST II 2234 ARROW HWY, LLC, SST II 4200 WESTMINSTER AVE,
LLC, SST II 1571 W FOOTHILL BLVD, LLC, SST II 580 E LAMBERT RD, LLC, SST II 404
POTRERO GRANDE DR, LLC, SST II 7611 TALBERT AVE, LLC, SST II 3860 BENATAR WAY,
LLC, SST II 43745 SIERRA HWY, LLC, SST II 43707 N. SIERRA HWY, LLC, SST II 6667
VAN BUREN BLVD, LLC, SST II 2998 ROCKVILLE RD, LLC, SST II 517 N 8TH ST, LLC,
SST II 3937 SANTA ROSA AVE, LLC, SST II 8920 FEDERAL BLVD, LLC, SST II 435
AIRPORT BLVD, LLC, SST II 3757 NORWOOD DR, LLC, SST II 240 W ARMY TRAIL RD, LLC,
SST II 4747 W CAL SAG RD, LLC, SST II 4100 FORESTVILLE RD, LLC, SST II 27203
GROESBECK HWY, LLC, SST II 24623 RYAN RD, LLC, SST II 42557 VAN DYKE AVE, LLC,
SST II 262 E MAPLE RD, LLC, SST II 4233 US 130, LLC, SST II 10919 EVERGREEN WAY,
LLC, SST II 9823 W. HILLSBOROUGH AVE, LLC, SST II 8141 HWY 59, LLC, AND SST II
3101 S. FEDERAL HWY, LLC, each a Delaware limited liability company having its
principal place of business at 111 Corporate Drive, Suite 120, Ladera Ranch,
California 92694 (each, as the context requires, hereinafter referred to
individually, collectively, jointly and severally, as “Borrower”).

RECITALS:

A. Borrower desires to obtain the Loan (as hereinafter defined) from Lender; and

B. Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (as hereinafter
defined).

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Accrual Period” means the period commencing on and including the first
(1st) day of each calendar month during the term of the Loan and ending on and
including the final calendar date of such calendar month; however, the initial
Accrual Period shall commence on and include the Closing Date and shall end on
and include the final calendar date of the calendar month in which the Closing
Date occurs.

“Action” has the meaning set forth in Section 10.3 hereof.

“Additional Insolvency Opinion” means any subsequent Insolvency Opinion.

“Additional Permitted Transfer” has the meaning set forth in Section 5.2.10(f)
hereof.



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” means any Manager in which Borrower or Guarantor has,
directly or indirectly, any legal, beneficial or economic interest.

“Agent” means KeyBank National Association, or any successor Eligible
Institution acting as Agent under the Cash Management Agreement.

“Allocated Loan Amount” shall mean the portion of the principal amount of the
Loan allocated to any applicable Individual Property as set forth on Schedule IV
hereof, as such amounts may be adjusted from time to time as hereinafter set
forth. Notwithstanding the foregoing or anything herein to the contrary, in the
event of a Casualty or Condemnation whereby Net Proceeds (or any portion
thereof) are to be applied to the principal amount of the Debt pursuant to the
terms of Article VI hereof (such Net Proceeds, the “Applied Net Proceeds”),
(a) then such Applied Net Proceeds shall be applied (1) first, to reduce the
Allocated Loan Amount of the Individual Property affected by such Casualty or
Condemnation and (2) second, pro rata to reduce the Allocated Loan Amounts of
each of the other Individual Properties and (b) notwithstanding the terms of the
foregoing clause (a), with respect to a Condemnation or Casualty affecting one
hundred percent (100%) of an Individual Property, the Allocated Loan Amount for
such Individual Property shall, at Lender’s sole discretion, be reduced to zero
(such Allocated Loan Amount prior to reduction being referred to as the
“Withdrawn Allocated Amount”) and each other Allocated Loan Amount shall, if the
Withdrawn Allocated Amount exceeds the Applied Net Proceeds realized with
respect to such Individual Property (such excess being referred to as the
“Proceeds Deficiency”), be increased by an amount equal to the product of
(1) the Proceeds Deficiency and (2) a fraction, the numerator of which is the
applicable Allocated Loan Amount (prior to the adjustment in question) and the
denominator of which is the aggregate of all of the Allocated Loan Amounts
(prior to the adjustment in question) other than the Withdrawn Allocated Amount.

“Amortizing Monthly Payment” has the meaning set forth in the Loan Terms Table
of the Note.

“Amortizing Payment Date” has the meaning set forth in the Loan Terms Table of
the Note.

“Annual Budget” means an operating budget, including all planned Capital
Expenditures, for the each Individual Property prepared by Borrower in
accordance with Section 5.1.11(g) hereof for the applicable Fiscal Year or other
period.

“Approved Annual Budget” has the meaning set forth in Section 5.1.11(g) hereof.

“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA, prepared by an independent third party appraiser holding an MAI
designation, who is state licensed or state certified if required under the laws
of the state where each applicable Individual Property is located, who meets the
requirements of FIRREA and who is otherwise satisfactory in Lender’s discretion.

 

2



--------------------------------------------------------------------------------

“Assignment of Management Agreement” means individually or collectively (as the
context requires), each Assignment of Management Agreement and Subordination of
Management Fees, dated as of the date hereof, among Lender, Borrower and
Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Availability Threshold” means $150,000.00.

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.

“Bankruptcy Action” means with respect to any Person (a) such Person filing a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law which is not dismissed within 30 days of filing; (c) such
Person filing an answer consenting to or otherwise acquiescing in or joining in
any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(d) such Person consenting to or acquiescing in or joining in an application for
the appointment of a custodian, receiver, trustee, or examiner for such Person
or any portion of the Property; (e) such Person making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal or state bankruptcy or insolvency law.

“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

“Business Day” means a day upon which commercial banks are not authorized or
required by law to close in the city designated from time to time as the place
for receipt of payments.

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Cash Management Account” has the meaning set forth in Section 2.7.2 hereof.

“Cash Management Agreement” means that certain Cash Management Agreement, dated
as of the date hereof, by and among Borrower, Lender and Agent, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Cash Sweep Event” means the occurrence of: (a) an Event of Default; (b) any
Bankruptcy Action of Borrower; or (c) a DSCR Trigger Event.

 

3



--------------------------------------------------------------------------------

“Cash Sweep Event Cure” means (a) if the Cash Sweep Event is caused solely by
the occurrence of a DSCR Trigger Event, the achievement of a Debt Service
Coverage Ratio of 1.50 to 1.00 or greater for two (2) consecutive quarters based
upon the trailing three (3) month period immediately preceding the date of
determination, or (b) if the Cash Sweep Event is caused by an Event of Default,
the acceptance by Lender of a cure of such Event of Default (which cure Lender
is not obligated to accept and may reject or accept in its discretion);
provided, however, that, such Cash Sweep Event Cure set forth in this definition
shall be subject to the following conditions, (i) no Event of Default shall have
occurred and be continuing under this Agreement or any of the other Loan
Documents, (ii) a Cash Sweep Event Cure may occur no more than a total of two
(2) times in the aggregate during the term of the Loan, and (iii) Borrower shall
have paid all of Lender’s reasonable expenses incurred in connection with such
Cash Sweep Event Cure including, reasonable attorney’s fees and expenses.
Notwithstanding any provision in this Agreement to the contrary, in no event
shall Borrower have the right to cure any Cash Sweep Event caused by a
Bankruptcy Action of Borrower.

“Cash Sweep Period” means each period commencing on the occurrence of a Cash
Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Sweep Event Cure, or (b) until payment in
full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents or the full defeasance of the Loan in accordance with
the terms and provisions of the Loan Documents.

“Casualty” has the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” has the meaning set forth in Section 6.4(b)(iii) hereof.

“Casualty Retainage” has the meaning set forth in Section 6.4(b)(iv) hereof.

“Clearing Account Agreement” means that certain Clearing Account - Deposit
Account Control Agreement dated the date hereof among Borrower, Lender and
Clearing Bank, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, relating to funds deposited in the
Clearing Account.

“Clearing Bank” means the clearing bank which establishes, maintains and holds
the Clearing Account, which shall be an Eligible Institution acceptable to
Lender in its discretion.

“Closing Date” means the date of the funding of the Loan.

“Code” means the Internal Revenue Code of 1986, as amended, as it may be further
amended from time to time, and any successor statutes thereto, and applicable
U.S. Department of Treasury regulations issued pursuant thereto in temporary or
final form.

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condemnation Proceeds” has the meaning set forth in Section 6.4(b) hereof.

 

4



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” have correlative meanings.

“Crowdfunding” means, any offer or sale of equity or debt securities of Borrower
or Guarantor or any Affiliate of any of them, involving or relating to direct or
indirect interests, or any combination of direct or indirect interests, in any
of the foregoing Persons, that is conducted or proposed to be conducted via the
internet or through the use of other general solicitation or advertising of the
investment opportunity to prospective investors by the issuer of such securities
or an online or other funding portal in a transaction or series of transactions
intended to be exempt from the registration requirements of the Securities Act
of 1933, as amended, including but not limited to pursuant to the exemptions
provided by Section 4(a)(6) thereof or Rule 506(c) promulgated thereunder, any
other similar state securities law, or any similar transaction.

“Current Owner” has the meaning set forth in Section 5.2.10(f) hereof.

“Debt” means the outstanding principal amount of the Loan set forth in, and
evidenced by, this Agreement and the Note together with all interest accrued and
unpaid thereon and all other sums (including the Defeasance Payment Amount and
any Yield Maintenance Premium (as defined in the Note)) due to Lender in respect
of the Loan under the Note, this Agreement, the Security Instrument or any other
Loan Document.

“Debt Service” means, with respect to any particular period of time, the
scheduled principal and interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” means a ratio for the applicable period in which:

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth
in the statements required hereunder, without deduction for (i) actual
management fees incurred in connection with the operation of the Property, or
(ii) amounts paid to the Reserve Funds, less (A) management fees equal to the
greater of (1) assumed management fees of 6.0% of Gross Income from Operations
and (2) the actual management fees incurred, and (B) annual Replacement Reserve
Fund contributions equal to $0.21 per square foot at the Property; and

(b) the denominator is an amount equal to the Amortizing Monthly Payment
multiplied by the aggregate number of Payment Dates occurring during such
period.

“Debt Service Coverage Ratio as of the Closing Date” means 1.84 to 1.00.

“Debt Yield” means a ratio in which:

(a) the numerator is the same numerator that would be calculated in connection
with the definition of Debt Service Coverage Ratio herein; and

(b) the denominator is the outstanding balance of the Loan as of the date of
calculation.

 

5



--------------------------------------------------------------------------------

“Debt Yield as of the Closing Date” means 10.4%.

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

“Default Rate” means, with respect to the Loan, a rate per annum equal to the
lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the Interest
Rate.

“Defeasance Collateral Account” has the meaning set forth in Section 2.5.2
hereof.

“Defeasance Date” has the meaning set forth in Section 2.5.1(a) hereof.

“Defeasance Deposit” means an amount equal to the remaining principal amount of
the Note, the Defeasance Payment Amount, any costs and expenses incurred or to
be incurred in the purchase of U.S. Obligations necessary to meet the Scheduled
Defeasance Payments, any revenue, documentary stamp or intangible taxes or any
other tax or charge due in connection with the transfer of the Note or otherwise
required to accomplish the agreements of Sections 2.4 and 2.5 hereof (including
any fees and expenses of accountants, attorneys and the Rating Agencies incurred
in connection therewith), and a defeasance processing fee in an amount
determined by Lender in its discretion, but not to exceed $20,000.

“Defeasance Event” has the meaning set forth in Section 2.5.1(a) hereof.

“Defeasance Payment Amount” means the amount which, when added to the remaining
principal amount of the Note, will be sufficient to purchase U.S. Obligations
providing the required Scheduled Defeasance Payments.

“Defeased Note” shall have the meaning set forth in Section 2.5.4 hereof.

“Disclosure Documents” means, collectively and as applicable, any offering
circular, prospectus, prospectus supplement, private placement memorandum or
other offering document, in each case, in connection with a Securitization.

“DSCR Trigger Event” means, that as of the date of determination, the Debt
Service Coverage Ratio based on the trailing three (3) month period immediately
preceding the date of such determination is less than 1.50 to 1.00.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

6



--------------------------------------------------------------------------------

“Eligible Institution” means KeyBank National Association or a depository
institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long-term unsecured debt obligations of which are rated at least “AA-” by
Fitch and S&P and “Aa3” by Moody’s).

“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including The USA PATRIOT Act (including the anti
terrorism provisions thereof), the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder including
those related to Specially Designated Nationals and Specially Designated Global
Terrorists, with the result that the investment in Borrower or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan
made by the Lender is in violation of law.

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, executed by Borrower and Guarantor in connection
with the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. Environmental
Law includes the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. Environmental Law also includes any present
and future federal, state and local laws, statutes, ordinances, rules,
regulations and the like, as well as common law: conditioning transfer of
property upon a negative declaration or other approval of a governmental
authority of the environmental condition of the Property; requiring notification
or disclosure of Releases of Hazardous Substances or other environmental
condition of the Property to any governmental authority or other Person, whether
or not in connection with transfer of title to or interest in property; imposing
conditions or requirements in connection with permits or other authorization for
lawful activity; relating to nuisance, trespass or other causes of action
related to the Property; or relating to wrongful death, personal injury, or
property or other damage in connection with any physical condition or use of the
Property.

 

7



--------------------------------------------------------------------------------

“Environmental Liens” has the meaning set forth in Section 5.1.19 hereof.

“Environmental Report” has the meaning set forth in Section 4.1.37 hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“Event of Default” has the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” has the meaning set forth in the Cash Management Agreement.

“Excess Cash Flow Reserve Account” has the meaning set forth in Section 7.5
hereof.

“Excess Cash Flow Reserve Fund” has the meaning set forth in Section 7.5 hereof.

“Extraordinary Expense” has the meaning set forth in Section 5.1.11(h) hereof.

“Fiscal Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan.

“Fitch” means Fitch, Inc.

“Foreclosure Sale” has the meaning set forth in Section 9(c) of the Note.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

“Governing State” has the meaning set forth is Section 10.3 hereof.

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Income from Operations” means, during any period, all income as reported
on the financial statements delivered by Borrower in accordance with this
Agreement, computed in accordance with GAAP, derived from the ownership and
operation of the Property from whatever source during such period, including
(i) Rents from Tenants that are in occupancy and paying full contractual rent
without right of offset or credit, (ii) utility charges, (iii) escalations,
(iv) forfeited security deposits, (v) interest on credit accounts, (vi) service
fees or charges, (vii) license fees, (viii) parking fees, (ix) income from
vending machines, (x) business interruption or other loss of income or rental
insurance proceeds, (xi) other required pass-throughs, (xii) interest on Reserve
Funds, if any, and (xiii) truck rental income, merchandise sales, commissions
from tenant insurance sales, cell tower income and related income, but excluding
(i) Rents from Tenants during a free-rent period, or Tenants that are included
in any Bankruptcy Action, (ii) sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any Governmental Authority,
(iii) refunds and uncollectible accounts, (iv) sales of furniture, fixtures and
equipment, (v) Insurance Proceeds (other than business interruption or other
loss of income or rental insurance), (vi) Awards, (vii) unforfeited

 

8



--------------------------------------------------------------------------------

security deposits, (viii) utility and other similar deposits and (ix) any
disbursements to Borrower from the Reserve Funds, if any. Gross income shall not
be diminished as a result of the Security Instrument or the creation of any
intervening estate or interest in the Property or any part thereof.

“Guarantor” means Strategic Storage Trust II, Inc., a Maryland corporation.

“Guaranty” means that certain Guaranty Agreement, dated as of the date hereof,
executed and delivered by Guarantor in connection with the Loan to and for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables, explosives, mold, mycotoxins, microbial
matter and airborne pathogens (naturally occurring or otherwise), but excluding
substances of kinds and in amounts ordinarily and customarily used or stored in
similar properties for the purpose of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.

“Immediate Family Member” has the meaning set forth in Section 5.2.10(f).

“Improvements” means, individually or collectively (as the context requires),
the “Improvements” as defined in each applicable Security Instrument.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including amounts for borrowed money and indebtedness in the form of mezzanine
debt or preferred equity); (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the deferred purchase
price of property or services (including trade obligations); (d) obligations
under letters of credit; (e) obligations under acceptance facilities; (f) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds, to invest in any Person or entity, or
otherwise to assure a creditor against loss; and (g) obligations secured by any
Liens, whether or not the obligations have been assumed (other than the
Permitted Encumbrances).

“Indemnified Liabilities” has the meaning set forth in Section 10.13(b) hereof.

“Indemnified Parties” means Lender and, its designee, (whether or not it is the
Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co underwriters, co placement agents or co initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act of 1933 as amended or

 

9



--------------------------------------------------------------------------------

Section 20 of the Security Exchange Act of 1934 as amended, any Person who is or
will have been involved in the origination of the Loan, any Person who is or
will have been involved in the servicing of the Loan secured hereby, any Person
in whose name the encumbrance created by the Security Instrument is or will have
been recorded, any Person who may hold or acquire or will have held a full or
partial interest in the Loan secured hereby (including investors or prospective
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan secured
hereby for the benefit of third parties) as well as the respective directors,
officers, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including any other Person who
holds or acquires or will have held a participation or other full or partial
interest in the Loan, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

“Independent Director” means a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and shall not while serving as Independent Director be:
(i) a stockholder, director (with the exception of serving as the Independent
Director of Borrower), officer, employee, partner, member (other than a “special
member” or “springing member”), manager, attorney or counsel of Borrower, equity
owners of Borrower or Guarantor or any Affiliate of Borrower or Guarantor;
(ii) a customer, supplier or other person who derives any of its purchases or
revenues from its activities with Borrower or Guarantor, equity owners of
Borrower or Guarantor or any Affiliate of Borrower or Guarantor; (iii) a Person
Controlling or under common Control with any such stockholder, director,
officer, employee, partner, member, manager, attorney, counsel, equity owner,
customer, supplier or other Person; or (iv) a member of the immediate family of
any such stockholder, director, officer, employee, partner, member, manager,
attorney, counsel, equity owner, customer, supplier or other Person and (b) has
(i) prior experience as an independent director or independent manager for a
corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
managers thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three years of employment
experience with one or more nationally-recognized companies that provides, inter
alia, professional independent directors or independent managers in the ordinary
course of their respective business to issuers of securitization or structured
finance instruments, agreements or securities or lenders originating commercial
real estate loans for inclusion in securitization or structured finance
instruments, agreements or securities (a “Professional Independent Director”)
and is at all times during his or her service as an Independent Director of
Borrower an employee of such a company or companies. A natural Person who
satisfies the foregoing definition except for being (or having been) the
independent director or independent manager of a “special purpose entity”
affiliated with Borrower (provided such affiliate does not or did not own a
direct or indirect equity interest in an Borrower) shall not be disqualified
from serving as an Independent Director, provided that such natural Person
satisfies all other criteria set forth above and that the fees such individual
earns from serving as independent director or independent manager of affiliates
of Borrower or in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year. A natural Person

 

10



--------------------------------------------------------------------------------

who satisfies the foregoing definition other than subparagraph (a)(ii) shall not
be disqualified from serving as an Independent Director of Borrower if such
individual is a Professional Independent Director and such individual complies
with the requirements of the previous sentence.

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Borrower and encumbered by the
applicable Security Instrument, together with all rights pertaining to such
property and Improvements, as more particularly described in the granting
clauses of the applicable Security Instrument and referred to therein as the
“Property.”

“Initial Interest Payment Per Diem” has the meaning set forth in the Loan Terms
Table of the Note.

“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the date hereof delivered by Connolly Gallagher LLP in connection with the Loan.

“Institutional Controls” means any legal or physical restrictions or limitations
on the use of, or access to, the Property to eliminate or minimize potential
exposures to any Hazardous Substance, to prevent activities that could interfere
with the effectiveness of any Remediation, or to ensure maintenance of a level
of risk to human health or the environment, including physical modifications to
the Property such as slurry walls, capping, hydraulic controls for ground water,
or point of use water treatment, restrictive covenants, environmental protection
easements, or property use limitations.

“Insurance Premiums” has the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Interest Only Monthly Payment” has the meaning set forth in the Loan Terms
Table of the Note.

“Interest Only Payment Date” has the meaning set forth in the Loan Terms Table
of the Note.

“Interest Rate” means, as the context may require, for Note A-1 or Note A-2, the
“Interest Rate” specified in the Loan Terms Table of such Note.

“KeyBank” has the meaning set forth in Section 2.5.3 hereof.

“Land” means, individually or collectively (as the context requires), the “Land”
as defined in each applicable Security Instrument.

“Lease” means any lease, sublease or subsublease, letting, license, concession
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in the Property by or on
behalf of Borrower, and (a) every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into

 

11



--------------------------------------------------------------------------------

in connection with such lease, sublease, subsublease, or other agreement and
(b) every guarantee of the performance and observance of the covenants,
conditions and agreements to be performed and observed by the other party
thereto.

“Legal Requirements” means, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, the Property or any part thereof, including any which may
(a) require repairs, modifications or alterations in or to the Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof.

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lien” means, any mortgage, deed of trust, deed to secure debt, indemnity deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge or transfer of, on or affecting Borrower, the
Property, any portion thereof or any interest therein, including any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

“Loan” means the loan in the Original Principal Amount made by Lender to
Borrower pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, Note A-1, Note A-2, the
Security Instrument, the Environmental Indemnity, the Assignment of Management
Agreement, the Guaranty, the Clearing Account Agreement, the Cash Management
Agreement, and all other documents executed and/or delivered in connection with
the Loan.

“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the outstanding principal amount of the Loan as of the date of
such calculation to (ii) the fair market value of all applicable Individual
Properties, as determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust.

“Loan to Value Ratio as of the Closing Date” means 49.5%.

“Management Agreement” means individually or collectively (as the context may
require), each management agreement entered into by and between Borrower and
Manager, pursuant to which Manager is to provide management and other services
with respect to the Property or any portion thereof, or, if the context
requires, a Qualified Manager who is managing the Property in accordance with
the terms and provisions of this Agreement pursuant to a Replacement Management
Agreement.

“Manager” means Strategic Storage Property Management II, LLC, a Delaware
limited liability company, or, if the context requires, any Qualified Manager
who is managing the Property or any portion thereof in accordance with the terms
and provisions of this Agreement pursuant to a Replacement Management Agreement.

 

12



--------------------------------------------------------------------------------

“Material Action” means to consolidate or merge Borrower with or into any
Person, or sell all or substantially all of the assets of Borrower, or to
institute proceedings to have Borrower be adjudicated bankrupt or insolvent, or
consent to the institution of bankruptcy or insolvency proceedings against
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to Borrower under any applicable federal or state law relating to
bankruptcy, or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of Borrower or a substantial
part of its property, or make any assignment for the benefit of creditors of
Borrower, or admit in writing Borrower’s inability to pay its debts generally as
they become due, or take action in furtherance of any such action, or, to the
fullest extent permitted by law, dissolve or liquidate Borrower.

Material Lease” means any Lease or proposed Lease that (i) provides for a use by
the tenant thereunder other than exclusively for self-storage purposes and with
monthly rent payments in excess of $5,000.00, (ii) when made, would cause the
Tenant thereunder or its Affiliates to lease, in the aggregate, more than fifty
percent (50%) of the leasable space at any Individual Property or (iii) is not
entered into in the ordinary course of business for the Property.

“Maturity Date” means August 1, 2026, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such state or states whose laws
are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.

“Minor Lease” means any Lease or proposed Lease that is not a Material Lease.

“Monthly Debt Service Payment Amount” means individually and collectively, as
the context may require, the Monthly Debt Service Payment Amount specified in
the Loan Terms Table of Note A-1, and/or Note A-2.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Cash Flow” means, with respect to the Property for any period, the amount
obtained by subtracting Operating Expenses and Capital Expenditures for such
period from Gross Income from Operations for such period.

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Net Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” has the meaning set forth in Section 6.4(b)(vi)
hereof.

 

13



--------------------------------------------------------------------------------

“Note” or “Notes” means individually and collectively, as the context may
require, Note A-1 and/or Note A-2.

“Note A-1” means that certain Promissory Note A-1, dated the date hereof, in the
principal amount of $70,000,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time (including, any Defeased Note(s) and Undefeased Note(s) that may
exist from time to time).

“Note A-2” means that certain Promissory Note A-2, dated the date hereof, in the
principal amount of $25,000,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time (including, any Defeased Note(s) and Undefeased Note(s) that may
exist from time to time).

“O&M Program” has the meaning set forth in Section 5.1.19 hereof.

“OFAC” has the meaning set forth in Section 10.25 hereof.

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

“Operating Expenses” means the total of all expenditures, computed in accordance
with GAAP, of whatever kind relating to the operation, maintenance and
management of the Property that are incurred on a regular monthly or other
periodic basis, including, bad debt, utilities, ordinary repairs and
maintenance, insurance, license fees, property taxes and assessments,
advertising expenses, management fees, payroll and related taxes, computer
processing charges, operational equipment or other lease payments as approved by
Lender, and other similar costs, but excluding depreciation, Debt Service,
Capital Expenditures and contributions to the Reserve Funds.

“Original Principal Amount” means $95,000,000.00.

“Other Charges” means all ground rents, maintenance charges, impositions other
than Taxes, and any other charges, including vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Property or any part
thereof, now or hereafter levied or assessed or imposed against the Property or
any part thereof.

“Other Obligations” has the meaning as set forth in the Security Instrument.

“Outstanding Principal Balance” or “OPB” means the portion of the Original
Principal Amount that remains outstanding from time to time.

“Partial Defeasance Collateral” shall mean “government securities” within the
meaning of Treasury Regulation Section 1.860G-2(a)(8)(i), which provide payments
(i) on or prior to, but as close as possible to, the Business Day immediately
preceding all Monthly Payment Dates and other scheduled payment dates, if any,
under the Defeased Note after the Partial Defeasance Date and up to and
including the Maturity Date, and (ii) in amounts equal to or greater than the
Scheduled Defeasance Payments relating to such Monthly Payment Dates and other
scheduled payment dates.

 

14



--------------------------------------------------------------------------------

“Partial Defeasance Date” shall have the meaning set forth in Section 2.5.4
hereof.

“Partial Defeasance Deposit” means an amount equal to (i) the greater of 125% of
the Allocated Loan Amount or 80% of the proceeds from the sale of the applicable
Individual Property, (ii) the Partial Defeasance Payment Amount, (iii) any costs
and expenses incurred or to be incurred in the purchase of U.S. Obligations
necessary to meet the Scheduled Partial Defeasance Payments, (iv) any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Defeased Note or otherwise required to
accomplish the agreements of Sections 2.4 and 2.5 hereof (including any fees and
expenses of accountants, attorneys and the Rating Agencies incurred in
connection therewith), and (v) a defeasance processing fee in an amount
determined by Lender in its discretion, but not to exceed $20,000.

“Partial Defeasance Event” shall have the meaning set forth in Section 2.5.4
hereof.

“Partial Defeasance Notice Date” shall have the meaning set forth in
Section 2.5.4 hereof.

“Partial Defeasance Payment Amount” means the amount which, when added to the
greater of 125% of the Allocated Loan Amount or 80% of the proceeds from the
sale of the applicable Individual Property, will be sufficient to purchase U.S.
Obligations providing the required Scheduled Partial Defeasance Payments.

“Payment Date” means, as applicable, an Interest Only Payment Date or an
Amortizing Payment Date.

“Permitted Defeasance Date” means the date that is two (2) years from the
“startup day” within the meaning of Section 860G(a)(9) of the Code for the REMIC
Trust which holds the portion of the Note last to be securitized.

“Permitted Encumbrances” means, with respect to each Individual Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the
applicable Title Insurance Policy and Survey, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, and (d) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s discretion, which Permitted Encumbrances, individually or in
the aggregate, do not materially interfere with the value, current use or
operation of the Property or the security intended to be provided by the
Security Instrument or with the current ability of the Property to generate Net
Cash Flow sufficient to service the Loan or Borrower’s ability to pay its
obligations under the Loan Documents when they become due.

“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par, including those
issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment

 

15



--------------------------------------------------------------------------------

Date following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including obligations of: the U.S. Treasury (all direct or
fully guaranteed obligations), the Farmers Home Administration (certificates of
beneficial ownership), the General Services Administration (participation
certificates), the U.S. Maritime Administration (guaranteed Title XI financing),
the Small Business Administration (guaranteed participation certificates and
guaranteed pool certificates), the U.S. Department of Housing and Urban
Development (local authority bonds) and the Washington Metropolitan Area Transit
Authority (guaranteed transit bonds); provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(ii) Federal Housing Administration debentures;

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

16



--------------------------------------------------------------------------------

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vii) commercial paper (including both non interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

17



--------------------------------------------------------------------------------

(viii) units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

“Permitted Par Prepayment Date” means May 2, 2026.

“Permitted Transfer” means any of the following: (a) any transfer, directly as a
result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto; (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto; (c) any issuance, sale, transfer or redemption by Guarantor or
SSOP II of (i) non-controlling interests in Guarantor or SSOP II or
(ii) options, warrants or other securities issuable or convertible into such
interests.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” means, individually or collectively (as the context
requires), the “Personal Property” as defined in each applicable Security
Instrument.

“Policies” has the meaning specified in Section 6.1(b) hereof.

“Policy” has the meaning specified in Section 6.1(b) hereof.

“Prohibited Entity/Ownership Structure” means any direct or indirect ownership
of either the Property or Borrower by (a) a statutory trust organized under 12
Del.C. § 3801 et seq., or any successor statute thereto, or under any similar
other state of federal law, (b) any one or more Persons as tenants in common or
any similar ownership structure, or (c) any one or more Persons as a result of
any Crowdfunding.

 

18



--------------------------------------------------------------------------------

“Property” means, individually or collectively (as the context requires), each
Individual Property which is subject to the terms hereof and of the other Loan
Documents.

“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Guarantor or
Manager.

“Qualified Manager” means either (a) Manager; or (b) in the reasonable judgment
of Lender, a reputable and experienced management organization (which may be an
Affiliate of Borrower) possessing experience in managing properties similar in
size, scope, use and value as the Property, provided, that, if required by
Lender, Borrower shall have obtained (i) prior written confirmation from the
applicable Rating Agencies that management of the Property by such entity will
not cause a downgrade, withdrawal or qualification of the then current ratings
of the Securities or any class thereof and (ii) if such entity is an Affiliate
of Borrower, an Additional Insolvency Opinion.

“Rating Agencies” means each of S&P, Moody’s, Fitch, and Morningstar Credit
Ratings, LLC, or any other nationally recognized statistical rating agency which
has been approved by Lender and designated by Lender to assign a rating to the
Securities.

“Related Entities” has the meaning set forth in Section 5.2.10(e) hereof.

“Release” of any Hazardous Substance includes any release, deposit, discharge,
emission, leaking, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping, disposing or other movement of Hazardous
Substances.

“Remediation” includes any response, remedial, removal, or corrective action,
any activity to cleanup, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Substance, any actions to prevent, cure or mitigate any Release of
any Hazardous Substance, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Substances.

“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, those relating to the continued
treatment of the Loan (or the applicable portion thereof or interest therein) as
a “qualified mortgage” held by such REMIC Trust, the continued qualification of
such REMIC Trust as such under the Code, the non-imposition of any tax on such
REMIC Trust under the Code (including, without limitation, taxes on “prohibited
transactions and “contributions”) and any other constraints, rules or other
regulations or requirements relating to the servicing, modification or other
similar matters with respect to the Loan (or any portion thereof or interest
therein) that may now or hereafter exist under applicable legal requirements
(including, without limitation under the Code)).

“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

 

19



--------------------------------------------------------------------------------

“Rent Roll” has the meaning set forth in Section 4.1.26 hereof.

“Rents” means, all rents (including percentage rents), rent equivalents, moneys
payable as damages or in lieu of rent or rent equivalents, royalties (including
all oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, payments (including payments in connection with the exercise
of any purchase option or termination rights), deposits (including security,
utility and other deposits), accounts, cash, issues, profits, charges for
services rendered, all other amounts payable as rent under any Lease or other
agreement relating to the Property, including charges for electricity, oil, gas,
water, steam, heat, ventilation, air-conditioning and any other energy,
telecommunication, telephone, utility or similar items or time use charges, HVAC
equipment charges, sprinkler charges, escalation charges, license fees,
maintenance fees, charges for Taxes, operating expenses or other reimbursables
payable to Borrower (or to the Manager for the account of Borrower) under any
Lease, and other consideration of whatever form or nature received by or paid to
or for the account of or benefit of Borrower or its agents or employees from any
and all sources arising from or attributable to the Property.

“Replacement Management Agreement” means, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, however, with respect to either
subclause (i) or (ii) above, that without Lender’s prior consent, in its sole
discretion, the management fee for such Qualified Manager shall not exceed the
fee provided for in the Management Agreement in effect as of the closing of the
Loan, and provided, further, with respect to subclause (ii) above, Lender, at
its option, may require that Borrower shall have obtained prior written
confirmation from the applicable Rating Agencies that such management agreement
will not cause a downgrade, withdrawal or qualification of the then current
rating of the Securities or any class thereof and (b) an assignment of
management agreement and subordination of management fees substantially in the
form then used by Lender (or of such other form and substance reasonably
acceptable to Lender), executed and delivered to Lender by Borrower and such
Qualified Manager at Borrower’s expense.

“Replacement Reserve Account” has the meaning set forth in Section 7.3.1 hereof.

“Replacement Reserve Fund” has the meaning set forth in Section 7.3.1 hereof.

“Replacement Reserve Monthly Deposit” has the meaning set forth in Section 7.3.1
hereof.

“Replacements” has the meaning set forth in Section 7.3.1 hereof.

“Required Repair Account” has the meaning set forth in Section 7.1.1 hereof.

“Required Repair Fund” has the meaning set forth in Section 7.1.1 hereof.

“Required Repairs” has the meaning set forth in Section 7.1.1 hereof.

 

20



--------------------------------------------------------------------------------

“Reserve Funds” means, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, the Excess Cash Flow Reserve
Fund and any other escrow fund established by the Loan Documents.

“Restoration” means the repair and restoration of the Property (or applicable
portion thereof) after a Casualty or Condemnation as nearly as possible to the
condition the Property (or applicable portion thereof) was in immediately prior
to such Casualty or Condemnation, with such alterations as may be reasonably
approved by Lender.

“Restricted Party” means collectively, (a) Borrower, any Guarantor, and any
Affiliated Manager and (b) any shareholder, partner, member, non-member manager,
or any direct or indirect legal or beneficial owner of Borrower (other than
Strategic Storage Advisor II, LLC, a Delaware limited liability company (“SSA”),
or any equity holder or any other direct or indirect legal or beneficial owner
of interests in SSA), any Guarantor (other than any equity holder or any other
direct or indirect legal or beneficial owner of interests in Guarantor and other
Persons that are indirect legal or beneficial owners of Borrower solely by being
an equity holder of Guarantor), any Affiliated Manager or any non-member
manager.

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sale or Pledge” means a voluntary or involuntary sale, conveyance, assignment,
transfer, encumbrance, pledge, grant of option or other transfer or disposal of
a legal or beneficial interest, whether direct or indirect.

“Scheduled Defeasance Payments” has the meaning set forth in Section 2.5.1(b)
hereof.

“Scheduled Partial Defeasance Payments” has the meaning set forth in
Section 2.5.4 hereof.

“Securities” has the meaning set forth in Section 9.1 hereof.

“Securitization” has the meaning set forth in Section 9.1 hereof.

“Security Agreement” has the meaning set forth in Section 2.5.1 hereof.

“Security Instrument” and “Security Instruments” means individually or
collectively (as the context requires), each first priority Mortgage/Deed of
Trust/Deed to Secure Debt, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated the date hereof, executed and delivered by Borrower to
Lender as security for the Loan and encumbering the Property (or any portion
thereof), as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Servicer” has the meaning set forth in Section 9.5 hereof.

“Servicing Agreement” has the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” has the meaning set forth in Section 8.2(c) hereof.

 

21



--------------------------------------------------------------------------------

“Special Purpose Entity” means a corporation, limited partnership or limited
liability company that, on and after the date of this Agreement, complies with
and shall at all times while the Loan is outstanding comply with the following
requirements unless it has received either prior consent to do otherwise from
Lender or a permitted administrative agent thereof, or, while the Loan is
securitized, confirmation from each of the applicable Rating Agencies that such
noncompliance would not result in the requalification, withdrawal, or downgrade
of the ratings of any Securities or any class thereof:

(i) is and shall be organized solely for the purpose of acquiring, developing,
owning, holding, selling, leasing, transferring, exchanging, managing and
operating the Property, entering into and performing its obligations under the
Loan Documents with Lender, refinancing the Property in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing;

(ii) does not and shall not engage in any business unrelated to the acquisition,
development, ownership, management or operation of the Property;

(iii) does not and shall not own any real property other than, in the case of
Borrower, the Property;

(iv) does not and shall not have any assets other than the Property and personal
property necessary or incidental to its ownership and operation of the Property;

(v) does not and shall not engage in, seek, consent to or permit (A) any
dissolution, winding up, liquidation, consolidation or merger, or (B) any sale
or other transfer of all or substantially all of its assets or any sale of
assets outside the ordinary course of its business, except as permitted by the
Loan Documents;

(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition;

(vii) if such entity is a limited partnership, has and shall have at least one
general partner and has and shall have, as its only general partners, Special
Purpose Entities each of which (A) is a corporation or single-member Delaware
limited liability company, (B) has two (2) Independent Directors, and (C) holds
a direct interest as general partner in the limited partnership of not less than
one percent (1.0%);

(viii) if such entity is a corporation, has and shall have at least two
(2) Independent Directors, and shall not cause or permit the board of directors
of such entity to take any Material Action or any action requiring the unanimous
affirmative vote of one hundred percent (100%) of the members of its board of
directors unless each Independent Director shall have participated in such vote
and shall have voted in favor of such action;

 

22



--------------------------------------------------------------------------------

(ix) if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation, that has at least two Independent Directors and
that directly owns at least one percent (1.0%) of the equity of the limited
liability company;

(x) if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
two (2) Independent Directors serving as manager of such company, (C) shall not
take any Material Action and shall not cause or permit the members or managers
of such entity to take any Material Action unless each Independent Director then
serving as manager of the company shall have consented in writing to such
action, and (D) has and shall have either (1) a member which owns no economic
interest in the company, has signed the company’s limited liability company
agreement and has no obligation to make capital contributions to the company, or
(2) two natural persons or one entity that is not a member of the company, that
has signed its limited liability company agreement and that, under the terms of
such limited liability company agreement becomes a member of the company
immediately prior to the withdrawal or dissolution of the last remaining member
of the company;

(xi) shall not (and, if such entity is (a) a limited liability company, has and
shall have a limited liability agreement or an operating agreement, as
applicable, (b) a limited partnership, has a limited partnership agreement, or
(c) a corporation, has a certificate of incorporation or articles that, in each
case, provide that such entity shall not) (1) dissolve, merge, liquidate,
consolidate; (2) sell all or substantially all of its assets; (3) amend its
organizational documents with respect to the matters set forth in this
definition without the consent of Lender; or (4) without the affirmative vote of
each Independent Director: (A) file or consent to the filing of any bankruptcy,
insolvency or reorganization case or proceeding, institute any proceedings under
any applicable insolvency law or otherwise seek relief under any laws relating
to the relief from debts or the protection of debtors generally, file a
bankruptcy or insolvency petition or otherwise institute insolvency proceedings;
(B) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for the entity or a
substantial portion of its property; (C) make an assignment for the benefit of
the creditors of the entity; or (D) take any action in furtherance of any of the
foregoing;

(xii) is and intends to remain solvent and intends to pay its debts and
liabilities (including, a fairly-allocated portion of any personnel and overhead
expenses that it shares with any Affiliate) or to reimburse Sub-Manager for
payment of such entity’s debts and liabilities, from its assets or the assets of
any other Borrower as the same shall become due, and intends to maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;
provided, however, that the foregoing shall not require any member, partner or
beneficiary of Borrower to provide additional funds to Borrower whether by
virtue of loans, additional capital contributions or otherwise;

 

23



--------------------------------------------------------------------------------

(xiii) holds itself out as a legal entity, separate and apart from any other
person or entity, and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;

(xiv) shall maintain its bank accounts, books of account, books and records
separate from those of any other Person, except with respect to a bank account
shared with any other Borrower, and, to the extent that it is required to file
tax returns under applicable law, shall file its own tax returns, except to the
extent that it is required by law to file consolidated tax returns and, if it is
a corporation, shall not file a consolidated federal income tax return with any
other corporation, except to the extent that it is required by law to file
consolidated tax returns;

(xv) maintains and shall maintain its own records, books, resolutions and
agreements;

(xvi) shall not commingle its funds or assets with those of any other Person
(other than any other Borrower) and shall not participate in any cash management
system with any other Person (other than any other Borrower or Sub-Manager with
respect to the Property);

(xvii) shall hold its assets in its own name except with respect to bank account
shared with any other Borrower;

(xviii) conducts and shall conduct its business in its name (other than the
utilization in the ordinary course of business of the registered trademark or
brand name Extra Space and related marks, or registered trademarks, or brand
names now or hereafter owned by an Affiliate and related marks, with respect to
its dealings with its customers or the general public or for banking purposes),
except for business conducted on behalf of itself by another Person under a
business management services agreement that is on commercially-reasonable terms,
so long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of Borrower;

(xix) (A) maintains and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) shows and shall show, in its financial statements, its assets and
liabilities separate and apart from those of any other Person; and (C) does not
and shall not permit its assets to be listed as assets on the financial
statement of any of its Affiliates except as required by GAAP; provided,
however, that the Special Purpose Entity’s assets may be included in a
consolidated financial statement of its Affiliates provided that any such
consolidated financial statement contains a note indicating that the Special
Purpose Entity’s separate assets and credit are not available to pay the debts
of such Affiliate and that the Special Purpose Entity’s liabilities do not
constitute obligations of the consolidated entity;

(xx) shall pay its own liabilities and expenses, including the salaries of its
own employees, or reimburse Sub-Manager for payment of the Company’s debts and
liabilities, out of its own funds and assets or the funds or assets of any other
Borrower,

 

24



--------------------------------------------------------------------------------

and maintains and shall maintain a sufficient number of employees in light of
its contemplated business operations taking into account the services provided
by Manager pursuant to the Management Agreement;

(xxi) observes and shall observe all partnership, corporate or limited liability
company formalities, as applicable;

(xxii) does not have any Indebtedness other than (i) acquisition financing with
respect to the Property; construction financing with respect to the Improvements
and certain off-site improvements required by municipal and other authorities as
conditions to the construction of the Improvements; and first mortgage
financings secured by the Property; and Indebtedness pursuant to letters of
credit, guaranties, interest rate protection agreements and other similar
instruments executed and delivered in connection with such financings,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing of equipment and other personal
property used on the Property;

(xxiii) shall have no Indebtedness other than (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Property and the routine administration of Borrower, in amounts
not to exceed 3% of the amount of the Loan which liabilities are not more than
sixty (60) days past the date incurred, are not evidenced by a note and are paid
when due, and which amounts are normal and reasonable under the circumstances,
and (iii) such other liabilities that are permitted pursuant to this Agreement;

(xxiv) has not assumed, guaranteed or become obligated and shall not assume,
guarantee or become obligated for the debts of any other Person, does not hold
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;

(xxv) does not have and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;

(xxvi) allocates and shall allocate fairly and reasonably any overhead expenses
that are shared with any of its Affiliates, constituents, or owners, or any
guarantors of any of their respective obligations, or any Affiliate of any of
the foregoing, including paying for shared office space and for services
performed by any employee of an Affiliate;

(xxvii) shall maintain and use separate stationery, invoices and checks (other
than checks relating to a checking account shared with any other Borrower)
bearing its name and not bearing the name of any other entity unless such entity
is clearly designated as being the Special Purpose Entity’s agent;

(xxviii) has not pledged and shall not pledge its assets to or for the benefit
of any other Person other than with respect to loans secured by the Property and
no such pledge remains outstanding except to Lender to secure the Loan;

 

25



--------------------------------------------------------------------------------

(xxix) holds itself out and identifies itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person (other than the utilization in the
ordinary course of business of the registered trademark or brand name Extra
Space and related marks, or registered trademarks or brand names now or
hereafter owned by an Affiliate and related marks, with respect to its dealings
with its customers or the general public or for banking purposes);

(xxx) maintains and shall maintain its assets in such a manner that it shall not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person;

(xxxi) does not and shall not make loans to any Person and does not and shall
not hold evidence of indebtedness issued by any other Person or entity (other
than cash and investment-grade securities issued by an entity that is not an
Affiliate of or subject to common ownership with such entity);

(xxxii) does not and shall not identify its partners, members or shareholders,
or any Affiliate of any of them, as a division or part of it, and has not
identified itself and shall not identify itself as a division of any other
Person;

(xxxiii) other than capital contributions and distributions permitted under the
terms of its organizational documents, is not a party to, and shall not enter
into or be a party to, any transaction with any of its partners, members,
shareholders or Affiliates except in the ordinary course of its business and on
terms which are commercially reasonable and comparable to those of an
arm’s-length transaction with an unrelated third party;

(xxxiv) does not and shall not have any obligation to, and does not and shall
not indemnify its partners, officers, directors or members, as the case may be,
in each case unless such an obligation or indemnification is fully subordinated
to the Debt and shall not constitute a claim against it if its cash flow is
insufficient to pay the Debt;

(xxxv) if such entity is a corporation, considers and shall consider the
interests of its creditors in connection with all corporate actions;

(xxxvi) does not and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;

(xxxvii) does not have and shall not form, acquire or hold any subsidiary;

(xxxviii) complies and shall comply with all of the terms and provisions
contained in its organizational documents;

(xxxix) conducts and shall conduct its business so that each of the assumptions
made about it and each of the facts stated about it in the Insolvency Opinion
are true;

 

26



--------------------------------------------------------------------------------

(xl) does not and shall not permit any Affiliate or constituent party
independent access to its bank accounts, other than with respect to an account
shared with any other Borrower or with respect to Sub-Manager;

(xli) is and shall continue to be duly formed, validly existing, and in good
standing in the state of its incorporation or formation and in all other
jurisdictions where it is qualified to do business;

(xlii) is not currently involved in any dispute with any taxing authority;

(xliii) is not now party to any lawsuit, arbitration, summons, or legal
proceeding that resulted in a judgment against it that has not been paid in
full;

(xliv) has no judgments or Liens of any nature against it except for tax liens
not yet due and the Permitted Encumbrances;

(xlv) has provided Lender with complete financial statements that reflect a fair
and accurate view of the entity’s financial condition; and

(xlvi) has no material contingent or actual obligations not related to the
Property.

“SSOP II” means Strategic Storage Operating Partnership II, L.P., a Delaware
limited partnership.

“State” means, the applicable State or Commonwealth in which the applicable
Individual Property is located.

“Sub-Manager” means Extra Space Management, Inc., a Utah corporation.

“Sub-Management Agreement” means individually or collectively (as the context
may require), each sub-management agreement entered into by and between Manager
and Sub-Manager, pursuant to which Sub-Manager is to provide management and
other services with respect to the Property or any portion thereof.

“Successor Borrower” has the meaning set forth in Section 2.5.3 hereof.

“Survey” means, individually or collectively (as the context requires), each
survey of each Individual Property prepared by a surveyor licensed in the State
and satisfactory to Lender and the company or companies issuing the Title
Insurance Policy, and containing a certification of such surveyor satisfactory
to Lender.

“Tax and Insurance Escrow Fund” has the meaning set forth in Section 7.2 hereof.

“Taxes” means all real estate and personal property taxes, assessments, water
rates or sewer rents, now or hereafter levied or assessed or imposed against the
Property or part thereof.

“Tenant” means the lessee of all or a portion of the Property under a Lease.

“Threshold Amount” has the meaning set forth in Section 5.1.21 hereof.

 

27



--------------------------------------------------------------------------------

“Title Insurance Policy” means each mortgagee title insurance policy issued with
respect to each Individual Property and insuring the lien of each applicable
Security Instrument.

“Transfer” has the meaning set forth in Section 5.2.10(b) hereof.

“Transferee” has the meaning set forth in Section 5.2.10(e) hereof.

“Transferee’s Principals” means collectively, (A) Transferee’s managing members,
general partners or principal shareholders and (B) such other members, partners
or shareholders which directly or indirectly shall own a fifty-one percent
(51%) or greater economic and voting interest in Transferee.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State in which applicable Individual Property is located.

“Undefeased Note” shall have the meaning set forth in Section 2.5.4 hereof.

“U.S. Obligations” means non redeemable, non prepayable, non callable securities
evidencing an obligation to timely pay principal and/or interest in a full and
timely manner that constitute “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended, and are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

Section 1.2 Principles of Construction. The following rules of construction
shall be applicable for all purposes of this Agreement and all documents or
instruments supplemental hereto, unless the context otherwise clearly requires:

(a) any pronoun used herein shall be deemed to cover all genders, and words
importing the singular number shall mean and include the plural number, and vice
versa;

(b) the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”;

(c) an Event of Default shall “continue” or be “continuing” until such Event of
Default has been waived in writing by Lender or cured, as determined by Lender
in its reasonable discretion;

(d) no inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof or any other Loan Document;

(e) the cover page (if any) of, all recitals set forth in, and all Exhibits to,
this Agreement are hereby incorporated herein;

(f) References herein to “the Property or any portion thereof” and words of
similar import shall be deemed to refer, as applicable, to any portion of the
Property taken as a whole (including any Individual Property) and any portion of
any Individual Property;

 

28



--------------------------------------------------------------------------------

(g) all references to sections and schedules are to sections and schedules in or
to this Agreement unless otherwise specified;

(h) all uses of the words “include,” “including” and similar terms shall be
construed as if followed by the phrase “without being limited to” unless the
context shall indicate otherwise;

(i) unless otherwise specified, the words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and

(j) unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined.

ARTICLE II - GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
(1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid or defeased hereunder in respect of the Loan may not be reborrowed.
Borrower acknowledges and agrees that the Loan has been fully funded as of the
Closing Date.

2.1.3 The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Notes and secured by the Security Instruments and the other
Loan Documents. Notwithstanding the foregoing, certain of the Security
Instruments specifically exclude the Environmental Indemnity Agreement and/or
the Guaranty from being secured thereby, and if so excluded, the Environmental
Indemnity Agreement and/or the Guaranty shall not be secured by such Security
Instrument.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) acquire the Property or repay and discharge any existing loans relating to
the Property, (b) pay all past due basic carrying costs, if any, with respect to
the Property, (c) make deposits into the Reserve Funds on the Closing Date in
the amounts provided herein, (d) pay costs and expenses incurred in connection
with the closing of the Loan, as approved by Lender, (e) fund any working
capital requirements of the Property and (f) distribute the balance, if any, to
Borrower.

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Interest on the outstanding principal balance of the Loan
shall accrue at the Interest Rate or as otherwise set forth in this Agreement or
in the Note from (and including) the Closing Date to but excluding the Maturity
Date.

 

29



--------------------------------------------------------------------------------

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the relevant Accrual Period by (b) a daily rate based on the Interest Rate and a
three hundred sixty (360) day year by (c) the outstanding principal balance of
the Loan. Borrower acknowledges that the calculation method for interest
described herein results in a higher effective interest rate than the numeric
Interest Rate and Borrower hereby agrees to this calculation method.

2.2.3 Default Rate. Upon the occurrence of an Event of Default (including the
failure of Borrower to make full payment on the Maturity Date), Lender shall be
entitled to receive and Borrower shall pay interest on the Outstanding Principal
Balance at the Default Rate. Interest shall accrue and be payable at the Default
Rate from the occurrence of an Event of Default until all Events of Default have
been waived in writing by Lender in its discretion or cured, as determined by
Lender in its reasonable discretion. Such accrued interest shall be added to the
Outstanding Principal Balance, and interest shall accrue thereon at the Default
Rate until fully paid. Such accrued interest shall be secured by the Security
Instrument and other Loan Documents. Borrower agrees that Lender’s right to
collect interest at the Default Rate is given for the purpose of compensating
Lender at reasonable amounts for Lender’s added costs and expenses that occur as
a result of Borrower’s default and that are difficult to predict in amount, such
as increased general overhead, concentration of management resources on problem
loans, and increased cost of funds. Lender and Borrower agree that Lender’s
collection of interest at the Default Rate is not a fine or penalty, but is
intended to be and shall be deemed to be reasonable compensation to Lender for
increased costs and expenses that Lender will incur if there occurs an Event of
Default hereunder. Collection of interest at the Default Rate shall not be
construed as an agreement or privilege to extend the Maturity Date or to limit
or impair any rights and remedies of Lender under any Loan Documents. If
judgment is entered on the Note, interest shall continue to accrue post-judgment
at the greater of (a) the Default Rate or (b) the applicable statutory judgment
rate.

2.2.4 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

Section 2.3 Loan Payment. Payments of principal, interest, and Late Charges (as
defined in the applicable Note) shall be made as provided in the Notes.

 

30



--------------------------------------------------------------------------------

Section 2.4 Prepayments. Except as otherwise provided in Section 9 of each Note,
Borrower shall not have the right to prepay the Loan in whole or in part prior
to the Maturity Date.

Section 2.5 Defeasance.

2.5.1 Voluntary Full Defeasance . (a) Provided no Event of Default shall then
exist, Borrower shall have the right at any time after the Permitted Defeasance
Date and prior to the Permitted Par Prepayment Date to voluntarily defease all,
but not part, of the Loan by and upon satisfaction of the following conditions
(such event being a “Defeasance Event”):

(i) Borrower shall provide not less than thirty (30) days prior written notice
to Lender specifying the Business Day (the “Defeasance Date”) on which the
Defeasance Event is to occur;

(ii) Borrower shall pay to Lender all accrued and unpaid interest on the
principal balance of the Loan to and including the Defeasance Date. If for any
reason the Defeasance Date is not a Payment Date, the Borrower shall also pay
interest that would have accrued on the Note through and including the next
Payment Date, provided, however, if the Defeasance Deposit shall include (or if
the U.S. Obligations purchased with such Defeasance Deposit shall provide for
payment of) all principal and interest computed from the Payment Date prior to
the Defeasance Date through the next succeeding Payment Date, Borrower shall not
be required to pay such short term interest pursuant to this sentence;

(iii) Borrower shall pay to Lender all other sums, not including scheduled
interest or principal payments, then due under the Note, this Agreement, the
Security Instrument and the other Loan Documents;

(iv) Borrower shall pay to Lender the required Defeasance Deposit for the
Defeasance Event and comply with and satisfy the requirements of
Section 2.5.1(b) below;

(v) Borrower shall execute and deliver a pledge and security agreement, in form
and substance satisfactory to Lender creating a first priority lien on the U.S.
Obligations purchased with the Defeasance Deposit in accordance with the
provisions of this Section 2.5 (the “Security Agreement”);

(vi) Borrower shall deliver an opinion of counsel for Borrower, delivered by
counsel acceptable to Lender, stating, among other things but without
substantive qualification, that (a) Lender has a valid, duly perfected, first
priority security interest in the U.S. Obligations purchased with the Defeasance
Deposit and that the Security Agreement is enforceable against Borrower in
accordance with its terms, (b) the delivery of the U.S. Obligations purchased
with the Defeasance Deposit to Lender does not constitute a fraudulent or
preferential or other avoidable transfer under Bankruptcy Code Sections 547 and
548, (c) neither the defeasance nor any other transaction that occurs pursuant
to the

 

31



--------------------------------------------------------------------------------

provisions of this Section 2.5.1(a) has caused or will cause the Loan (including
for this purpose the Loan Documents) to cease to be a “qualified mortgage”
within the meaning of Section 860G of the Code, either under the provisions of
Treasury Regulation Sections 1.860G-2(a)(8) or 1.860G-2(b) (as such regulations
may be amended or superseded from time to time) or under any other provision of
the Code or otherwise, and (d) the defeasance or any other transaction that
occurs pursuant to the provisions of this Section 2.5.1(a) will not cause the
failure of any REMIC Trust or any other entity that holds the Note to maintain
its tax status. The opinions set forth in clauses (a), (b), (c) and (d) above,
or any portion thereof, may, in Lender’s discretion, be rendered by counsel to
Lender at Borrower’s sole cost and expense;

(vii) If required by Lender, Borrower shall deliver confirmation in writing from
each of the applicable Rating Agencies to the effect that such release will not
result in a downgrade, withdrawal or qualification of the respective ratings in
effect immediately prior to such Defeasance Event for the Securities issued in
connection with the Securitization which are then outstanding;

(viii) Borrower shall deliver an Officer’s Certificate certifying that (a) the
requirements set forth in this Section 2.5.1(a) have been satisfied, (b) the
transactions that are being carried out pursuant to this Section 2.5.1
(including specifically the release of the lien of the Security Instrument) are
being effected to facilitate the disposition of the Property or any other
customary commercial transaction and not as part of an arrangement to
collateralize a REMIC Trust offering with obligations that are not real estate
mortgages, and (c) the amounts of the U.S. Obligations purchased with the
Defeasance Deposit comply with all the requirements of this section including
the requirement that the U.S. Obligations purchased with the Defeasance Deposit
shall generate monthly amounts equal to or greater than the Scheduled Defeasance
Payments required to be paid under the Note through the Permitted Par Prepayment
Date (including any balloon payment necessary to fully satisfy the Debt);

(ix) Borrower shall deliver a certificate of Borrower’s independent certified
public accountant, acceptable to Lender in its discretion, certifying that
(A) the U.S. Obligations purchased with the Defeasance Deposit generate monthly
amounts equal to or greater than the Scheduled Defeasance Payments; (B) the
revenue from the U.S. Obligations will be applied within four (4) months of
receipt towards payments of Debt Service, and (C) the securities that comprise
the U.S. Obligations are not subject to prepayment, call or early redemption;

(x) Borrower shall deliver such other certificates, documents or instruments as
Lender may reasonably request; and

(xi) Borrower shall pay all costs and expenses of Lender incurred in connection
with the Defeasance Event, including (A) any costs and expenses associated with
a release of the Lien of the Security Instrument as provided in Section 2.6
hereof, (B) reasonable attorneys’ fees and expenses incurred in

 

32



--------------------------------------------------------------------------------

connection with the Defeasance Event, (C) the costs and expenses of the Rating
Agencies, (D) any revenue, documentary stamp or intangible taxes or any other
tax or charge due in connection with the transfer of the Note, or otherwise
required to accomplish the defeasance and (E) the costs and expenses of Servicer
and any trustee, including reasonable attorneys’ fees and expenses.

(b) In connection with the Defeasance Event, Borrower shall use the Defeasance
Deposit to purchase U.S. Obligations which provide payments on a Business Day
prior to, but as close as possible to, all successive scheduled Payment Dates
after the Defeasance Date upon which interest and principal payments are
required under this Agreement and the Note, and in amounts equal to or more than
the scheduled payments due on such Payment Dates under this Agreement and the
Note (including scheduled payments of principal, interest, servicing fees (if
any), and any other amounts due under the Loan Documents on such Payment Dates)
and assuming the Note is prepaid in full on the Permitted Par Prepayment Date
including interest for the full Accrual Period during which the Permitted Par
Prepayment Date occurs (the “Scheduled Defeasance Payments”). Borrower, pursuant
to the Security Agreement or other appropriate document, shall authorize and
direct that the payments received from the U.S. Obligations may be applied to
satisfy the Debt Service obligations of Borrower under this Agreement and the
Note. Any portion of the Defeasance Deposit in excess of the amount necessary to
purchase the U.S. Obligations required by this Section 2.5 and satisfy
Borrower’s other obligations under this Section 2.5 and Section 2.6 shall be
remitted to Borrower.

(c) If any notice of defeasance is given pursuant to Section 2.5.1(a)(i),
Borrower shall be required to defease the Loan on the Defeasance Date (unless
such notice is revoked by Borrower prior to the Defeasance Date in which event
Borrower shall immediately reimburse Lender for any and all reasonable costs and
expenses incurred by Lender in connection with Borrower’s giving of such notice
and revocation).

2.5.2 Defeasance Collateral Account. On or before the date on which Borrower
delivers the Defeasance Deposit or Partial Defeasance Deposit (as applicable),
Borrower shall open, at an Eligible Institution, the defeasance collateral
account (the “Defeasance Collateral Account”) which shall at all times be an
Eligible Account. The Defeasance Collateral Account shall contain only (i) the
U.S. Obligations, and (ii) cash from interest and principal paid on the U.S.
Obligations. All cash from interest and principal payments paid on the U.S.
Obligations shall be paid over to Lender on each Payment Date and applied first
to accrued and unpaid interest and then to principal. Any cash from interest and
principal paid on the U.S. Obligations not needed to pay accrued and unpaid
interest or principal shall, to the extent permitted by applicable REMIC
Requirements, be retained in the Defeasance Collateral Account as additional
collateral for the Loan. Borrower shall cause the Eligible Institution at which
the U.S. Obligations are deposited to enter into an agreement with Borrower and
Lender, satisfactory to Lender in its discretion, pursuant to which such
Eligible Institution shall agree to hold and distribute the U.S. Obligations in
accordance with this Agreement. Successor Borrower shall be the owner of the
Defeasance Collateral Account and shall report all income accrued on the U.S.
Obligations for federal, state and local income tax purposes in its income tax
return. Borrower shall prepay all costs and expenses associated with opening and
maintaining the Defeasance Collateral Account. Lender shall not in any way be
liable by reason of any insufficiency in the Defeasance Collateral Account.

 

33



--------------------------------------------------------------------------------

2.5.3 Successor Borrower. In connection with any Defeasance Event or Partial
Defeasance Event, Lender shall designate a successor entity (the “Successor
Borrower”), which shall be a special purpose entity, which shall not own any
other assets or have any other liabilities or operate other property (except in
connection with other defeased loans held in the same securitized loan pool with
the Loan). Borrower shall transfer and assign all obligations, rights and duties
under and to the Note or Defeased Note (as applicable), together with the
pledged U.S. Obligations to such Successor Borrower. Such right to designate or
establish the Successor Borrower or to purchase, or cause the purchase of, the
U.S. Obligations as provided above, may be exercised by KeyBank National
Association (“KeyBank”) in its sole discretion and shall be retained by KeyBank
(and any successor or assign of KeyBank under a specific assignment of such
retained rights separate and apart from a transfer or securitization of the Loan
in whole or in part), notwithstanding any transfer or securitization of the Loan
in whole or in part. Such Successor Borrower shall assume the obligations under
the Note or Defeased Note (as applicable) and the Security Agreement and
Borrower shall be relieved of its obligations under such documents; provided,
however, that all references therein to “Property” shall be deemed to refer only
to the U.S. Obligations purchased with the Defeasance Deposit or Partial
Defeasance Deposit (as applicable) delivered to Lender, and upon such transfer
and assignment, Borrower shall be relieved of its obligations under such
documents, except with respect to any provisions therein which by their terms
expressly survive repayment, defeasance or other satisfaction of the Loan or a
transfer of the Property in connection with Lender’s exercise of its remedies
under this Agreement and the other Loan Documents. As a condition to such
assignment and assumption, Borrower shall deliver to Lender: (a) an Additional
Insolvency Opinion with respect to the Successor Borrower, and (b) an opinion or
opinions of counsel in form and substance and delivered by counsel satisfactory
to the applicable Rating Agencies and Lender in its discretion stating, among
other things, that such assumption agreement is enforceable against Borrower and
Successor Borrower in accordance with its terms. Borrower shall pay all costs
and expenses incurred by Lender, including Lender’s attorneys’ fees and expenses
and any fees and expenses of any Rating Agencies, incurred in connection with
such assumption.

2.5.4 Partial Defeasance. (a) Provided no Event of Default shall have occurred
and remain uncured, Borrower shall have the right at any time after the
Permitted Defeasance Date and prior to the Permitted Par Prepayment Date to
voluntarily defease a portion of the Loan and obtain a release of the lien of
the applicable Security Instrument as to any one or more Individual Properties
(hereinafter, a “Partial Defeasance Event”) upon satisfaction of the following
conditions precedent:

(i) Borrower shall provide not less than thirty (30) days prior written notice
to Lender specifying the Business Day (the “Partial Defeasance Date”) on which
the Partial Defeasance Event is to occur (the date of Lender’s receipt of such
notice shall be referred to herein as a the “Partial Defeasance Notice Date”);

(ii) Borrower shall pay to Lender all accrued and unpaid interest on the
principal balance of the Loan to and including the Partial Defeasance Date. If
for

 

34



--------------------------------------------------------------------------------

any reason the Partial Defeasance Date is not a Payment Date, the Borrower shall
also pay interest that would have accrued on the Note through and including the
next Payment Date;

(iii) Borrower shall pay to Lender all other sums, not including scheduled
interest or principal payments, then due under the Note, this Agreement, the
Security Instruments and the other Loan Documents;

(iv) Borrower shall pay to Lender the required Partial Defeasance Deposit for
the Partial Defeasance Event and comply with and satisfy the requirements of
Section 2.5.4(b) below;

(v) Lender shall prepare and Borrower shall execute all necessary documents to
modify this Agreement and to amend and restate the Note and issue two substitute
notes, one note having a principal balance equal to the greater of 125% of the
Allocated Loan Amount for the subject Individual Property or Individual
Properties or 80% of the proceeds from the sale of the subject Individual
Property or Individual Properties (the “Defeased Note”), and the other note
having a principal balance equal to the excess of (1) the principal amount of
the Loan existing immediately prior to the applicable Partial Defeasance Event,
over (2) the amount of the Defeased Note (the “Undefeased Note”). The Defeased
Note and Undefeased Note shall have identical terms as the Note except for the
principal balance and payment amounts and the fact that the U.S. Obligations
will be substituted as collateral in lieu of the Individual Property or
Individual Properties to be released. In connection therewith, the Monthly Debt
Service Payment Amount and the amount of each such payment applied to principal
thereafter (if any) shall be divided between the Defeased Note and the
Undefeased Note in the same proportion as the unpaid principal balance (in each
case immediately after the Partial Defeasance Event) of the Defeased Note and
the Undefeased Note, as the case may be, bears to the aggregate principal
balance due under the Defeased Note and the Undefeased Note immediately after
the Partial Defeasance Event. The Defeased Note and the Undefeased Note shall be
cross defaulted and cross collateralized unless the Rating Agencies shall
require otherwise. A Defeased Note may not be the subject of any further
defeasance;

(vi) Borrower shall execute and deliver a Security Agreement, in form and
substance satisfactory to Lender creating a first priority lien on the U.S.
Obligations purchased with the Partial Defeasance Deposit in accordance with the
provisions of this Section 2.5.4(a);

(vii) Borrower shall deliver an opinion of counsel for Borrower, delivered by
counsel acceptable to Lender, stating, among other things but without
substantive qualification, that (a) Lender has a valid, duly perfected, first
priority security interest in the U.S. Obligations purchased with the Partial
Defeasance Deposit and that the Security Agreement is enforceable against
Borrower in accordance with its terms, (b) the delivery of the U.S. Obligations
purchased with the Partial Defeasance Deposit to Lender does not constitute a

 

35



--------------------------------------------------------------------------------

fraudulent or preferential or other avoidable transfer under Bankruptcy Code
Sections 547 and 548, (c) neither the defeasance nor any other transaction that
occurs pursuant to the provisions of this Section 2.5.4(a) has caused or will
cause the Loan (including for this purpose the Loan Documents) to cease to be a
“qualified mortgage” within the meaning of Section 860G of the Code, either
under the provisions of Treasury Regulation Sections 1.860G-2(a)(8) or
1.860G-2(b) (as such regulations may be amended or superseded from time to time)
or under any other provision of the Code or otherwise, and (d) the defeasance
and/or any other transaction that occurs pursuant to the provisions of this
Section 2.5.4(a) will not cause the failure of any REMIC Trust or any other
entity that holds the Note to maintain its tax status. The opinions set forth in
clauses (a), (b), (c) and (d) above, or any portion thereof, may, in Lender’s
discretion, be rendered by counsel to Lender at Borrower’s sole cost and
expense;

(viii) The Partial Defeasance Event shall be permitted under REMIC Requirements
in effect as of each of (I) the Partial Defeasance Notice Date; and (II) the
Partial Defeasance Date;

(ix) If required by Lender, Borrower shall deliver confirmation in writing from
each of the applicable Rating Agencies to the effect that such release will not
result in a downgrade, withdrawal or qualification of the respective ratings in
effect immediately prior to such Partial Defeasance Event for the Securities
issued in connection with the Securitization which are then outstanding;

(x) Borrower shall deliver an Officer’s Certificate certifying that (a) the
requirements set forth in this Section 2.5.4(a) have been satisfied, (b) the
transactions that are being carried out pursuant to this Section 2.5.4
(including specifically the release of the lien of the applicable Security
Instrument) are being effected to facilitate the disposition of the applicable
Property or any other customary commercial transaction and not as part of an
arrangement to collateralize a REMIC Trust offering with obligations that are
not real estate mortgages, and (c) the amounts of the U.S. Obligations purchased
with the Partial Defeasance Deposit comply with all the requirements of this
section including the requirement that the U.S. Obligations purchased with the
Partial Defeasance Deposit shall generate monthly amounts equal to or greater
than the Scheduled Partial Defeasance Payments required to be paid under the
Defeased Note through the Permitted Par Prepayment Date;

(xi) Borrower shall deliver a certificate of Borrower’s independent certified
public accountant, acceptable to Lender in its discretion, certifying that
(A) the U.S. Obligations purchased with the Partial Defeasance Deposit generate
monthly amounts equal to or greater than the Scheduled Partial Defeasance
Payments; (B) the revenue from the U.S. Obligations will be applied within four
(4) months of receipt towards payments of Debt Service, and (C) the securities
that comprise the U.S. Obligations are not subject to prepayment, call or early
redemption;

 

36



--------------------------------------------------------------------------------

(xii) As of each of the Partial Defeasance Notice Date and as of the Partial
Defeasance Date, after giving effect to the release of the lien of the Security
Instrument(s) encumbering the Individual Property or Individual Properties
proposed by Borrower to be released, the Debt Service Coverage Ratio with
respect to the remaining Individual Properties based upon the trailing twelve
(12) month period shall be no less than the greater of (1) the Debt Service
Coverage Ratio as of the Closing Date; and (2) the Debt Service Coverage Ratio
immediately prior to the proposed release;

(xiii) As of each of the Partial Defeasance Notice Date and as of the Partial
Defeasance Date, after giving effect to the release of the lien of the Security
Instrument(s) encumbering the Individual Property or Individual Properties
proposed by Borrower to be released, the Loan to Value Ratio with respect to the
remaining Individual Properties shall be no greater than the lesser of (1) the
Loan to Value Ratio as of the Closing Date; and (2) the Loan to Value Ratio
immediately prior to the proposed release (such value to be determined, in
Lender’s sole discretion, by any commercially reasonable method permitted to a
REMIC Trust);

(xiv) As of each of the Partial Defeasance Notice Date and as of the Partial
Defeasance Date, after giving effect to the release of the lien of the Security
Instrument(s) encumbering the Individual Property or Individual Properties
proposed by Borrower to be released, the Debt Yield with respect to the
remaining Individual Properties based upon the trailing twelve (12) month period
shall be no less than the greater of (1) the Debt Yield as of the Closing Date;
and (2) the Debt Yield immediately prior to the proposed release;

(xv) Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request; and

(xvi) Borrower shall pay all costs and expenses of Lender incurred in connection
with the Partial Defeasance Event, including (A) any costs and expenses
associated with a release of the Lien of each applicable Security Instrument or
Security Instruments as provided in Section 2.6 hereof, (B) reasonable
attorneys’ fees and expenses incurred in connection with the Partial Defeasance
Event, (C) the costs and expenses of the Rating Agencies, (D) any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Defeased Note, or otherwise required to
accomplish the defeasance and (E) the reasonable costs and expenses of Servicer
and any trustee, including reasonable attorneys’ fees and expenses.

(b) In connection with the Partial Defeasance Event, Borrower shall use the
Partial Defeasance Deposit to purchase U.S. Obligations which provide payments
on a Business Day prior to, but as close as possible to, all successive
scheduled Payment Dates after the Partial Defeasance Date upon which interest
and principal payments are required under the Defeased Note, and in amounts
equal to or more than the scheduled payments due on such Payment Dates under the
Defeased Note (including scheduled payments of

 

37



--------------------------------------------------------------------------------

principal, interest, servicing fees (if any), and any other amounts due under
the Defeased Note on such Payment Dates) and assuming the Defeased Note is
prepaid in full on the Permitted Par Prepayment Date including interest for the
full Accrual Period during which the Permitted Par Prepayment Date occurs (the
“Scheduled Partial Defeasance Payments”). Borrower, pursuant to the Security
Agreement or other appropriate document, shall authorize and direct that the
payments received from the U.S. Obligations may be applied to satisfy the Debt
Service obligations of Borrower under the Defeased Note. Any portion of the
Partial Defeasance Deposit in excess of the amount necessary to purchase the
U.S. Obligations required by this Section 2.5 and satisfy Borrower’s other
obligations under this Section 2.5 and Section 2.6 shall be remitted to
Borrower.

(c) If any notice of partial defeasance is given pursuant to Section 2.5.4(a),
Borrower shall be required to partially defease the Loan on the Partial
Defeasance Date (unless such notice is revoked by Borrower prior to the Partial
Defeasance Date in which event Borrower shall immediately reimburse Lender for
any and all reasonable costs and expenses incurred by Lender in connection with
Borrower’s giving of such notice and revocation).

Section 2.6 Release of Property. Except as set forth in this Section 2.6, no
repayment, prepayment or defeasance of all or any portion of the Loan shall
cause, give rise to a right to require, or otherwise result in, the release of
the Lien of the Security Instruments on the Property.

2.6.1 Release of Property. (a) If Borrower has the right to and has elected to
prepay in full or defease the Loan in accordance with this Agreement and the
Note, upon satisfaction of the requirements of Section 2.4 and Section 9 of the
Note (in the case of a prepayment, if then permitted under this Agreement and
the Note) or Section 2.5 (in the case of a full or partial defeasance, if then
permitted under this Agreement and the Note), as applicable, and this
Section 2.6, each applicable Individual Property shall be released from the Lien
of the applicable Security Instrument.

(b) In connection with the release of each applicable Security Instrument,
Borrower shall submit to Lender, not less than thirty (30) days prior to the
Defeasance Date or Partial Defeasance Date, a release of Lien (and related Loan
Documents) for each applicable Individual Property for execution by Lender. Each
such release shall be in a form appropriate in the jurisdiction in which the
applicable Individual Property is located and that would be satisfactory to a
prudent lender and contains standard provisions, if any, protecting the rights
of the releasing lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all Legal Requirements, and
(ii) will effect such releases in accordance with the terms of this Agreement.
Borrower shall reimburse Lender and Servicer for any costs and expenses Lender
and Servicer incur arising from such release (including reasonable attorneys’
fees and expenses) and Borrower shall pay, in connection with such release,
(i) all recording charges, filing fees, taxes or other expenses payable in
connection therewith, and (ii) to any Servicer, a processing fee in an amount
determined by Lender and/or Servicer in its discretion. Upon the release of the
applicable Individual Properties in accordance with this Section 2.6.1 following
a defeasance or partial defeasance, Borrower shall have no further right to
prepay the Note or Defeased Note (as applicable).

 

38



--------------------------------------------------------------------------------

Section 2.7 Clearing Account/Cash Management.

2.7.1 Clearing Account. (a) Upon the occurrence of the first Cash Sweep Event
and thereafter during the term of the Loan, Borrower shall establish and
maintain an Eligible Account (the “Clearing Account”) with Clearing Bank for the
benefit of Lender, which Clearing Account shall be under the sole dominion and
control of Lender. The Clearing Account shall be entitled in the name of
Borrower for the benefit of Lender. Borrower hereby grants to Lender a
first-priority security interest in the Clearing Account and all deposits at any
time contained therein and the proceeds thereof and shall take all actions
necessary to maintain in favor of Lender a perfected first priority security
interest in the Clearing Account, including filing UCC-1 Financing Statements
and continuations thereof. Lender and Servicer shall have the sole right to make
withdrawals from the Clearing Account. All costs and expenses for establishing
and maintaining the Clearing Account shall be paid by Borrower. All monies now
or hereafter deposited into the Clearing Account shall be deemed additional
security for the Debt. The Clearing Account Agreement and, after its
establishment, the Clearing Account, shall remain in effect until the Loan has
been repaid or defeased in full.

(b) Upon the occurrence and during the continuance of a Cash Sweep Period,
Borrower shall, and shall cause Manager or Sub-Manager to, deposit all amounts
received by Borrower, Manager or Sub-Manager constituting Rents into the
Clearing Account on a weekly basis. Until so deposited, all Rents received by
Borrower, Manager or Sub-Manager shall be held in trust for the benefit of
Lender.

(c) Borrower shall obtain from Clearing Bank its agreement to transfer, on each
Business Day following the establishment of the Clearing Account in accordance
with the terms hereof, in immediately available funds by federal wire transfer
all amounts on deposit in the Clearing Account once every Business Day during a
Cash Sweep Period to the Cash Management Account, and, upon a Cash Sweep Event
Cure, Lender shall direct that any balance in the Clearing Account and/or the
Cash Management Account be promptly disbursed to Borrower.

(d) Upon the occurrence of an Event of Default or any Bankruptcy Action of
Borrower, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any sums then present in the Clearing Account to the
payment of the Debt in any order in its discretion.

(e) The Clearing Account shall not be commingled with other monies held by
Borrower, Manager or Clearing Bank.

(f) Borrower shall not further pledge, assign or grant any security interest in
the Clearing Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

39



--------------------------------------------------------------------------------

(g) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Clearing Account or the Clearing Account Agreement (unless arising from the
gross negligence or willful misconduct of Lender) or the performance of the
obligations for which the Clearing Account was established.

(h) Upon (i) Clearing Bank ceasing to be an Eligible Institution, (ii) the
Clearing Account ceasing to be an Eligible Account, (iii) any resignation by
Clearing Bank or termination of the Clearing Account Agreement by Clearing Bank
or Lender or (iv) the occurrence and continuance of an Event of Default,
Borrower shall, within fifteen (15) days of Lender’s written request,
(A) terminate the existing Clearing Account Agreement, (B) appoint a new
Clearing Bank (which such Clearing Bank shall (I) be an Eligible Institution,
(II) other than during the continuance of an Event of Default, be selected by
Borrower and approved by Lender and (III) during the continuance of an Event of
Default, be selected by Lender), (C) cause such Clearing Bank to open a new
Clearing Account (which such account shall be an Eligible Account) and enter
into a new Clearing Account Agreement with Lender on substantially the same
terms and conditions as the previous Clearing Account Agreement and (D) send any
notices required pursuant to the terms hereof relating to such new Clearing
Account Agreement and Clearing Account. Borrower constitutes and appoints Lender
its true and lawful attorney-in-fact with full power of substitution to complete
or undertake any action required of Borrower under this Section 2.7.1(h) in the
name of Borrower in the event Borrower fails to do the same. Such power of
attorney shall be deemed to be a power coupled with an interest and cannot be
revoked.

2.7.2 Cash Management Account. (a) Following the occurrence of a Cash Sweep
Event, Lender shall establish and maintain a segregated Eligible Account (the
“Cash Management Account”) to be held by Agent in trust and for the benefit of
Lender, which Cash Management Account shall be under the sole dominion and
control of Lender. Borrower hereby grants to Lender a first priority security
interest in the Cash Management Account and all deposits at any time contained
therein and the proceeds thereof and shall take all actions necessary to
maintain in favor of Lender a perfected first priority security interest in the
Cash Management Account, including filing UCC-1 Financing Statements and
continuations thereof. Lender and Servicer shall have the sole right to make
withdrawals from the Cash Management Account and all costs and expenses for
establishing and maintaining the Cash Management Account shall be paid by
Borrower.

(b) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(c) All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default or any Bankruptcy Action of Borrower may be applied by
Lender in such order and priority as Lender shall determine.

 

40



--------------------------------------------------------------------------------

(d) Borrower hereby agrees that Lender may modify the Cash Management Agreement
for the purpose of establishing additional sub-accounts in connection with any
payments otherwise required under this Agreement and the other Loan Documents
and Lender shall provide notice thereof to Borrower.

2.7.3 Payments Received under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts are deposited in
the Cash Management Account to satisfy such obligations pursuant to this
Agreement on the dates each such payment is required, regardless of whether any
of such amounts are so applied by Lender.

2.7.4 Setup of the Clearing Account and Cash Management Account. Borrower hereby
agrees to cooperate with Lender, Clearing Bank and Agent in instituting the cash
management system provided for herein, including, without limitation, setting up
the Clearing Account and Cash Management Account as and when required pursuant
to this Agreement, the Clearing Account Agreement and the Cash Management
Agreement.

ARTICLE III - CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the application or
term sheet for the Loan delivered by Borrower to Lender and the commitment or
commitment rider, if any, to the application or term sheet for the Loan issued
by Lender; provided, however, that upon Lender’s execution and delivery of this
Agreement, said conditions precedent shall be deemed to have been fulfilled.

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof that:

4.1.1 Organization. Each Borrower has been duly organized and is validly
existing and in good standing with requisite power and authority to own the
applicable Individual Property and to transact the businesses in which it is now
engaged. Borrower is duly qualified to do business and is in good standing in
the jurisdiction in which the applicable Individual Property is located and each
other jurisdiction where it is required to be so qualified in connection with
its businesses and operations. Borrower possesses all rights, licenses, permits
and authorizations, governmental or otherwise, necessary to entitle it to own
the applicable Individual Property and to transact the businesses in which it is
now engaged, and the sole business of Borrower is the ownership, management and
operation of the applicable Individual Property. The direct and indirect
ownership interests in Borrower are as set forth on the organizational chart
attached hereto as Schedule III, and the direct and indirect ownership interests
in Borrower or the Property do not include any Prohibited Entity/Ownership
Structure.

 

41



--------------------------------------------------------------------------------

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, except as such enforcement may be limited by
(i) bankruptcy, insolvency, fraudulent transfer, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally, and (ii) general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which Borrower is a party or by which any of the Property or
Borrower’s assets is subject, nor will such action result in any violation of
the provisions of any statute or any order, rule or regulation of any
Governmental Authority having jurisdiction over Borrower or any of Borrower’s
properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any court or any such Governmental
Authority required for the execution, delivery and performance by Borrower of
this Agreement or any other Loan Documents has been obtained and is in full
force and effect.

4.1.4 Litigation. There are no actions, suits or proceedings at law or in
equity, arbitrations, or governmental investigations by or before any
Governmental Authority or other agency now pending, filed, or, to Borrower’s
actual knowledge, threatened against or affecting Borrower, Guarantor or the
Property or any portion thereof, which actions, suits or proceedings, or
governmental investigations, if determined against Borrower, Guarantor or the
Property or any portion thereof, might materially adversely affect (a) title to
the Property or any portion thereof; (b) the validity or enforceability of each
Security Instrument; (c) Borrower’s ability to perform under the Loan;
(d) Guarantor’s ability to perform under the Guaranty; (e) the use, operation or
value of the Property or any portion thereof; (f) the principal benefit of the
security intended to be provided by the Loan Documents; (g) the current ability
of the Property to generate Net Cash Flow sufficient to service the Loan; or
(h) the current principal use of the Property or any portion thereof.

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property (or any portion thereof), or Borrower’s business, properties or
assets, operations or condition, financial or otherwise. Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower or the Property (or any
portion thereof) is bound. Borrower has no material financial obligation under
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Borrower is a party or by which Borrower or the Property (or
any portion thereof) is otherwise bound, other than (a) obligations incurred in
the ordinary course of the operation of the Property as permitted pursuant to
clause (xxiii) of the definition of “Special Purpose Entity” set forth in
Section 1.1 hereof and (b) obligations under the Loan Documents.

 

42



--------------------------------------------------------------------------------

4.1.6 Title. Borrower has good, marketable and insurable fee simple title to the
real property comprising part of the Property and good title to the balance of
the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as may be expressly permitted pursuant to the
Loan Documents and the Liens created by the Loan Documents. The Permitted
Encumbrances in the aggregate do not materially and adversely affect the value,
operation or use of the Property (or any portion thereof) as currently used or
Borrower’s ability to repay the Loan. Each Security Instrument, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(a) a valid, perfected first priority lien on the applicable Individual
Property, subject only to Permitted Encumbrances and the Liens created by the
Loan Documents and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. There are no claims for
payment for work, labor or materials affecting the Property which are or may
become a Lien prior to, or of equal priority with, the Liens created by the Loan
Documents.

4.1.7 Solvency. Borrower has (a) not entered into this transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents. Giving effect
to the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including subordinated, unliquidated, disputed and contingent
liabilities. The fair saleable value of Borrower’s assets is and will,
immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition in bankruptcy has been filed against Borrower or any constituent Person
in the last seven (7) years, and neither Borrower nor any constituent Person in
the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower nor any of its constituent Persons are contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s assets or
property, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against it or such constituent Persons.

4.1.8 Full and Accurate Disclosure. To Borrower’s actual knowledge, no statement
of fact made by Borrower in this Agreement or in any of the other Loan Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.
There is no material fact presently known

 

43



--------------------------------------------------------------------------------

to Borrower which has not been disclosed to Lender which adversely affects, nor
as far as Borrower can foresee, might adversely affect, the Property or the
business, operations or condition (financial or otherwise) of Borrower.

4.1.9 No Plan Assets. Borrower does not sponsor, is not obligated to contribute
to, and is not itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition,
(a) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to any state or
other statute, regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including the exercise by Lender of
any of its rights under the Loan Documents.

4.1.10 Compliance. Borrower and each Individual Property and the use thereof
comply in all material respects with all applicable Legal Requirements,
including building and zoning ordinances and codes. Borrower is not in default
or violation of any order, writ, injunction, decree or demand of any
Governmental Authority. There has not been committed by Borrower or any other
Person in occupancy of or involved with the operation or use of the Property any
act or omission affording the federal government or any other Governmental
Authority the right of forfeiture as against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents. On the Closing Date, the Improvements at each Individual Property
were in material compliance with applicable law.

4.1.11 Financial Information. All financial data, including the statements of
cash flow and income and operating expense prepared by Borrower, an affiliate of
Borrower or an officer, agent or employee thereof, that have been delivered to
Lender in connection with the Loan (a) are true, complete and correct in all
material respects, (b) accurately represent the financial condition of Borrower
and the Property, as applicable, as of the date of such reports, and (c) to the
extent prepared or audited by an independent certified public accounting firm,
have been prepared in accordance with GAAP throughout the periods covered,
except as disclosed therein. Except for Permitted Encumbrances, Borrower does
not have any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Borrower and reasonably likely to have a material
adverse effect on the Property (or any portion thereof) or the current operation
thereof, except as referred to or reflected in said financial statements. Since
the date of such financial statements, there has been no material adverse change
in the financial condition, operations or business of Borrower from that set
forth in said financial statements.

4.1.12 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s actual knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to any Individual Property.

 

44



--------------------------------------------------------------------------------

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14 Utilities and Public Access. Each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service the applicable Individual Property for its
intended uses. All public utilities necessary or convenient to the full use and
enjoyment of each Individual Property are located either in the public right of
way abutting the applicable Individual Property (which are connected so as to
serve the applicable Individual Property without passing over other property) or
in recorded easements serving the applicable Individual Property. All roads
necessary for the use of each Individual Property for its current purposes have
been completed and dedicated to public use and accepted by all Governmental
Authorities.

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16 Separate Lots. Each Individual Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of the applicable Individual Property.

4.1.17 Assessments. There are no pending or, to Borrower’s actual knowledge,
proposed special or other assessments for public improvements or otherwise
affecting the Property of any portion thereof, nor are there any contemplated
improvements to the Property (or any portion thereof) that may result in such
special or other assessments.

4.1.18 Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set off, counterclaim
or defense by Borrower or Guarantor, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and neither
Borrower nor Guarantor has asserted any right of rescission, set off,
counterclaim or defense with respect thereto.

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

4.1.20 Insurance. Borrower has obtained and has delivered to Lender certificates
of insurance for the Policies (or other evidence acceptable to Lender)
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been

 

45



--------------------------------------------------------------------------------

made or are currently pending, outstanding or otherwise remain unsatisfied under
any such Policy, and neither Borrower nor any other Person, has done, by act or
omission, anything which would impair the coverage of any such Policy.

4.1.21 Use of Property. Each Individual Property is used exclusively for
self-storage purposes and other appurtenant and related uses.

4.1.22 Certificate of Occupancy; Licenses. All certifications, permits,
franchises, licenses, consents, authorizations, and approvals, including,
certificates of completion and occupancy permits, required for the legal use,
occupancy and operation of each Individual Property have been obtained and are
in full force and effect. The use being made of each Individual Property is in
conformity with the certificate of occupancy issued for the applicable
Individual Property.

4.1.23 Flood Zone. Except as shown on any Survey, none of the Improvements on
the Property (or any portion thereof) are located in an area as identified by
the Federal Emergency Management Agency as an area having special flood hazards,
or, if so located, the flood insurance required pursuant to Section 6.1(a) is in
full force and effect with respect to the applicable Individual Property.

4.1.24 Physical Condition. To Borrower’s actual knowledge, each Individual
Property, including all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, is in good
condition, order and repair in all material respects; there exists no structural
or other material defects or damages in the Property (or any portion thereof),
whether latent or otherwise, and Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

4.1.25 Boundaries. Except as shown on any Survey, to Borrower’s actual
knowledge, all of the improvements which were included in determining the
appraised value of the Property (or any portion thereof) lie wholly within the
boundaries and building restriction lines of the applicable Individual Property,
and no improvements on adjoining properties encroach upon the Property or any
portion thereof, and no easements or other encumbrances upon the Property (or
any portion thereof) encroach upon any of the Improvements, so as to affect the
value or marketability of the Property (or any portion thereof) except those
which are insured against by the applicable Title Insurance Policy.

4.1.26 Leases. The Property is not subject to any leases other than the Leases
described in the rent roll attached hereto as Schedule I and made a part hereof
(the “Rent Roll”), which Rent Roll is true, complete and accurate in all
material respects as of the Closing Date. Borrower is the owner and lessor of
landlord’s interest in the Leases. No Person has any possessory interest in the
Property (or any portion thereof) or right to occupy the same except under and
pursuant to the provisions of the Leases. Except as disclosed in the Rent Roll,
the

 

46



--------------------------------------------------------------------------------

current Leases are in full force and effect and there are no defaults thereunder
by either party and, to Borrower’s actual knowledge, there are no conditions
that, with the passage of time or the giving of notice, or both, would
constitute defaults thereunder. Not more than five percent (5%) of annual Rent
for all of the Property in the aggregate has been paid more than one (1) month
in advance of its due date (other than security deposits). All security deposits
are held by Borrower in accordance with applicable law. There has been no prior
sale, transfer or assignment, hypothecation or pledge of any Lease or of the
Rents received therein which is outstanding. To Borrower’s actual knowledge, no
Tenant listed on Schedule I has assigned its Lease or sublet all or any portion
of the premises demised thereby, no such Tenant holds its leased premises under
assignment or sublease, nor does anyone except such Tenant and its employees
occupy such leased premises. No Tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the leased
premises or the building of which the leased premises are a part. No Tenant
under any Lease has any right or option for additional space in the
Improvements.

4.1.27 Survey. To Borrower’s actual knowledge, each Survey for each Individual
Property delivered to Lender in connection with this Agreement does not fail to
reflect any material matter affecting the applicable Individual Property or the
title thereto.

4.1.28 Inventory. Borrower is the owner of all of the Equipment, Fixtures and
Personal Property (as such terms are defined in the Security Instrument) located
on or at the Property and shall not lease any Equipment, Fixtures or Personal
Property other than as permitted hereunder. All of the Equipment, Fixtures and
Personal Property are sufficient to operate the Property in the manner required
hereunder and in the manner in which it is currently operated.

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including the Security
Instrument, have been paid.

4.1.30 Special Purpose Entity/Separateness/No Prohibited Entity/Ownership
Structure. (a) Until the Debt has been paid in full, Borrower hereby represents,
warrants and covenants that (i) Borrower is, shall be and shall continue to be a
Special Purpose Entity, and (ii) no direct or indirect ownership interests in
Borrower or the Property shall include any Prohibited Entity/Ownership
Structure.

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
and Section 4.1.30(c) shall survive for so long as any amount remains payable to
Lender under this Agreement or any other Loan Document.

 

47



--------------------------------------------------------------------------------

(c) Borrower hereby represents and warrants to Lender that:

1. Borrower is, and from the date of its formation has been, duly formed and
validly existing in the state in which it was formed and in any other
jurisdictions where it is qualified to do business;

2. Borrower has no judgments or liens of any nature against it except for tax
liens, liens created by any of the Loan Documents and liens encumbering the
Property that will be satisfied with the proceeds of the Loan;

3. Borrower is in compliance with all laws, regulations and orders applicable to
Borrower and has received all permits necessary for Borrower to operate and for
which a failure to possess would materially and adversely affect the condition,
financial or otherwise, of Borrower;

4. Borrower has no actual knowledge of any pending or threatened litigation
involving Borrower that, if adversely determined, might materially adversely
affect the condition (financial or otherwise) of Borrower, or the condition or
ownership of the property owned by Borrower;

5. Borrower is not involved in any dispute with any taxing authority;

6. Borrower has paid or has caused to be paid all real estate taxes that are due
and payable with respect to the Property;

7. Borrower has never owned any property other than the Property and has never
engaged in any business except the ownership and operation of the Property;

8. Borrower is not now, nor has ever been party to any lawsuit, arbitration,
summons or legal proceeding that, if adversely determined, might materially
adversely affect the condition (financial or otherwise) of Borrower or the
condition or ownership of the property owned by Borrower;

9. Borrower has provided Lender with complete financial statements that reflect
a fair and accurate view of Borrower’s financial condition;

10. Borrower has provided a Phase One environmental audit for the Property;

11. At all times since its formation, Borrower has complied with the
separateness covenants of a Special Purpose Entity subject to the qualifications
set forth on Schedule V attached hereto; and

12. Borrower has no contingent or actual obligations not related to the
Property.

(d) Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including any exhibits attached thereto, will have been and shall be
true and correct in all respects, and Borrower will have complied and will
comply with all of the stated facts and assumptions made with respect to it in
any Insolvency Opinion. Each entity other than Borrower with respect to which an
assumption is made or a fact stated in any Insolvency Opinion will have

 

48



--------------------------------------------------------------------------------

complied and shall comply with all of the assumptions made and facts stated with
respect to it in any such Insolvency Opinion. Borrower covenants that in
connection with any Additional Insolvency Opinion delivered in connection with
this Agreement it shall provide an updated certification regarding compliance
with the facts and assumptions made therein.

(e) Borrower covenants and agrees that Borrower shall provide Lender with thirty
(30) days’ prior written notice prior to the removal of an Independent Director
of any of Borrower.

4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time or the giving of notice would constitute
a default thereunder. The Management Agreement was entered into on commercially
reasonable terms.

4.1.32 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

4.1.33 No Change in Facts or Circumstances; Disclosure. To Borrower’s actual
knowledge, all information prepared by Borrower, an affiliate of Borrower, or an
agent, officer or employee thereof and submitted to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule I),
reports, certificates and other documents prepared by Borrower, an affiliate of
Borrower, or an agent, officer or employee thereof and submitted in connection
with the Loan or in satisfaction of the terms thereof and all statements of fact
made by Borrower in this Agreement or in any other Loan Document, are true,
complete and correct in all material respects. To Borrower’s actual knowledge,
there has been no material adverse change in any condition, fact, circumstance
or event that would make any such information inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise materially and
adversely affects or might materially and adversely affect the use, operation or
value of the Property or the business operations or the financial condition of
Borrower. To Borrower’s actual knowledge, Borrower has disclosed to Lender all
material facts and has not failed to disclose any material fact that could cause
any Provided Information or representation or warranty made herein to be
materially misleading.

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.35 Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower and, to Borrower’s actual knowledge, Guarantor constitute property of,
or are beneficially owned, directly or, to Borrower’s actual knowledge,
indirectly, by any Embargoed Person; (b) no Embargoed Person has any interest of
any nature whatsoever in Borrower or, to Borrower’s actual knowledge,

 

49



--------------------------------------------------------------------------------

Guarantor, as applicable, with the result that the investment in Borrower or
Guarantor, as applicable (whether directly or, to Borrower’s actual knowleged,
indirectly), is prohibited by law or the Loan is in violation of law; and
(c) none of the funds of Borrower or, to Borrower’s actual knowledge, Guarantor,
as applicable, have been derived from any unlawful activity with the result that
the investment in Borrower or Guarantor, as applicable (whether directly or, to
Borrower’s actual knowledge, indirectly), is prohibited by law or the Loan is in
violation of law.

4.1.36 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower’s state of organization is as
set forth in the introductory paragraph of this Agreement.

4.1.37 Environmental Representations and Warranties. To Borrower’s actual
knowledge, except as otherwise disclosed by each Phase I environmental report
(or Phase II environmental report, if required) delivered to Lender by Borrower
in connection with the origination of the Loan (such report is referred to below
as the “Environmental Report”), (a) there are no Hazardous Substances or
underground storage tanks in, on, or under any Individual Property and no
Hazardous Substances have been handled, manufactured, generated, stored,
processed, or disposed of on or released or discharged from any Individual
Property, except those that are (i) in compliance with Environmental Laws and
with permits issued pursuant thereto (to the extent such permits are required
under Environmental Law), (ii) de-minimis amounts necessary to operate the
Property for the purposes set forth in this Agreement which will not result in
an environmental condition in, on or under the Property and which are otherwise
permitted under and used in compliance with Environmental Law and (iii) fully
disclosed to Lender in writing pursuant the Environmental Report; (b) there are
no past, present or threatened Releases of Hazardous Substances in, on, under or
from any Individual Property which has not been fully remediated in accordance
with Environmental Law; (c) there is no threat of any Release of Hazardous
Substances migrating to any Individual Property; (d) there is no past or present
non-compliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with the Property which has not been fully remediated in
accordance with Environmental Law; (e) Borrower does not know of, and has not
received, any written or oral notice or other communication from any Person
(including a Governmental Authority) relating to Hazardous Substances or
Remediation thereof, of possible liability of any Person pursuant to any
Environmental Law, other environmental conditions in connection with any
Individual Property, or any actual or potential administrative or judicial
proceedings in connection with any of the foregoing; (f) Borrower has truthfully
and fully disclosed to Lender, in writing, any and all information relating to
environmental conditions in, on, under or from each Individual Property that is
known to Borrower and has provided to Lender all information that is contained
in Borrower’s files and records, including any reports relating to Hazardous
Substances in, on, under or from each Individual Property and/or to the
environmental condition of each Individual Property; and (g) there are no
Institutional Controls on or affecting any Individual Property.

4.1.38 Cash Management Account. Borrower hereby represents and warrants to
Lender that:

(a) This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
Clearing

 

50



--------------------------------------------------------------------------------

Account and Cash Management Account in favor of Lender, which security interest
is prior to all other Liens, other than Permitted Encumbrances, and is
enforceable as such against creditors of and purchasers from Borrower. Other
than in connection with the Loan Documents and except for Permitted
Encumbrances, Borrower has not sold, pledged, transferred or otherwise conveyed
the Clearing Account or Cash Management Account;

(b) Each of the Clearing Account and Cash Management Account constitutes a
“deposit account” or “securities account” within the meaning of the Uniform
Commercial Code);

(c) Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Clearing Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of the Clearing Account and Cash Management Account and
all sums at any time held, deposited or invested therein, together with any
interest or other earnings thereon, and all proceeds thereof (including proceeds
of sales and other dispositions), whether accounts, general intangibles, chattel
paper, deposit accounts, instruments, documents or securities;

(d) The Clearing Account and Cash Management Account are not in the name of any
Person other than Borrower, as pledgor, or Lender, as pledgee. Borrower has not
consented to the Clearing Bank and Agent complying with instructions with
respect to the Clearing Account and Cash Management Account from any Person
other than Lender; and

(e) The Property is not subject to any cash management system (other than
pursuant to the Loan Documents and as between the Borrowers), and any and all
existing tenant instruction letters issued in connection with any previous
financing have been duly terminated prior to the date hereof.

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

ARTICLE V - BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument encumbering the
Property (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:

5.1.1 Existence; Compliance with Legal Requirements. Each Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits, authorizations, and
franchises and comply, in all material respects, with all Legal Requirements
applicable to it and the Property, including all regulations, building and
zoning codes and certificates of occupancy. There shall never be committed by

 

51



--------------------------------------------------------------------------------

Borrower, and Borrower shall never permit any other Person in occupancy of or
involved with the operation or use of the Property to commit any act or omission
affording the federal government or any state or local government the right of
forfeiture against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Borrower
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Borrower shall at all times
maintain, preserve and protect all franchises and trade names and preserve all
the remainder of its property used or useful in the conduct of its business and
shall keep each Individual Property in good working order and repair, and from
time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Loan Documents. Borrower shall keep each Individual Property
insured at all times by financially sound and reputable insurers, to such extent
and against such risks, and maintain liability and such other insurance, as is
more fully provided in this Agreement. Borrower shall from time to time, upon
Lender’s reasonable request, provide Lender with evidence reasonably
satisfactory to Lender that the Property complies with all Legal Requirements or
is exempt from compliance with Legal Requirements. Borrower shall give prompt
notice to Lender of the receipt by Borrower of any notice related to a violation
of any Legal Requirements and of the commencement of any proceedings or
investigations which relate to compliance with Legal Requirements. After prior
written notice to Lender, Borrower, at Borrower’s own expense, may contest by
appropriate legal proceeding promptly initiated and conducted in good faith and
with due diligence, the validity of any Legal Requirement, the applicability of
any Legal Requirement to Borrower or any Individual Property or any alleged
violation of any Legal Requirement, provided that (i) no Default or Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) neither the applicable
Individual Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall
promptly upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower or the applicable Individual Property; and
(vi) Borrower shall furnish such security as may be required in the proceeding,
or as may be reasonably requested by Lender, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the applicable Individual Property (or any
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.

5.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 7.2 hereof. Borrower shall
deliver to Lender receipts for payment or other evidence satisfactory to Lender
that the Taxes and Other Charges have been so paid or are not then delinquent no
later than ten (10) days prior to the date on which the Taxes or Other Charges
would otherwise be

 

52



--------------------------------------------------------------------------------

delinquent if not paid. Borrower shall furnish to Lender receipts for the
payment of the Taxes and the Other Charges prior to the date the same shall
become delinquent (provided, however, Borrower is not required to furnish such
receipts for payment of Taxes if such Taxes have been paid by Lender pursuant to
Section 7.2 hereof and Lender has received receipts from the relevant taxing
authority). Borrower shall not suffer and shall promptly cause to be paid and
discharged or bonded any Lien or charge whatsoever which may be or become a Lien
or charge against any Individual Property, and shall promptly pay for all
utility services provided to the Property. After prior written notice to Lender,
Borrower, at Borrower’s own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) neither the applicable Individual Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the applicable Individual Property;
(vi) Borrower shall have set aside adequate reserves for the payment of the
Taxes, together with all interest and penalties thereon, unless Borrower has
paid all of the Taxes under protest; and (vii) Borrower shall furnish such
security as may be required in the proceeding, or as may be reasonably requested
by Lender, to insure the payment of any such Taxes or Other Charges, together
with all interest and penalties thereon. Lender may pay over any such cash
deposit or part thereof held by Lender to the claimant entitled thereto at any
time when, in the judgment of Lender, the entitlement of such claimant is
established or the applicable Individual Property (or part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of the Security Instrument being
primed by any related Lien.

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
Borrower or Guarantor which might materially adversely affect Borrower’s or
Guarantor’s condition (financial or otherwise) or business or the Property (or
any portion thereof).

5.1.4 Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice.

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s or Guarantor’s condition, financial or otherwise,
or of the occurrence of any Default or Event of Default of which Borrower has
knowledge.

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

 

53



--------------------------------------------------------------------------------

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower, and shall not enter into
or otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by, or applicable
to, Borrower without the prior written consent of Lender.

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property (or any portion thereof),
and Lender shall be reimbursed for any expenses incurred in connection therewith
(including reasonable attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an Appraisal on behalf of Lender in case of Casualty
or Condemnation affecting the Property or any part thereof) out of such
Insurance Proceeds.

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, Appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve or protect the collateral at any time securing or intended
to secure the obligations of Borrower under the Loan Documents, as Lender may
reasonably require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.10 Principal Place of Business, State of Organization. Except as may be
otherwise permitted in this Agreement, Borrower shall not cause or permit any
change to be made in its name, identity (including its trade name or names),
place of organization or formation (as set forth in Section 4.1.36 hereof) or
Borrower’s corporate or partnership or other structure unless Borrower shall
have first notified Lender in writing of such change at least thirty (30) days
prior to the effective date of such change, and shall have first taken all
action required by Lender for the purpose of perfecting or protecting the lien
and security interests of Lender pursuant to this Agreement, and the other Loan
Documents and, in the case of a change in Borrower’s structure, without first
obtaining the prior written consent of Lender, which consent shall not be
unreasonably withheld by Lender. Upon Lender’s request, Borrower shall, at
Borrower’s sole cost and expense, execute and deliver additional security
agreements and other instruments which may be necessary to effectively evidence
or perfect Lender’s security interest

 

54



--------------------------------------------------------------------------------

in the Property (or any portion thereof) as a result of such change of principal
place of business or place of organization. Borrower’s principal place of
business and chief executive office, and the place where Borrower keeps its
books and records, including recorded data of any kind or nature, regardless of
the medium or recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) and will continue to be the address of
Borrower set forth at the introductory paragraph of this Agreement (unless
Borrower notifies Lender in writing at least thirty (30) days prior to the date
of such change). Borrower shall promptly notify Lender of any change in its
organizational identification number. If Borrower does not now have an
organizational identification number and later obtains one, Borrower promptly
shall notify Lender of such organizational identification number.

5.1.11 Financial Reporting. (a) Borrower shall keep and maintain or shall cause
to be kept and maintained on a Fiscal Year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein and GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of Borrower and all items
of income and expense in connection with the operation of each Individual
Property. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower or any other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. After the occurrence of an Event of Default, Borrower shall pay any
costs and expenses incurred by Lender to examine Borrower’s accounting records
with respect to each Individual Property, as Lender shall determine to be
necessary or appropriate in the protection of Lender’s interest.

(b) Borrower shall furnish to Lender annually, within ninety (90) days following
the end of each Fiscal Year of Borrower, a complete copy of Borrower’s annual
financial statements prepared in accordance with GAAP (or such other accounting
basis acceptable to Lender) covering each Individual Property for such Fiscal
Year and containing statements of profit and loss for Borrower and each
Individual Property, an annual rent roll and a balance sheet for Borrower. If
Borrower consists of more than one entity, said financial statements shall be in
the form of an annual combined balance sheet of the Borrower entities (and no
other entities), together with the related combined statements of operations,
including a combining balance sheet and statement of income for the Individual
Properties on a combined basis. Such statements shall set forth the financial
condition and the results of operations for each Individual Property for such
Fiscal Year.

(c) Borrower shall furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete in all material respects and fairly present the
financial condition and results of the operations of Borrower and each
Individual Property (subject to normal year-end adjustments) as applicable:
(i) a rent roll for the subject quarter; (ii) quarterly and year-to-date
operating statements (including Capital Expenditures) prepared for each calendar
quarter, noting net operating income, gross income, and operating expenses (not
including any contributions to the Replacement Reserve Fund and the Required
Repair Fund), and other information necessary and sufficient to fairly represent
the financial position and results of operation of each Individual Property
during such calendar

 

55



--------------------------------------------------------------------------------

quarter, and containing a comparison of budgeted income and expenses and the
actual income and expenses; and (iii) a calculation reflecting the annual Debt
Service Coverage Ratio for the immediately preceding three (3), six (6), and
twelve (12) month periods as of the last day of such quarter. In addition, such
certificate shall also be accompanied by an Officer’s Certificate stating that
the representations and warranties of Borrower set forth in Section 4.1.30 are
true and correct in all material respects as of the date of such certificate.

(d) Until the earlier of Securitization or twelve (12) months after the date of
this Agreement, Borrower shall furnish, or cause to be furnished, to Lender,
upon written request, on or before thirty (30) days after the end of each
calendar month, all of the following items with respect to the previous calendar
month, accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete in all material respects and fairly present the
financial condition and results of the operations of Borrower and each
Individual Property (subject to normal year-end adjustments) as applicable:
(A) a rent roll for the subject month; (B) monthly operating statement(s) of
each Individual Property; and (C) year-to-date operating statement(s) of each
Individual Property.

(e) Intentionally Deleted.

(f) Intentionally Deleted.

(g) For the Fiscal Year 2016 and each Fiscal Year thereafter, Borrower shall
submit to Lender an Annual Budget not later than thirty (30) days after the
commencement of such period or Fiscal Year in form reasonably satisfactory to
Lender. After the occurrence of a Cash Sweep Event and until such time as a Cash
Sweep Cure has occurred, the Annual Budget shall be subject to Lender’s written
approval (each such Annual Budget, an “Approved Annual Budget”). If Lender
objects to a proposed Annual Budget submitted by Borrower, Lender shall advise
Borrower of such objections within fifteen (15) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall promptly revise such Annual Budget and resubmit the same to
Lender. Lender shall advise Borrower of any objections to such revised Annual
Budget within ten (10) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
revise the same in accordance with the process described in this subsection
until Lender approves the Annual Budget. Until such time that Lender approves a
proposed Annual Budget, the most recently Approved Annual Budget shall apply;
provided that, such Approved Annual Budget shall be adjusted to reflect actual
increases in Taxes, Insurance Premiums and Other Charges.

(h) During a Cash Sweep Period, in the event that Borrower must incur an
extraordinary operating expense or capital expense not set forth in the Approved
Annual Budget (each an “Extraordinary Expense”), then Borrower shall promptly
deliver to Lender a reasonably detailed explanation of such proposed
Extraordinary Expense for Lender’s approval, which may be given or denied in
Lender’s reasonable discretion.

(i) Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property (or any
portion thereof) and the financial affairs of Borrower as may be reasonably
requested by Lender.

 

56



--------------------------------------------------------------------------------

(j) Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s request (or as soon thereafter as may be reasonably possible),
financial and sales information from any Tenant designated by Lender (to the
extent such financial and sales information is required to be provided under the
applicable Lease and same is received by Borrower after request therefor).

(k) Borrower shall cause Guarantor to furnish to Lender annually, within ninety
(90) days following the end of each Fiscal Year of Guarantor: (i) if such
Guarantor is an entity, financial statements audited by an independent certified
public accountant, which shall include an annual balance sheet and profit and
loss statement of Guarantor, in the form reasonably required by Lender or
(ii) if such Guarantor is an individual, a signed personal financial statement
in a form satisfactory to Lender.

(l) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Excel, Microsoft Word for Windows files (which files may be
prepared using a spreadsheet program and saved as word processing files) or such
other program as is reasonably acceptable to Lender. Borrower agrees that Lender
may disclose information regarding the Property and Borrower that is provided to
Lender pursuant to this Section 5.1.11 in connection with the Securitization to
such parties requesting such information in connection with such Securitization.

5.1.12 Business and Operations. Borrower shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of each Individual
Property. Borrower shall qualify to do business and shall remain in good
standing in the jurisdiction in which each Individual Property is located and
the jurisdiction of its formation. Borrower shall at all times during the term
of the Loan, continue to own all of Equipment, Fixtures and Personal Property
which are necessary to operate each Individual Property in the manner required
hereunder and in the manner in which it is currently operated.

5.1.13 Title to the Property. Borrower shall warrant and defend (a) the title to
each Individual Property and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances) and (b) the validity and priority
of the Lien of the Security Instrument on each Individual Property, subject only
to Liens permitted hereunder (including Permitted Encumbrances), in each case
against the claims of all Persons whomsoever. Borrower shall reimburse Lender
for any losses, costs, damages or expenses (including reasonable attorneys’ fees
and expenses) incurred by Lender if an interest in the Property (or any part
thereof), other than as permitted hereunder, is claimed by another Person.

5.1.14 Costs of Enforcement. In the event (a) that the Security Instrument
encumbering the Property (or any portion thereof) is foreclosed in whole or in
part or that the Security Instrument is put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the

 

57



--------------------------------------------------------------------------------

foreclosure of any mortgage encumbering the Property (or any portion thereof)
prior to or subsequent to the Security Instrument in which proceeding Lender is
made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or any of its constituent Persons or
an assignment by Borrower or any of its constituent Persons for the benefit of
its creditors, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all costs of collection and defense, including reasonable
attorneys’ fees and expenses, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post judgment
action involved therein, together with all required service or use taxes.

5.1.15 Estoppel Statement. (a) After request by Lender, Borrower shall within
ten (10) days furnish Lender or any proposed assignee of the Loan with a
statement, duly acknowledged and certified, setting forth (i) the original
principal amount of the Note, (ii) the unpaid principal amount of the Note,
(iii) the Interest Rate of the Note, (iv) the terms of payment and Maturity
Date, (v) the date installments of interest or principal were last paid,
(vi) that, except as provided in such statement, there are no Defaults or Events
of Default under this Agreement or any of the other Loan Documents, (vii) that
the Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification, (viii) whether
any offsets or defenses exist against the obligations secured hereby and, if any
are alleged to exist, a detailed description thereof, (ix) that, except as
provided in such statement, all Leases are in full force and effect and, with
respect to any Material Leases, have not been modified (or if modified, setting
forth all modifications), (x) the date to which the Rents thereunder have been
paid pursuant to the Leases, (xi) whether or not, to the actual knowledge of
Borrower, any of the lessees under the Leases are in default under the Leases,
and, if any of the lessees are in default, setting forth the specific nature of
all such defaults, (xii) the amount of security deposits held by Borrower under
each Lease and that such amounts are consistent with the amounts required under
each Lease, and (xiii) as to any other matters reasonably requested by Lender
and reasonably related to the Leases, the obligations secured hereby, the
Property (or any portion thereof) or the Security Instrument; provided, however,
that Borrower shall not be obligated to provide such a certificate more
frequently than two (2) times in any twelve month period.

(b) Borrower shall deliver to Lender upon request, tenant estoppel certificates
from each commercial Tenant leasing space at the Property in form and substance
reasonably satisfactory to Lender provided that Borrower shall not be required
to deliver such certificates more frequently than two (2) times in any calendar
year.

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17 Intentionally Omitted.

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one (1) or more Officer’s Certificates certifying
as to the accuracy in all material respects of all representations made by
Borrower in the Loan Documents as of the date of the closing of such
Securitization in all relevant jurisdictions, and (b) certificates of the
relevant Governmental Authorities in all relevant jurisdictions indicating the
good standing and qualification of Borrower and Guarantor as of the date of the
Securitization.

 

58



--------------------------------------------------------------------------------

5.1.19 Environmental Covenants. (a) Borrower covenants and agrees that: (i) all
uses and operations on or of the Property (or any portion thereof), whether by
Borrower or any other Person, shall be in compliance with all Environmental Laws
and permits issued pursuant thereto; (ii) there shall be no Releases of
Hazardous Substances in, on, under or from any Individual Property; (iii) there
shall be no Hazardous Substances in, on, or under any Individual Property,
except those that are (A) in compliance with all Environmental Laws and with
permits issued pursuant thereto (to the extent such permits are required by
Environmental Law), (B) de-minimis amounts necessary to operate the applicable
Individual Property for the purposes set forth in this Agreement which will not
result in an environmental condition in, on or under the applicable Individual
Property and which are otherwise permitted under and used in compliance with
Environmental Law and (C) fully disclosed to Lender in writing; (iv) Borrower
shall keep the Property free and clear of all liens and other encumbrances
imposed pursuant to any Environmental Law, whether due to any act or omission of
Borrower or any other Person (the “Environmental Liens”); (v) Borrower shall, at
its sole cost and expense, fully and expeditiously cooperate in all activities
pursuant to subsection (b) below, including providing all relevant information
and making knowledgeable persons available for interviews; (vi) Borrower shall,
at its sole cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property,
pursuant to any reasonable written request of Lender made if Lender has reason
to believe that an environmental hazard exists on any Individual Property
(including sampling, testing and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas), and
share with Lender the reports and other results thereof, and Lender and other
Indemnified Parties shall be entitled to rely on such reports and other results
thereof; (vii) Borrower shall, at its sole cost and expense, comply with all
reasonable written requests of Lender made if Lender has reason to believe that
an environmental hazard exists on any Individual Property (A) reasonably
effectuate Remediation of any condition (including a Release of a Hazardous
Substance) in, on, under or from any Individual Property; (B) comply with any
Environmental Law; (C) comply with any directive from any Governmental
Authority; and (D) take any other reasonable action necessary or appropriate for
protection of human health or the environment; (viii) Borrower shall not do or
allow any Tenant or other user of the Property to do any act that materially
increases the dangers to human health or the environment, poses an unreasonable
risk of harm to any Person (whether on or off the Property (or any portion
thereof)), impairs or may impair the value of the Property (or any portion
thereof), is contrary to any requirement of any insurer, constitutes a public or
private nuisance, constitutes waste, or violates any covenant, condition,
agreement or easement applicable to the Property (or any portion thereof);
(ix) Borrower shall immediately notify Lender in writing of (A) any presence or
Releases or threatened Releases of Hazardous Substances in, on, under, from or
migrating towards any Individual Property; (B) any non-compliance with any
Environmental Laws related in any way to any Individual Property; (C) any actual
or potential Environmental Lien; (D) any required or proposed Remediation of
environmental conditions relating to any Individual Property; and (E) any
written or oral notice or other communication of which Borrower becomes aware
from any source whatsoever (including a governmental entity) relating in any way
to the release or potential release of Hazardous Substances or Remediation
thereof, likely to result in liability of any Person pursuant to any
Environmental Law, other environmental conditions in connection with any
Individual Property, or any actual or potential administrative or judicial
proceedings in connection with anything referred to in this Section;
(x) Borrower shall not install, use, generate, manufacture,

 

59



--------------------------------------------------------------------------------

store, treat, release or dispose of, nor permit the installation, use,
generation, storage, treatment, release or disposal of, any Hazardous Substances
(except de-minimis amounts necessary to operate the Property (or any portion
thereof) for the purposes set forth in the Loan Agreement which will not result
in an environmental condition in, on or under the Property (or any portion
thereof) and which are otherwise permitted under and used in compliance with
Environmental Law) on, under or about the Property (or any portion thereof), and
all uses and operations on or of the Property (or any portion thereof), whether
by Borrower or any other person or entity, shall be in compliance with all
Environmental Laws and permits issued pursuant thereto; (xi) Borrower shall not
make any change in the use or condition of any Individual Property which
(A) might lead to the presence on, under or about the applicable Individual
Property of any Hazardous Substances which is not in accordance with any
applicable Environmental Law, or (B) would require, under any applicable
Environmental Law, notice be given to or approval be obtained from any
governmental agency in the event of a transfer of ownership or control of the
applicable Individual Property, in each case without the prior written consent
of Lender; (xii) Borrower shall not allow any Institutional Control on or to
affect any Individual Property; and (xiii) Borrower shall take all acts
necessary to preserve its status, if applicable, as an “innocent landowner,”
“contiguous property owner,” or “prospective purchaser” as to the Property (or
any portion thereof) and as those terms are defined in CERCLA; provided,
however, that this covenant does not limit or modify any of Borrower’s other
duties or obligations under this Agreement.

(b) If Lender has reason to believe that an environmental hazard exists on any
Individual Property that may, in Lender’s discretion, endanger any Tenants or
other occupants of the applicable Individual Property or their guests or the
general public or may materially and adversely affect the value of the
Individual Property , upon reasonable notice from Lender, Borrower shall, at
Borrower’s expense, promptly cause an engineer or consultant satisfactory to
Lender to conduct an environmental assessment or audit (the scope of which shall
be determined in Lender’s discretion) and take any samples of soil, groundwater
or other water, air, or building materials or any other invasive testing
requested by Lender and promptly deliver the results of any such assessment,
audit, sampling or other testing; provided, however, if such results are not
delivered to Lender within a reasonable period or if Lender has reason to
believe that an environmental hazard exists on the Property that, in Lender’s
sole judgment, endangers any Tenant or other occupant of the Property or their
guests or the general public or may materially and adversely affect the value of
the applicable Individual Property, upon reasonable notice to Borrower, Lender
and any other Person designated by Lender, including any receiver, any
representative of a governmental entity, and any environmental consultant, shall
have the right, but not the obligation, to enter upon the applicable Individual
Property at all reasonable times, after providing Borrower with reasonable
notice, to assess any and all aspects of the environmental condition of the
applicable Individual Property and its use, including conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s discretion) and taking samples of soil, groundwater or other water,
air, or building materials, and reasonably conducting other invasive testing.
Borrower shall cooperate with and provide Lender and any such Person designated
by Lender with access to the applicable Individual Property.

(c) Intentionally Omitted

 

60



--------------------------------------------------------------------------------

(d) Borrower hereby represents and warrants that Borrower has:

(i) delivered to Lender a true and complete copy of the following separate
operations and maintenance plans (individually and collectively, as the context
requires, the “O&M Program”) (A) Asbestos-Containing Material Operations &
Maintenance Plan prepared by Partner Engineering and Science, Inc., as Partner
Project No. 15-148122.12 dated October 14, 2015 related to the Individual
Property located at 1571 West Foothill Boulevard, Upland, San Bernardino County,
California 91786, (B) Asbestos-Containing Material Operations & Maintenance Plan
prepared by Partner Engineering and Science, Inc., as Partner Project
No. 15-148122.24 dated October 14, 2015 related to the Individual Property
located at 24623 Ryan Road, Warren, Macomb County, Michigan 48091, (C) Lead
Based Paint Operations & Maintenance Plan prepared by Partner Engineering and
Science, Inc., as Partner Project No. 16-166603.1 dated July 11, 2016 related to
the Individual Property located at 42557 Van Dyke Rd., Sterling Heights, Macomb
County, Michigan 48314, and (D) Asbestos-Containing Material Operations &
Maintenance Plan prepared by Partner Engineering and Science, Inc., as Partner
Project No. 14-120941.38 dated July 22, 2014 related to the Individual Property
located at 42557 Van Dyke Rd., Sterling Heights, Macomb County, Michigan 48314;
and

(ii) as of the date hereof complied in all material respects with each O&M
Program. Borrower hereby covenants and agrees that, during the term of the Loan,
including any extension or renewal thereof, Borrower shall comply in all
respects with the terms and conditions of each O&M Program.

(e) Borrower shall promptly perform all necessary remedial work in response to
the presence of any Hazardous Substances on any Individual Property, any
violation of any Environmental Laws, or any claims or requirements made by any
governmental agency or authority. All such work shall be conducted by licensed
and reputable contractors pursuant to written plans approved by the agency or
authority in question (if applicable), under proper permits and licenses (if
applicable) with such insurance coverage as is customarily maintained by prudent
property owners in similar situations. If the cost of the work exceeds $100,000,
then Lender shall have the right of prior approval over the environmental
contractor and plans, which shall not be unreasonably withheld or delayed. All
costs and expenses of the remedial work shall be promptly paid by Borrower. In
the event Borrower fails to undertake the remedial work, or fails to complete
the same within a reasonable time period after the same is undertaken, and if
Lender is of the good faith opinion that Lender’s security in the applicable
Individual Property is jeopardized thereby, then Lender shall have the right to
undertake or complete the remedial work itself. In such event all costs of
Lender in doing so, including all fees and expenses of environmental
consultants, engineers, attorneys, accountants and other professional advisors,
shall become a part of the Loan and shall be due and payable from Borrower upon
demand. Such amount shall be secured by the Loan Documents, and failure to pay
the same shall be an Event of Default under the Loan Documents. In the event any
Hazardous Substances are removed from the Property, either by Borrower or
Lender, the number assigned by the United States Environmental Protection Agency
to such Hazardous Substances shall be solely in the name of Borrower, and
Borrower shall have any and all liability for such removed Hazardous Substances.

 

61



--------------------------------------------------------------------------------

5.1.20 Leasing Matters. Any Material Lease with respect to any of the Property
written after the date hereof shall be subject to the prior written approval of
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed. Upon request, Borrower shall furnish Lender with executed copies of all
Leases. All renewals of Leases and all proposed Leases shall provide for rental
rates comparable to existing local market rates. All proposed Leases shall be on
commercially reasonable terms and shall not contain any terms which would
materially affect Lender’s rights under the Loan Documents. All Leases executed
after the date hereof shall provide that they are subordinate to the Security
Instrument and that the lessee agrees to attorn to Lender or any purchaser at a
sale by foreclosure or power of sale. Borrower (i) shall observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (ii) shall enforce and may amend or terminate the terms,
covenants and conditions contained in the Leases upon the part of the lessee
thereunder to be observed or performed in a commercially reasonable manner and
in a manner not to impair the value of the Property (or any portion thereof)
involved; (iii) shall not collect more than five percent (5%) of the gross
annual rents for all Property in the aggregate more than one (1) month in
advance (other than security deposits); (iv) shall not execute any other
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (v) shall not alter, modify or change the
terms of the Leases in a manner inconsistent with the provisions of the Loan
Documents; and (vi) shall execute and deliver at the reasonable request of
Lender all such further assurances, confirmations and assignments in connection
with the Leases as Lender shall from time to time reasonably require.
Notwithstanding anything to the contrary contained herein, Borrower shall not
enter into a lease of all or substantially all of any Individual Property
without Lender’s prior written consent. Notwithstanding anything to the contrary
contained herein, all new Material Leases and all amendments, modifications,
extensions, and renewals of existing Material Leases with Tenants that are
Affiliates of Borrower shall be subject to the prior written consent of Lender.

5.1.21 Alterations. Borrower shall not be required to obtain Lender’s consent in
connection with any alterations to any Improvements that will not have a
material adverse effect on Borrower’s financial condition, the value of any
Individual Property or the applicable Individual Property’s Net Operating
Income, but Borrower shall provide prior written notice to Lender of any
alterations to the Improvements the cost of which will exceed $75,000.00.
Provided, further, that if the total unpaid amounts due and payable with respect
to alterations to the Improvements at the Property or any portion thereof shall
at any time exceed $250,000.00 (the “Threshold Amount”), Borrower shall promptly
deliver to Lender as security for the payment of such amounts and as additional
security for Borrower’s obligations under the Loan Documents any of the
following: (A) cash, (B) U.S. Obligations, (C) other securities having a rating
acceptable to Lender and that, at Lender’s option, the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or any class thereof in connection
with any Securitization or (D) a completion and performance bond or an
irrevocable letter of credit (payable on sight draft only) issued by a financial
institution having a rating by S&P of not less than “A-1+” if the term of such
bond or letter of credit is no longer than three (3) months or, if such term is
in excess of three (3) months, issued by a financial institution having a rating
that is acceptable to Lender and that, at Lender’s option, the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or class

 

62



--------------------------------------------------------------------------------

thereof in connection with any Securitization. Such security shall be in an
amount equal to the excess of the total unpaid amounts with respect to
alterations to the Improvements on the Property (or any portion thereof) over
the Threshold Amount and Lender may apply such security from time to time at the
option of Lender to pay for such alterations.

5.1.22 Operation of Property. (a) Borrower shall cause each Individual Property
to be operated, in all material respects, in accordance with the applicable
Management Agreement (or Replacement Management Agreement) as applicable. If the
applicable Management Agreement expires or is terminated (without limiting any
obligation of Borrower to obtain Lender’s consent to any termination or
modification of the Management Agreement in accordance with the terms and
provisions of this Agreement), Borrower shall promptly enter into a Replacement
Management Agreement with Manager or another Qualified Manager, as applicable.

(b) Borrower shall: (i) promptly perform or observe, in all material respects,
all of the covenants and agreements required to be performed and observed by it
under the Management Agreement and do all things necessary to preserve and to
keep unimpaired its material rights thereunder; (ii) promptly notify Lender of
any material default under the Management Agreement of which it is aware; and
(iii) enforce the performance and observance of all of the covenants and
agreements required to be performed or observed by Manager under the Management
Agreement, in a commercially reasonable manner.

5.1.23 Embargoed Person. Borrower has performed and shall perform reasonable due
diligence in a good faith effort to insure that at all times throughout the term
of the Loan, including after giving effect to any Transfers permitted pursuant
to the Loan Documents, (a) none of the funds or other assets of Borrower and
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person; (b) no Embargoed Person has any interest of
any nature whatsoever in Borrower or Guarantor, as applicable, with the result
that the investment in Borrower or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law; and
(c) none of the funds of Borrower or Guarantor, as applicable, have been derived
from, or are the proceeds of, any unlawful activity, including money laundering,
terrorism or terrorism activities, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law, or may cause the Property
to be subject to forfeiture or seizure.

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument and any other
collateral in accordance with the terms of this Agreement and the other Loan
Documents, Borrower covenants and agrees with Lender that it shall not do,
directly or indirectly, any of the following:

5.2.1 Operation of Property. (a) Borrower shall not, without Lender’s prior
written consent (which consent shall not be unreasonably withheld):
(i) surrender, terminate, cancel, amend or modify the Management Agreement;
provided, that Borrower may, without Lender’s consent, replace the Manager so
long as the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement; (ii) reduce or consent to the reduction of the term of the
Management Agreement; (iii) increase or consent to the increase of the amount of
any charges under the Management Agreement, or (iv) otherwise modify, change,
supplement,

 

63



--------------------------------------------------------------------------------

alter or amend, or waive or release any of its rights and remedies under, the
Management Agreement in any material respect. Lender hereby consents to (a) each
Management Agreement by and between each Borrower and Strategic Storage Property
Management II, LLC, and (b) each Sub-Management Agreement existing as of the
date hereof, copies of which have been provided to Lender. Notwithstanding
anything in this Agreement or the other Loan Documents to the contrary, the
Manager may terminate any Sub-Management Agreement without Lender’s consent.

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
written consent of Lender, which consent may be granted, conditioned or withheld
in Lender’s discretion.

(c) If under applicable zoning provisions the use of all or any portion of the
Property is or shall become a nonconforming use, Borrower shall not cause or
permit the nonconforming use or Improvement to be discontinued or abandoned
without the express written consent of Lender.

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances.

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of each
Individual Property, (c) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of Borrower except to the extent permitted by the Loan
Documents, or (d) modify, amend, waive or terminate its organizational documents
or its qualification and good standing in any jurisdiction, in each case,
without obtaining the prior written consent of Lender or Lender’s designee.

5.2.4 Change In Business. Borrower shall not enter into any line of business
other than the ownership and operation of each Individual Property, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Nothing contained in this Section 5.2.4 is intended to
expand the rights of Borrower contained in Section 5.2.10(d) hereof.

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

5.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of any Individual Property or seek any variance
under any existing zoning ordinance or use or permit the use of any portion of
any Individual Property in any manner that could result in such use becoming a
non conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior written consent of Lender.

 

64



--------------------------------------------------------------------------------

5.2.7 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of any Individual Property (a) with any other real property
constituting a tax lot separate from the applicable Individual Property, and
(b) which constitutes real property with any portion of the applicable
Individual Property which may be deemed to constitute personal property, or any
other procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of the Individual Property.

5.2.8 Intentionally Omitted.

5.2.9 ERISA. (a) Borrower shall not engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as reasonably requested by Lender in its discretion, that (A) Borrower is
not and does not maintain an “employee benefit plan” as defined in Section 3(3)
of ERISA, which is subject to Title I of ERISA, or a “governmental plan” within
the meaning of Section 3(32) of ERISA; (B) Borrower is not subject to any state
statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.10 Transfers. (a) Borrower acknowledges that Lender has examined and relied
on the experience of Borrower and its stockholders, general partners, members,
principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Property.

(b) Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether

 

65



--------------------------------------------------------------------------------

or not for consideration or of record) the Property or any part thereof or any
legal or beneficial interest therein or any interest of Borrower in the Loan or
(ii) permit a Sale or Pledge of an interest in any Restricted Party, other than
(A) pursuant to Leases of space in the Improvements to Tenants in accordance
with the provisions of Section 5.1.20 and (B) Permitted Transfers.

(c) A Transfer shall include (i) an installment sales agreement wherein Borrower
agrees to sell the Property or any part thereof for a price to be paid in
installments; (ii) an agreement by Borrower leasing all or a substantial part of
any Individual Property for other than actual occupancy by a space Tenant
thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non managing membership interests or the
creation or issuance of new non managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the managing agent (including an Affiliated Manager) other
than in accordance with Section 5.1.22 hereof.

(d) (i) Notwithstanding the provisions of this Section 5.2.10, Lender’s consent
shall not be required in connection with one or a series of Transfers, of not
more than forty-nine percent (49%) of the stock, the limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party; provided, however, no such Transfer shall result in the change
of Control in a Restricted Party, and as a condition to each such Transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed Transfer. If after giving effect to any such Transfer, more than
forty-nine percent (49%) in the aggregate of direct or indirect interests in a
Restricted Party are owned by any Person and its Affiliates that owned less than
forty-nine percent (49%) direct or indirect interest in such Restricted Party as
of the Closing Date, Borrower shall, no less than thirty (30) days prior to the
effective date of any such Transfer, deliver to Lender an Additional Insolvency
Opinion acceptable to Lender and the Rating Agencies. Borrower shall pay any and
all reasonable out-of-pocket costs and expenses incurred in connection with such
Transfers (including Lender’s reasonable counsel fees and disbursements and any
fees and expenses of the Rating Agencies).

(ii) Notwithstanding the provisions of this Section 5.2.10, Lender’s consent
shall not be required in connection with one or a series of Transfers, of the
limited partnership interests in SSOP II or the stock in Guarantor as long as
the following conditions are satisfied: (1) no such Transfer shall result in a
change of Control in any Restricted Party, (2) such Transfer

 

66



--------------------------------------------------------------------------------

shall not constitute a waiver of or limitation on Borrower’s obligation to
comply with any covenants in the Loan Documents including, but not limited to,
the covenants contained in Article V hereof, (3) Guarantor shall continue to own
100% of the general partnership interests in SSOP II, (4) SSOP II shall continue
to own 100% of the membership interests in Borrower; and (5) the Property shall
continue to be managed by Manager or a Qualified Manager pursuant to the
Management Agreement or a Replacement Management Agreement as set forth in this
Agreement (provided that this item 5 shall not limit Manager’s ability to have
any Property managed by a Sub-Manager pursuant to a Sub-Management Agreement).
If after giving effect to any such Transfer, more than forty-nine percent
(49%) in the aggregate of direct or indirect interests in a Restricted Party are
owned by any Person and its Affiliates that owned less than forty-nine percent
(49%) direct or indirect interest in such Restricted Party as of the Closing
Date, Borrower shall, no less than thirty (30) days prior to the effective date
of any such Transfer, deliver to Lender an Additional Insolvency Opinion
acceptable to Lender and the Rating Agencies, at Borrower’s cost, and Borrower
shall pay any and all reasonable out-of-pocket costs and expenses incurred in
connection with such Transfers (including Lender’s counsel fees and
disbursements and any fees and expenses of the Rating Agencies). in connection
therewith.

(e) No Transfer of the Property (or any portion thereof) and assumption of the
Loan shall occur during the period that is sixty (60) days prior to and sixty
(60) days after a Securitization. Without limiting Lender’s discretion to
approve or disapprove any request for a waiver of the prohibition against
Transfers, Lender specifically reserves the right to condition its consent to
any waiver of a prohibited Transfer upon satisfaction of the following minimum
conditions:

(i) Borrower shall pay Lender a transfer fee equal to one percent (1%) of the
outstanding principal balance of the Loan at the time of such transfer;

(ii) Borrower shall pay any and all reasonable out-of-pocket costs incurred in
connection with such Transfer (including Lender’s reasonable counsel fees and
disbursements and all recording fees, title insurance premiums and mortgage and
intangible taxes and the fees and expenses of the Rating Agencies pursuant to
clause (x) below);

(iii) The proposed transferee (the “Transferee”) or Transferee’s Principals must
have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to each Individual Property, which expertise
shall be reasonably determined by Lender;

(iv) Transferee and Transferee’s Principals shall, as of the date of such
transfer, have an aggregate net worth and liquidity acceptable to Lender;

(v) Transferee, Transferee’s Principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been party to any bankruptcy proceedings, voluntary or
involuntary, made an assignment for the benefit of creditors or taken advantage
of any insolvency act, or any act for the benefit of debtors within seven
(7) years prior to the date of the proposed Transfer;

 

67



--------------------------------------------------------------------------------

(vi) Transferee shall assume all of the obligations of Borrower under the Loan
Documents in a manner satisfactory to Lender in all respects, including by
entering into an assumption agreement in form and substance satisfactory to
Lender;

(vii) There shall be no material litigation or regulatory action pending or
threatened against Transferee, Transferee’s Principals or Related Entities which
is not acceptable to Lender;

(viii) Transferee, Transferee’s Principals and Related Entities shall not have
defaulted under its or their obligations with respect to any other Indebtedness
in a manner which is not acceptable to Lender;

(ix) Transferee and Transferee’s Principals must be able to satisfy all the
representations and covenants set forth in Sections 4.1.30, 4.1.35, 5.1.23 and
5.2.9 of this Agreement, no Default or Event of Default shall otherwise occur as
a result of such Transfer, and Transferee and Transferee’s Principals shall
deliver (A) all organizational documentation reasonably requested by Lender,
which shall be reasonably satisfactory to Lender and (B) all certificates,
agreements, covenants and legal opinions reasonably required by Lender;

(x) If required by Lender, Transferee shall be approved by the Rating Agencies
selected by Lender, which approval, if required by Lender, shall take the form
of a confirmation in writing from such Rating Agencies to the effect that such
Transfer will not result in a requalification, reduction, downgrade or
withdrawal of the ratings in effect immediately prior to such assumption or
transfer for the Securities or any class thereof issued in connection with a
Securitization which are then outstanding;

(xi) Prior to any release of Guarantor, one (1) or more substitute guarantors
acceptable to Lender shall have assumed all of the liabilities and obligations
of Guarantor under the Guaranty and Environmental Indemnity executed by
Guarantor or execute a replacement guaranty and environmental indemnity
reasonably satisfactory to Lender.

(xii) Borrower shall deliver, at its sole cost and expense, an endorsement to
each Title Insurance Policy, as modified by the assumption agreement, as a valid
first lien on each Individual Property and naming the Transferee as owner of
each Individual Property, which endorsement shall insure that, as of the date of
the recording of the assumption agreement, each Individual Property shall not be
subject to any additional exceptions or liens other than those contained in the
Title Policies issued on the date hereof and the Permitted Encumbrances;

(xiii) Each Individual Property shall be managed by Qualified Manager pursuant
to a Replacement Management Agreement;

 

68



--------------------------------------------------------------------------------

(xiv) The Property meets all of the Lender’s underwriting standards related to
its financial condition, cash flow, operating income, physical condition,
management and operation; and

(xv) Borrower or Transferee, at its sole cost and expense, shall deliver to
Lender an Additional Insolvency Opinion reflecting such Transfer satisfactory in
form and substance to Lender.

(f) Notwithstanding any provision in this Section 5.2.10 to the contrary,
limited partnership or membership interests, as applicable, in Borrower may be
transferred without Lender’s consent and without application of the fee set
forth in Section 5.2.10(e)(i): (i) among limited partners or members, as
applicable, of Borrower who are limited partners or members, as applicable, of
Borrower as of the date of this Agreement (each a “Current Owner”), and (ii) to
immediate family members (which shall be limited to a spouse, parent, child and
grandchild (each, an “Immediate Family Member”)), of any Current Owner or to
trusts formed for the benefit of Immediate Family Members of such Current Owner
for bona fide estate planning purposes (each, an “Additional Permitted
Transfer”), provided each of the following conditions is satisfied: (A) no Event
of Default has occurred and no event has occurred that with notice or the
passage of time, or both, would constitute an Event of Default; (B) Lender has
received Borrower’s notice of the Additional Permitted Transfer no less than 30
days prior to the commencement of such transfer; (C) no Indemnitor or Guarantor
shall be released from any guaranty or indemnity agreement by virtue of the
Additional Permitted Transfer; (D) Borrower shall be responsible for the costs
and expenses of documenting the Additional Permitted Transfer; (E) Borrower
shall reimburse Lender for all actual costs and expenses incurred by Lender in
connection with the Additional Permitted Transfer, whether or not consummated;
(F) once the Additional Permitted Transfer is complete, the persons with Control
of Borrower and management of the Property are the same persons who have such
Control and management rights immediately prior to the Additional Permitted
Transfer; (G) Borrower shall furnish Lender copies of any documentation executed
in connection with the Additional Permitted Transfer promptly after execution
thereof; and (H) Borrower shall have delivered satisfactory evidence to Lender
that, following the Additional Permitted Transfer, Borrower shall continue to
comply with the provisions of Section 4.1.30 hereof; and (I) upon Lender’s
request, delivery of an Additional Insolvency Opinion acceptable to Lender.

(g) Without Lender’s prior written consent thereto, in its sole discretion, any
Transfer or Permitted Transfer resulting in any direct or indirect ownership
interests in Borrower or the Property being held in any Prohibited
Entity/Ownership Structure is prohibited, even if the same would be otherwise
allowed pursuant to this Section 5.2.10, the definition of a Permitted Transfer
or any other provision of any Loan Document.

Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s Transfer without Lender’s consent.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.

 

69



--------------------------------------------------------------------------------

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION

Section 6.1 Insurance. (a) Each Borrower shall obtain and maintain, or cause to
be maintained, insurance for each Borrower and each Individual Property
providing at least the following coverages:

(i) comprehensive all risk “special form” insurance including loss caused by any
type of windstorm, windstorm related perils, “named storms,” or hail on the
Improvements and the Personal Property, including contingent liability from
Operation of Building Laws, Demolition Costs and Increased Cost of Construction
Endorsements, (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” which for purposes of this Agreement means actual replacement
value (exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation; (B) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co-insurance provisions or to be written on a no co-insurance form;
(C) providing for no deductible in excess of $10,000 for all such insurance
coverage; provided however with respect to windstorm, providing for a deductible
satisfactory to Lender in its discretion provided the amounts of such
deductibles required by Lender are commercially available, and (D) if any of the
Improvements or the use of the applicable Individual Property shall at any time
constitute legal non-conforming structures or uses, coverage for loss due to
operation of law in an amount equal to the full Replacement Cost, coverage for
demolition costs and coverage for increased costs of construction. In addition,
Borrower shall obtain: (y) if any material portion of the Improvements is
currently or at any time in the future located in a federally designated
“special flood hazard area,” flood hazard insurance in an amount equal to the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended, plus excess flood coverage
in an amount equal to the “probable maximum loss” for the Improvements, as
determined by an engineer satisfactory to Lender, or such greater amount as
Lender shall require, provided that the insurance pursuant to clause (y) hereof
shall be on terms consistent with the comprehensive all risk insurance policy
required under this subsection (i);

(ii) business income or rental loss insurance (A) with loss payable to Lender;
(B) covering all risks required to be covered by the insurance provided for in
subsection (i) above; (C) in an amount equal to one hundred percent (100%) of
the projected gross revenues from the operation of the applicable Individual
Property (as reduced to reflect expenses not incurred during a period of
Restoration) for a period of (1) not less than twelve (12) months from the date
of casualty or loss if the amount of the Loan is less than $35,000,000, or
(2) not less than eighteen (18) months from the date of casualty or loss if the
amount of the Loan is $35,000,000 or more; and (D) if the amount of the Loan is
$50,000,000 or more, containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of 180 days from the date that the applicable Individual Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such business income or rental loss insurance shall be determined
prior to the date hereof and at least once each year

 

70



--------------------------------------------------------------------------------

thereafter based on Borrower’s reasonable estimate of the gross revenues from
the applicable Individual Property for the succeeding twelve (12) month period.
Notwithstanding the provisions of Section 2.7.1 hereof, all proceeds payable to
Lender pursuant to this subsection shall be held by Lender and shall be applied
to the obligations secured by the Loan Documents from time to time due and
payable hereunder and under the Note; provided, however, that nothing herein
contained shall be deemed to relieve Borrower of its obligations to pay the
obligations secured by the Loan Documents on the respective dates of payment
provided for in this Agreement and the other Loan Documents except to the extent
such amounts are actually paid out of the proceeds of such business income
insurance;

(iii) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the applicable
Individual Property coverage form does not otherwise apply, (A) owner’s
contingent or protective liability insurance, otherwise known as Owner
Contractor’s Protective Liability, covering claims not covered by or under the
terms or provisions of the above mentioned commercial general liability
insurance policy and (B) the insurance provided for in subsection (i) above
written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy the applicable
Individual Property and (4) with an agreed amount endorsement waiving
co-insurance provisions;

(iv) comprehensive boiler and machinery insurance, if steam boilers, other
pressure-fixed vessels, large air conditioning systems, elevators or other large
machinery are in operation, in amounts as shall be reasonably required by Lender
on terms consistent with the commercial property insurance policy required under
subsection (i) above;

(v) commercial general liability insurance against claims for personal injury,
bodily injury, death, contractual damage or property damage occurring upon, in
or about the applicable Individual Property, such insurance (A) to be on the
so-called “occurrence” form with a combined limit of not less than $2,000,000.00
in the aggregate and $1,000,000.00 per occurrence; (B) to continue at not less
than the aforesaid limit until required to be changed by Lender in writing by
reason of changed economic conditions making such protection inadequate and
(C) to cover at least the following hazards: (1) premises and operations;
(2) products and completed operations on an “if any” basis; (3) independent
contractors; (4) blanket contractual liability for all written contracts and
(5) contractual liability covering the indemnities contained in Article 9 of the
Security Instrument to the extent the same is available;

(vi) automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000.00;

(vii) worker’s compensation and employee’s liability subject to the worker’s
compensation laws of the applicable state;

 

71



--------------------------------------------------------------------------------

(viii) umbrella and excess liability insurance in an amount not less than:
(A) $5,000,000.00 per occurrence if the amount of the Loan is less than
$35,000,000, or (B) $25,000,000.00 per occurrence, if the amount of the Loan is
$35,000,000 or more, on terms consistent with the commercial general liability
insurance policy required under subsection (v) above, including supplemental
coverage for employer liability and automobile liability, which umbrella
liability coverage shall apply in excess of the automobile liability coverage in
clause (vi) above;

(ix) the insurance required under this Section 6.1(a) above shall cover perils
of terrorism and acts of terrorism and Borrower shall maintain insurance for
loss resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under Sections 6.1(a) above at all times during
the term of the Loan; and

(x) upon sixty (60) days written notice, such other reasonable insurance,
including sinkhole or land subsidence insurance, and in such reasonable amounts
as Lender from time to time may reasonably request against such other insurable
hazards which at the time are commonly insured against for property similar to
the applicable Individual Property located in or around the region in which the
Property is located.

(b) All insurance provided for in Section 6.1(a) hereof, shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a rating of (A) if the amount of the Loan is
$35,000,000 or more, “A:VIII” or better in the current Best’s Insurance Reports
and a claims paying ability rating of “A-” or better by S&P, and “A3” or better
by Moody’s or (B) if the amount of the Loan is less than $35,000,000, “A-:VIII”
or better in the current Best’s Insurance Reports and a claims paying ability
rating of “A-” or better by S&P, and “A3” or better by Moody’s. The Policies
described in Section 6.1 hereof (other than those strictly limited to liability
protection) shall designate Lender as loss payee. Not less than ten (10) days
prior to the expiration dates of the Policies theretofore furnished to Lender,
certificates of insurance evidencing the Policies accompanied by evidence
satisfactory to Lender of payment of the premiums due thereunder (the “Insurance
Premiums”), shall be delivered by Borrower to Lender.

(c) Any blanket insurance Policy shall specifically allocate to the applicable
Individual Property the amount of coverage from time to time required hereunder
and shall otherwise provide the same protection as would a separate Policy
insuring only the applicable Individual Property in compliance with the
provisions of Section 6.1(a) hereof.

(d) All Policies provided for or contemplated by Section 6.1(a) hereof, except
for the Policy referenced in Section 6.1(a)(vii) of this Agreement, shall name
Borrower as the insured and Lender as the additional insured, as its interests
may appear, and in the case of property damage, boiler and machinery, and flood
insurance, shall contain a so-called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender.

 

72



--------------------------------------------------------------------------------

(e) All Policies shall contain clauses or endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days written
notice to Lender and any other party named therein as an additional insured;

(iii) the issuers thereof shall give written notice to Lender if the Policy has
not been renewed thirty (30) days prior to its expiration; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the applicable Individual Property, including the
obtaining of such insurance coverage as Lender in its discretion deems
appropriate after three (3) Business Days notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Security
Instrument and shall bear interest at the Default Rate.

Section 6.2 Casualty. If any Individual Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower shall
give prompt written notice of such damage to Lender and shall promptly commence
and diligently prosecute the completion of the Restoration of the applicable
Individual Property pursuant to Section 6.4 hereof as nearly as possible to the
condition the applicable Individual Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4 hereof. Borrower shall pay all costs of
such Restoration whether or not such costs are covered by insurance. Lender may,
but shall not be obligated to make proof of loss if not made promptly by
Borrower. In addition, Lender may participate in any settlement discussions with
any insurance companies (and shall approve the final settlement, which approval
shall not be unreasonably withheld or delayed) with respect to any Casualty in
which the Net Proceeds or the costs of completing the Restoration are equal to
or greater than the Availability Threshold and Borrower shall deliver to Lender
all instruments required by Lender to permit such participation.

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Individual Property (or any portion thereof) and shall deliver to Lender copies
of any and all papers served

 

73



--------------------------------------------------------------------------------

in connection with such proceedings. Lender may participate in any such
proceedings if the amount in controversy is in excess of the Availability
Threshold, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement and the Debt shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Debt. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. If any portion of any
Individual Property is taken by a condemning authority, Borrower shall promptly
commence and diligently prosecute the Restoration of the Property pursuant to
Section 6.4 hereof and otherwise comply with the provisions of Section 6.4
hereof. If the applicable Individual Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt. Notwithstanding the foregoing provisions of this Section 6.3, and
Section 6.4 hereof, if the Loan or any portion thereof is included in a REMIC
Trust and, immediately following a release of any portion of the Lien of the
Security Instrument in connection with a Condemnation (but taking into account
any proposed Restoration on the remaining portion of the Property), the Loan to
Value Ratio is greater than 125% (such value to be determined, in Lender’s sole
discretion, by any commercially reasonable method permitted to a REMIC Trust
and, if the Property is a hospitality property, determination of such value
shall exclude personal property and going concern value, if any), the principal
balance of the Loan must be paid down in an amount sufficient to satisfy the
REMIC Requirements, unless the Lender receives an opinion of counsel that if
such amount is not paid, the Securitization will not fail to maintain its status
as a REMIC Trust and that the REMIC Trust will not be subject to tax as a result
of the related release of such portion of the Lien of the Security Instrument.
In connection with the foregoing, the Net Proceeds shall not be available for
Restoration and shall be used to pay down the principal balance of the Loan to
the extent set forth above.

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration of any Individual Property:

(a) If the Net Proceeds shall be less than the Availability Threshold and the
costs of completing the Restoration shall be less than the Availability
Threshold, the Net Proceeds shall be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 6.4(b)(i)
hereof are met and Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Availability Threshold
or the costs of completing the Restoration are equal to or greater than the
Availability Threshold, Lender shall make the Net Proceeds available for the
Restoration in accordance with the

 

74



--------------------------------------------------------------------------------

provisions of this Section 6.4. The term “Net Proceeds” for purposes of this
Section 6.4 means: (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 6.1 (a)(i), (iv), (ix) and (x) as a result of such
damage or destruction, after deduction of its reasonable costs and expenses
(including reasonable counsel fees), if any, in collecting same (“Insurance
Proceeds”), or (ii) the net amount of the Award, after deduction of its
reasonable costs and expenses (including reasonable counsel fees), if any, in
collecting same (“Condemnation Proceeds”), whichever the case may be.

(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

(A) no Default or Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than thirty
percent (30%) of the total floor area of the Improvements on the applicable
Individual Property has been damaged, destroyed or rendered unusable as a result
of such Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds,
less than ten percent (10%) of the land constituting the applicable Individual
Property is taken, and such land is located along the perimeter or periphery of
the applicable Individual Property, and no portion of the Improvements is
located on such land;

(C) Intentionally Omitted;

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

(E) Lender shall be reasonably satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower;

(F) Lender shall be reasonably satisfied that the Restoration will be completed
on or before the earliest to occur of (1) six (6) months prior to the Maturity
Date, (2) the earliest date required for such completion under the terms of any
Leases, (3) such time as may be required under all applicable Legal Requirements
in order to repair and restore the applicable Individual Property to the
condition it was in immediately prior to such Casualty or to as nearly as
possible the condition it was in immediately prior to such Condemnation, as
applicable, or (4) the expiration of the insurance coverage referred to in
Section 6.1(a)(ii) hereof;

 

75



--------------------------------------------------------------------------------

(G) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the applicable Individual Property or the Improvements;

(J) the Debt Service Coverage Ratio for the Property, after giving effect to the
Restoration, shall be equal to or greater than 1.50 to 1.0;

(K) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be subject to
Lender’s approval; and

(L) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
the Restoration.

(ii) The Net Proceeds shall be held by Lender in an Eligible Account and, until
disbursed in accordance with the provisions of this Section 6.4(b), shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents. The Net Proceeds shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the applicable Individual Property
which have not either been fully bonded to the satisfaction of Lender and
discharged of record or in the alternative fully insured to the satisfaction of
Lender by the title company issuing the applicable Title Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and approval by Lender and the
Casualty Consultant. All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for the Restoration including reasonable
counsel fees and disbursements and the Casualty Consultant’s fees, shall be paid
by Borrower.

 

76



--------------------------------------------------------------------------------

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
means an amount equal to ten percent (10%) of the costs actually incurred for
work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
Lender shall release the portion of the Casualty Retainage being held with
respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and Lender receives an endorsement to the
applicable Title Insurance Policy insuring the continued priority of the lien of
the applicable Security Instrument and evidence of payment of any premium
payable for such endorsement. If required by Lender, the release of any such
portion of the Casualty Retainage shall be approved by the surety company, if
any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents.

(vii) The excess, if any, of the Net Proceeds (and the remaining balance, if
any, of the Net Proceeds Deficiency) deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the

 

77



--------------------------------------------------------------------------------

provisions of this Section 6.4(b), and the receipt by Lender of evidence
satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be disbursed in accordance with this
Agreement, provided no Event of Default shall have occurred and shall be
continuing under the Note, this Agreement or any of the other Loan Documents.

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 6.4(b)(vii) hereof may be retained and applied by Lender toward the
payment of the Debt in accordance with Section 9(b) of the Note (as long as no
Event of Default shall have occurred, without defeasance or the payment of a
prepayment premium) or, whether or not then due and payable in such order,
priority and proportions as Lender in its discretion shall deem proper, or, at
the discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes as Lender shall approve, in its discretion.

(d) In the event of foreclosure of the Security Instrument, or other transfer of
title to the Property (or any portion thereof) in extinguishment in whole or in
part of the Debt all right, title and interest of Borrower in and to the
Policies that are not blanket Policies then in force concerning the Property and
all proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

ARTICLE VII - RESERVE FUNDS

Section 7.1 Required Repairs.

7.1.1 Deposits. Borrower shall perform the repairs at the Property as more
particularly set forth on Schedule II hereto (such repairs hereinafter referred
to as “Required Repairs”). Borrower shall complete the Required Repairs on or
before the required deadline for each repair as set forth on Schedule II. It
shall be an Event of Default under this Agreement if (a) Borrower does not
complete the Required Repairs at the Property by the required deadline for each
repair as set forth on Schedule II, or (b) Borrower does not satisfy each
condition contained in Section 7.1.2 hereof with respect to each Required Repair
in a timely manner. Upon the occurrence of such an Event of Default, Lender, at
its option, may withdraw all Required Repair Funds from the Required Repair
Account and Lender may apply such funds either to completion of the Required
Repairs at the Property or toward payment of the Debt in such order, proportion
and priority as Lender may determine in its discretion. Lender’s right to
withdraw and apply Required Repair Funds shall be in addition to all other
rights and remedies provided to Lender under this Agreement and the other Loan
Documents. On the Closing Date, Borrower shall deposit with Lender the amount
for the Property set forth on such Schedule II hereto to perform the Required
Repairs for the Property. Amounts so deposited with Lender shall be held by
Lender in accordance with Section 7.6 hereof. Amounts so deposited shall
hereinafter be referred to as Borrower’s “Required Repair Fund” and the account
in which such amounts are held shall hereinafter be referred to as Borrower’s
“Required Repair Account.”

7.1.2 Release of Required Repair Funds. Lender shall disburse to Borrower the
Required Repair Funds from the Required Repair Account from time to time upon
satisfaction by

 

78



--------------------------------------------------------------------------------

Borrower of each of the following conditions: (a) Borrower shall submit a
written request for payment to Lender at least thirty (30) days prior to the
date on which Borrower requests such payment be made and specifies the Required
Repairs to be paid, (b) on the date such request is received by Lender and on
the date such payment is to be made, no Default or Event of Default shall exist
and remain uncured, (c) Lender shall have received an Officers’ Certificate
(i) stating that all Required Repairs to be funded by the requested disbursement
have been completed in good and workmanlike manner and in accordance with all
applicable federal, state and local laws, rules and regulations, such
certificate to be accompanied by a copy of any license, permit or other approval
by any Governmental Authority required to commence or complete the Required
Repairs, (ii) identifying each Person that supplied materials or labor in
connection with the Required Repairs to be funded by the requested disbursement,
and (iii) stating that each such Person has been paid in full or will be paid in
full upon such disbursement, such Officers’ Certificate to be accompanied by
lien waivers or other evidence of payment reasonably satisfactory to Lender,
(d) at Lender’s option, a title search for the applicable Individual Property
indicating that the applicable Individual Property is free from all liens,
claims and other encumbrances not previously approved by Lender, and (e) Lender
shall have received such other evidence as Lender shall reasonably request that
the Required Repairs to be funded by the requested disbursement have been
completed and are paid for or will be paid upon such disbursement to Borrower.
Lender shall not be required to make disbursements from the Required Repair
Account with respect to the Property (i) more than once a month and (ii) unless
such requested disbursement is in an amount greater than $5,000.00 (or a lesser
amount if the total amount in the Required Repair Account is less than
$5,000.00), in which case only one disbursement of the amount remaining in the
account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.1.2.

Section 7.2 Tax and Insurance Escrow Fund. Borrower shall pay to Lender (a) on
the Closing Date an initial deposit and (b) on each Payment Date thereafter
(i) one-twelfth (1/12) of the Taxes and Other Charges that Lender estimates will
be payable during the next ensuing twelve (12) months in order to accumulate
with Lender sufficient funds to pay all such Taxes and Other Charges at least
thirty (30) days prior to their respective due dates, and (ii) one-twelfth
(1/12) of the Insurance Premiums that Lender estimates will be payable for the
renewal of the coverage afforded by the Policies upon the expiration thereof in
order to accumulate with Lender sufficient funds to pay all such Insurance
Premiums at least thirty (30) days prior to the expiration of the Policies (said
amounts in (a) and (b) above hereinafter called the “Tax and Insurance Escrow
Fund”). Provided, however, so long as the Property is included in blanket
policies of insurance covering substantially all real property owned directly or
indirectly by Guarantor, which is in accordance with Section 6.1 hereof, the
provisions of this Section with regard to Insurance Premiums shall not be
applicable, until and unless Lender elects to apply such provisions following
(i) the issuance by any insurer or its agent of any notice of cancellation,
termination, or lapse of any insurance coverage required under Section 6.1
hereof, (ii) any cancellation, termination, or lapse of any insurance coverage
required under Section 6.1 hereof whether or not any notice is issued,
(iii) Lender having not received from Borrower evidence of insurance coverages
as required by and in accordance with the terms of Section 6.1 hereof, or
(iv) the occurrence of any Event of Default or the occurrence of any event which
with the giving of notice, the passage of time or both would result in an Event
of Default. Lender shall apply the Tax and Insurance Escrow Fund to payments of
Taxes and Insurance Premiums required to be made by Borrower pursuant to
Section 5.1.2 hereof and under the Security

 

79



--------------------------------------------------------------------------------

Instrument. In making any payment relating to the Tax and Insurance Escrow Fund,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax and
Insurance Escrow Fund shall exceed the amounts due for Taxes, Other Charges and
Insurance Premiums pursuant to Section 5.1.2 hereof, Lender shall, in its
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax and Insurance Escrow Fund. The Tax and Insurance
Escrow Fund shall be held by Lender in an interest-bearing account and shall at
Lender’s option be held in an Eligible Account at an Eligible Institution.
Lender agrees that all interest upon the Tax and Insurance Escrow Fund shall be
added to and become a part of the Tax and Insurance Escrow Fund for the benefit
of Borrower. If at any time Lender reasonably determines that the Tax and
Insurance Escrow Fund is not or will not be sufficient to pay Taxes, Other
Charges and Insurance Premiums by the dates set forth in (a) and (b) above,
Lender shall notify Borrower of such determination and Borrower shall increase
its monthly payments to Lender by the amount that Lender reasonably estimates is
sufficient to make up the deficiency at least thirty (30) days prior to the due
date of the Taxes and Other Charges or thirty (30) days prior to expiration of
the Policies, as the case may be.

Section 7.3 Replacements and Replacement Reserve.

7.3.1 Replacement Reserve Fund. Borrower shall pay to Lender (a) on the Closing
Date an initial deposit of $31,516.00 and (b) on each Payment Date thereafter
$31,516.00 (the “Replacement Reserve Monthly Deposit”) which amounts are
reasonably estimated by Lender in its discretion to be due for replacements and
repairs required to be made to any Individual Property during the calendar year
(collectively, the “Replacements”). Amounts so deposited shall hereinafter be
referred to as Borrower’s “Replacement Reserve Fund” and the interest-bearing
account in which such amounts are held shall hereinafter be referred to as
Borrower’s “Replacement Reserve Account.” Lender may reassess its estimate of
the amount necessary for the Replacement Reserve Fund from time to time, and may
increase the monthly amounts required to be deposited into the Replacement
Reserve Fund upon thirty (30) days notice to Borrower if Lender determines in
its reasonable discretion that an increase is necessary to maintain the proper
maintenance and operation of the Property (or any portion thereof). Lender
agrees that all interest upon the Replacement Reserve Fund shall be added to and
become a part of the Replacement Reserve Fund for the benefit of Borrower.

7.3.2 Disbursements from Replacement Reserve Account. (a) Lender shall make
disbursements from the Replacement Reserve Account to pay Borrower only for the
costs of the Replacements. Lender shall not be obligated to make disbursements
from the Replacement Reserve Account to reimburse Borrower for the costs of
routine maintenance to the Property, for replacements of inventory, or for costs
which are to be reimbursed from the Required Repair Fund.

(b) Lender shall, within fifteen (15) days of a written request from Borrower
and satisfaction of the requirements set forth in this Section 7.3.2, disburse
to Borrower amounts from the Replacement Reserve Account necessary to pay for
the actual approved costs of Replacements or to reimburse Borrower therefor,
upon completion of such Replacements (or,

 

80



--------------------------------------------------------------------------------

upon partial completion in the case of Replacements made pursuant to
Section 7.3.2(e) hereof) as determined by Lender, in its reasonable discretion.
In no event shall Lender be obligated to disburse funds from the Replacement
Reserve Account if a Default or an Event of Default exists.

(c) Each request for disbursement from the Replacement Reserve Account shall be
in a form specified or approved by Lender and shall specify (i) the specific
Replacements for which the disbursement is requested, (ii) the quantity and
price of each item purchased, if the Replacement includes the purchase or
replacement of specific items, (iii) the price of all materials (grouped by type
or category) used in any Replacement other than the purchase or replacement of
specific items, and (iv) the cost of all contracted labor or other services
applicable to each Replacement for which such request for disbursement is made.
With each request Borrower shall certify that all Replacements have been made in
accordance with all applicable Legal Requirements of any Governmental Authority
having jurisdiction over the Property. Each request for disbursement shall
include copies of invoices for all items or materials purchased and all
contracted labor or services provided and, unless Lender has agreed to issue
joint checks as described below in connection with a particular Replacement,
each request shall include evidence satisfactory to Lender of payment of all
such amounts. Except as provided in Section 7.3.2(e) hereof, each request for
disbursement from the Replacement Reserve Account shall be made only after
completion of the Replacement for which disbursement is requested. Borrower
shall provide Lender evidence of completion of the subject Replacement
satisfactory to Lender in its reasonable judgment.

(d) Borrower shall pay all invoices in connection with the Replacements with
respect to which a disbursement is requested prior to submitting such request
for disbursement from the Replacement Reserve Account or, at the request of
Borrower, Lender shall issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement. In the case of payments
made by joint check, Lender may require a waiver of lien from each Person
receiving payment prior to Lender’s disbursement from the Replacement Reserve
Account. In addition, as a condition to any disbursement, Lender may require
Borrower to obtain lien waivers from each contractor, supplier, materialman,
mechanic or subcontractor who receives payment in an amount equal to or greater
than $25,000.00 for completion of its work or delivery of its materials. Any
lien waiver delivered hereunder shall conform to the requirements of applicable
law and shall cover all work performed and materials supplied (including
equipment and fixtures) for the applicable Individual Property by that
contractor, supplier, subcontractor, mechanic or materialman through the date
covered by the current reimbursement request (or, if payment to such contractor,
supplier, subcontractor, mechanic or materialmen is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
release of funds request).

(e) If (i) the cost of a Replacement exceeds $25,000.00, (ii) the contractor
performing such Replacement requires periodic payments pursuant to terms of a
written contract, and (iii) Lender has approved in writing in advance such
periodic payments, a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the applicable Individual Property and are properly secured or have been
installed in the applicable Individual Property, (C) all other conditions in
this Agreement for disbursement have

 

81



--------------------------------------------------------------------------------

been satisfied, (D) funds remaining in the Replacement Reserve Account are, in
Lender’s judgment, sufficient to complete such Replacement and other
Replacements when required, and (E) if required by Lender, each contractor or
subcontractor receiving payments under such contract shall provide a waiver of
lien with respect to amounts which have been paid to that contractor or
subcontractor.

(f) Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $25,000.00.

7.3.3 Performance of Replacements. (a) Borrower shall make Replacements when
required in order to keep each Individual Property in condition and repair
consistent with other comparable properties in the same market segment in the
metropolitan area in which the applicable Individual Property is located, and to
keep each Individual Property or any portion thereof from deteriorating.
Borrower shall complete all Replacements in a good and workmanlike manner as
soon as practicable following the commencement of making each such Replacement.

(b) Lender reserves the right, at its option, to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Replacements.,
such approval not to be unreasonably withheld, conditioned or delayed. Upon
Lender’s request, Borrower shall assign any contract or subcontract to Lender.

(c) In the event Lender determines in its discretion that any Replacement is not
being performed in a workmanlike or timely manner or that any Replacement has
not been completed in a workmanlike or timely manner, Lender shall have the
option to withhold disbursement for such unsatisfactory Replacement and to
proceed under existing contracts or to contract with third parties to complete
such Replacement and to apply the Replacement Reserve Fund toward the labor and
materials necessary to complete such Replacement, without providing any prior
notice to Borrower and to exercise any and all other remedies available to
Lender upon an Event of Default hereunder.

(d) In order to facilitate Lender’s completion or making of such Replacements
pursuant to Section 7.3.3(c) above, Borrower grants Lender the right to enter
onto the applicable Individual Property and perform any and all work and labor
necessary to complete or make such Replacements and/or employ watchmen to
protect the applicable Individual Property from damage. All sums so expended by
Lender, to the extent not from the Replacement Reserve Fund, shall be deemed to
have been advanced under the Loan to Borrower and secured by the Security
Instrument. For this purpose Borrower constitutes and appoints Lender its true
and lawful attorney in fact with full power of substitution to complete or
undertake such Replacements in the name of Borrower. Such power of attorney
shall be deemed to be a power coupled with an interest and cannot be revoked.
Borrower empowers said attorney in fact as follows: (i) to use any funds in the
Replacement Reserve Account for the purpose of making or completing such
Replacements; (ii) to make such additions, changes and corrections to such
Replacements as shall be necessary or desirable to complete such Replacements;
(iii) to employ

 

82



--------------------------------------------------------------------------------

such contractors, subcontractors, agents, architects and inspectors as shall be
required for such purposes; (iv) to pay, settle or compromise all existing bills
and claims which are or may become Liens against the applicable Individual
Property, or as may be necessary or desirable for the completion of such
Replacements, or for clearance of title; (v) to execute all applications and
certificates in the name of Borrower which may be required by any of the
contract documents; (vi) to prosecute and defend all actions or proceedings in
connection with the applicable Individual Property or the rehabilitation and
repair of the applicable Individual Property; and (vii) to do any and every act
which Borrower might do in its own behalf to fulfill the terms of this
Agreement.

(e) Nothing in this Section 7.3.3 shall: (i) make Lender responsible for making
or completing any Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.

(f) Borrower shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect, or inspector) or third parties making
Replacements pursuant to this Section 7.3.3 to enter onto the applicable
Individual Property during normal business hours (subject to the rights of
Tenants under their Leases) to inspect the progress of any Replacements and all
materials being used in connection therewith, to examine all plans and shop
drawings relating to such Replacements which are or may be kept at the
applicable Individual Property, and to complete any Replacements made pursuant
to this Section 7.3.3. Borrower shall cause all contractors and subcontractors
to cooperate with Lender or Lender’s representatives or such other persons
described above in connection with inspections described in this
Section 7.3.3(f) or the completion of Replacements pursuant to this
Section 7.3.3.

(g) Lender may require an inspection of the applicable Individual Property at
Borrower’s expense prior to making a monthly disbursement from the Replacement
Reserve Account in order to verify completion of the Replacements for which
reimbursement is sought. Lender may require that such inspection be conducted by
an appropriate independent qualified professional selected by Lender and/or may
require a copy of a certificate of completion by an independent qualified
professional acceptable to Lender prior to the disbursement of any amounts from
the Replacement Reserve Account. Borrower shall pay the reasonable expense of
the inspection as required hereunder, whether such inspection is conducted by
Lender or by an independent qualified professional.

(h) The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender).

(i) Before each disbursement from the Replacement Reserve Account, Lender may
require Borrower to provide Lender with a search of title to the applicable
Individual Property effective to the date of the disbursement, which search
shows that no mechanic’s or materialmen’s liens or other liens of any nature
have been placed against the applicable Individual Property since the date of
recordation of the related Security Instrument and that title to the applicable
Individual Property is free and clear of all Liens (other than the lien of the
related Security Instrument and any other Liens previously approved in writing
by Lender, if any).

 

83



--------------------------------------------------------------------------------

(j) All Replacements shall comply with all applicable Legal Requirements of all
Governmental Authorities having jurisdiction over the applicable Individual
Property and applicable insurance requirements including applicable building
codes, special use permits, environmental regulations, and requirements of
insurance underwriters.

(k) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certificates of insurance
evidencing such policies shall be delivered to Lender.

7.3.4 Failure to Make Replacements. (a) It shall be an Event of Default under
this Agreement if Borrower fails to comply with any provision of this
Section 7.3 and such failure is not cured within thirty (30) days after notice
from Lender. Upon the occurrence of such an Event of Default, Lender may use the
Replacement Reserve Fund (or any portion thereof) for any purpose, including
completion of the Replacements as provided in Section 7.3.3, or for any other
repair or replacement to the Property or toward payment of the Debt in such
order, proportion and priority as Lender may determine in its discretion.
Lender’s right to withdraw and apply the Replacement Reserve Fund shall be in
addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.

(b) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Replacement Reserve Fund on account of an Event of Default to payment of
the Debt or in any specific order or priority.

7.3.5 Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

Section 7.4 Intentionally Omitted.

Section 7.5 Excess Cash Flow Reserve Fund.

7.5.1 Deposits to Excess Cash Flow Reserve Account. During a Cash Sweep Period
caused by a DSCR Trigger Event, all Excess Cash Flow in the Cash Management
Account shall be held by Lender as additional security for the Loan and amounts
so held shall be hereinafter referred to as the “Excess Cash Flow Reserve Fund”
and the account to which such amounts are held shall hereinafter be referred to
as the “Excess Cash Flow Reserve Account.”

7.5.2 Release of Excess Cash Flow Reserve Funds. Upon the occurrence of a Cash
Sweep Event Cure, all Excess Cash Flow Reserve Funds shall be disbursed from the
Cash Management Account to Borrower in accordance with the Cash Management
Agreement. In addition, any Excess Cash Flow Reserve Funds remaining after the
Debt has been paid in full or the Loan has been defeased in full shall be paid
to Borrower.

 

84



--------------------------------------------------------------------------------

Section 7.6 Reserve Funds, Generally. (a) Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.

(b) Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its discretion.

(c) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender. The Reserve Funds shall be held in an Eligible
Account in Permitted Investments as directed by Lender or Lender’s Servicer.
Unless expressly provided for in this Article VII, Borrower shall be entitled to
all interest on a Reserve Fund and such amounts shall be added to and become a
part thereof. Borrower shall be responsible for payment of any federal, state or
local income or other tax applicable to the interest earned on the Reserve Funds
credited or paid to Borrower.

(d) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.

(e) Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.

(f) The required monthly deposits into the Reserve Funds and the Monthly Debt
Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.

(g) Any amount remaining in the Reserve Funds after the Debt has been paid in
full or defeased in full shall be returned to Borrower.

 

85



--------------------------------------------------------------------------------

ARTICLE VIII - DEFAULTS

Section 8.1 Event of Default. (a) Each of the following events, after any
applicable cure period, shall constitute an event of default hereunder (an
“Event of Default”):

(i) if: (A) Borrower fails to make full and punctual payment of any Monthly Debt
Service Payment Amount (as defined in the Note) or any other amount payable on a
monthly basis under the Note, this Loan Agreement, the Security Instrument or
any other Loan Document within five (5) days of the date on which such payment
was due; or (B) any portion of the Debt (other than any portion of the Debt
described in subclause A in this Section 8.1(i) is not paid when due;

(ii) if any of the Taxes or Other Charges are not paid when the same are due and
payable (except to the extent there are sufficient funds in the Tax and
Insurance Escrow Fund and Lender fails to pay same out of the Tax and Insurance
Escrow Fund);

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon written request;

(iv) if Borrower Transfers or otherwise encumbers any portion of the Property
without Lender’s prior written consent in violation of the provisions of this
Agreement and Article 6 of the Security Instrument;

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

(vi) if Borrower shall make an assignment for the benefit of creditors;

(vii) if (A) Borrower, Guarantor or any other guarantor or indemnitor under any
guarantee issued in connection with the Loan shall commence any case, proceeding
or other action (I) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
conservatorship or relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(II) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower, Guarantor or any other guarantor or indemnitor shall make a general
assignment for the benefit of its creditors; or (B) there shall be commenced
against Borrower, Guarantor or any other guarantor or indemnitor any case,
proceeding or other action of a nature referred to in clause (A) above that is
not dismissed within thirty (30) days of filing; or (C) there shall be commenced
against the Borrower, Guarantor or any other guarantor or indemnitor any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets; or (D) the Borrower or Guarantor shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (A), (B), or (C) above; or (E) the Borrower,
Guarantor or any other guarantor or indemnitor shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due;

 

86



--------------------------------------------------------------------------------

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix) if Borrower breaches any covenant contained in Section 4.1.30 hereof or any
negative covenant contained in Section 5.2 hereof;

(x) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xi) if any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;

(xii) if a material default by Borrower has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement);

(xiii) if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after notice to Borrower from Lender;

(xiv) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xiii) above, for ten (10) days after notice to Borrower from Lender, in the
case of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if Lender determines in its reasonable discretion that
such non monetary Default is susceptible of cure but cannot reasonably be cured
within such thirty (30) day period and provided further that Borrower shall have
commenced to cure such Default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Borrower
in the exercise of due diligence to cure such Default, such additional period
not to exceed sixty (60) days;

(xv) if there shall be default under any of the other Loan Documents beyond any
applicable cure periods contained in such documents, whether as to Borrower or
the Property (or any portion thereof), or if any other such event shall occur or
condition shall exist, if the effect of such default, event or condition is to
accelerate the maturity of any portion of the Debt or to permit Lender to
accelerate the maturity of all or any portion of the Debt;

 

87



--------------------------------------------------------------------------------

(xvi) Borrower shall be in default under any other deed of trust, mortgage or
security agreement covering any part of the Property whether it be superior or
junior in priority to the Security Instrument (it not being implied by this
clause that any such encumbrance will be permitted); or

(xv) Borrower shall continue to be in default in its obligations under
Section 2.7.4 hereof for five (5) or more Business Days after notice to Borrower
from Lender.

(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and the Property, including declaring
the Debt to be immediately due and payable, and Lender may enforce or avail
itself of any or all rights or remedies provided in the Loan Documents against
Borrower and any or all of the Property, including all rights or remedies
available at law or in equity; and upon any Event of Default described in
clauses (vi), (vii) or (viii) above, the Debt and Other Obligations of Borrower
hereunder and under the other Loan Documents shall immediately and automatically
become due and payable, without notice or demand, and Borrower hereby expressly
waives any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

Section 8.2 Remedies. (a) Upon the occurrence of an Event of Default, all or any
one or more of the rights, powers, privileges and other remedies available to
Lender against Borrower under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, Borrower or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its discretion, to the fullest extent permitted by law, without
impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the Security Instruments have been foreclosed, sold and/or otherwise realized
upon in satisfaction of the Debt or the Debt has been paid in full.

(b) With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
Individual Property for the satisfaction of any of the Debt in any preference or
priority to any other Individual

 

88



--------------------------------------------------------------------------------

Property, and Lender may seek satisfaction out of all of the Properties, or any
part thereof, in its discretion in respect of the Debt. In addition, Lender
shall have the right from time to time to partially foreclose the Security
Instruments in any manner and for any amounts secured by the Security
Instruments then due and payable as determined by Lender in its discretion
including the following circumstances: (i) in the event Borrower defaults beyond
any applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose one or more of the Security
Instruments to recover such delinquent payments or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose one or more of the Security Instruments to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by one or more of the Security Instruments as Lender may
elect. Notwithstanding one or more partial foreclosures, the Properties shall
remain subject to the Security Instruments to secure payment of sums secured by
the Security Instruments and not previously recovered.

(c) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its discretion for purposes of evidencing and enforcing its rights
and remedies provided hereunder. Borrower shall execute and deliver to Lender
from time to time, promptly after the request of Lender, a severance agreement
and such other documents as Lender shall request in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender; provided that neither Borrower, Guarantor nor
any affiliate thereof shall be required to modify or amend any Loan Document or
enter into any new agreement or indemnification in connection with Lender’s
right to sever the Note and other Loan Documents if such Severed Loan Documents
would (i) change the Interest Rate, (ii) alter the economic terms of the loan in
any manner adverse to Borrower or Guarantor, or (iii) in any manner adversely
affect the rights or obligations of Borrower or Guarantor under the Loan
Documents. Borrower hereby absolutely and irrevocably appoints Lender as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power. Borrower
shall be obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents and
the Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.

(d) As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender

 

89



--------------------------------------------------------------------------------

may determine in Lender’s discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

ARTICLE IX - SPECIAL PROVISIONS

Section 9.1 Securitization.

9.1.1 Sale of Notes and Securitization. (a) Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations or securitizations, collectively,
a “Securitization”).

(b) At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower under this Agreement, Borrower shall use
reasonable efforts to provide information not in the possession of Lender or
which may be reasonably required by Lender or take other actions reasonably
required by Lender, in each case in order to satisfy the market standards to
which Lender customarily adheres or which may be reasonably required by
prospective investors or the Rating Agencies in connection with any such
Securitization. Lender shall have the right to provide to prospective investors
and the Rating Agencies any information in its possession, including financial
statements relating to Borrower, Guarantor, if any, the Property and any Tenant
of the Improvements. Borrower acknowledges that certain information regarding
the Loan and the parties thereto and the Property may be included in a private
placement memorandum, prospectus or other disclosure documents. Borrower agrees
that each of Borrower, Guarantor and their respective officers and
representatives, shall, at Lender’s request, at Lender’s sole cost and expense,
cooperate with Lender’s efforts to arrange for a Securitization in accordance
with the market standards to which Lender customarily adheres and/or which may
be required by prospective investors or the Rating Agencies in connection with
any such Securitization. Borrower, and Guarantor agree to review, at Lender’s
request in connection with the Securitization, the Disclosure Documents as such
Disclosure Documents relate to Borrower, Guarantor, the Property and the Loan,
including, the sections entitled “Risk Factors,” “Special Considerations,”
“Description of the Security Instrument,” “Description of the Mortgage Loan and
Mortgaged Property,” “The Manager,” “The Borrower,” and “Certain Legal Aspects
of the Mortgage Loan,” and shall confirm that the factual statements and
representations contained in such sections and such other information in the
Disclosure Documents (to the extent such information relates to, or is based on,
or includes any information regarding the Property, Borrower, Guarantor, Manager
or the Loan) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading.

 

90



--------------------------------------------------------------------------------

(c) Borrower agrees to make upon Lender’s written request, without limitation,
all structural or other changes to the Loan (including delivery of one or more
new component notes to replace the original note or modify the original note to
reflect multiple components of the Loan and such new notes or modified note may
have different interest rates and amortization schedules), modifications to any
documents evidencing or securing the Loan, creation of one or more mezzanine
loans (including amending Borrower’s organizational structure to provide for one
or more mezzanine borrowers), delivery of opinions of counsel acceptable to the
Rating Agencies or potential investors and addressing such matters as the Rating
Agencies or potential investors may require; provided, however, that in creating
such new notes or modified notes or mezzanine notes Borrower shall not be
required to modify (i) the Interest Rate, (ii) the stated maturity of the Note,
(iii) the aggregate amortization of principal of the Note (i.e., the scheduled
debt service payments on all new or modified notes shall in the aggregate equal
the same debt service amount previously set forth in the Note), (iv) the
economic term of the Loan, (v) decrease the time periods during which Borrower
is permitted to perform its obligations under the Loan Documents, or (vi) the
Loan Documents in any manner that would adversely affect the rights or
obligations of Borrower or Guarantor under the Loan Documents. In connection
with the foregoing, Borrower covenants and agrees to modify the Cash Management
Agreement to reflect the newly created components or mezzanine loans.

(d) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any financial statements, or financial, statistical or operating
information, as Lender shall reasonably determine to be required pursuant to
Regulation AB under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any amendment,
modification or replacement thereto or other legal requirements in connection
with any private placement memorandum, prospectus or other disclosure documents
or any filing pursuant to the Exchange Act in connection with the Securitization
or as shall otherwise be reasonably requested by Lender.

(e) Borrower hereby appoints Lender its attorney-in-fact with full power of
substitution (which appointment shall be deemed to be coupled with an interest
and to be irrevocable until the Loan is paid and the Security Instrument is
discharged of record, with Borrower hereby ratifying all that its said attorney
shall do by virtue thereof) to execute and deliver all documents and do all
other acts and things necessary or desirable to effect any Securitization
authorized hereunder; provided, however, that unless an Event of Default exists,
Lender shall not execute or deliver any such documents or do any such acts or
things under such power until five (5) days after written notice has been given
to Borrower by Lender of Lender’s intent to exercise its rights under such
power. Borrower’s failure to deliver any document or to take any other action
Borrower is obligated to take hereunder with respect to any Securitization for a
period of ten (10) Business Days after such notice by Lender shall, at Lender’s
option, constitute an Event of Default hereunder.

9.1.2 Securitization Costs. All reasonable third party costs and expenses
incurred by Borrower and Guarantor in connection with Borrower’s complying with
requests made under this Section 9.1 (including the fees and expenses of the
Rating Agencies) shall be paid by Lender.

 

91



--------------------------------------------------------------------------------

Section 9.2 Right To Release Information. Following the occurrence of any Event
of Default, Lender may forward to any broker, prospective purchaser of any
Individual Property or the Loan, or other person or entity all documents and
information which Lender now has or may hereafter acquire relating to the Debt,
Borrower, any Guarantor, any indemnitor, any Individual Property and any other
matter in connection with the Loan, whether furnished by Borrower, any
Guarantor, any indemnitor or otherwise, as Lender determines necessary or
desirable. Borrower irrevocably waives any and all rights it may have to limit
or prevent such disclosure, including any right of privacy or any claims arising
therefrom.

Section 9.3 Exculpation. (a) Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Security Instrument or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under the
Note, this Agreement, the Security Instrument and the other Loan Documents, or
in the Property (or any portion thereof), the Rents, or any other collateral
given to Lender pursuant to the Loan Documents; provided, however, that, except
as specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Security Instrument and the
other Loan Documents, agrees that it shall not sue for, seek or demand any
deficiency judgment against Borrower in any such action or proceeding under or
by reason of or under or in connection with the Note, this Agreement, the
Security Instrument or the other Loan Documents. The provisions of this Section
shall not, however, (i) constitute a waiver, release or impairment of any
obligation evidenced or secured by any of the Loan Documents; (ii) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Security Instrument; (iii) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (iv) impair the right of Lender to
obtain the appointment of a receiver; (v) impair the enforcement of any
assignment of leases contained in the Security Instrument or any other Loan
Document; or (vi) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower in order to fully realize the security granted by the
Security Instrument or to commence any other appropriate action or proceeding in
order for Lender to exercise its remedies against the Property (or any portion
thereof).

(b) Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including reasonable attorneys’ fees and
court costs) incurred or suffered by Lender arising out of or in connection with
the following:

(i) fraud or willful misrepresentation by Borrower or any of its affiliates, or
Guarantor or any agent, employee or other person with actual or apparent
authority to make statements or representations on behalf of Borrower, any
affiliate of Borrower or Guarantor in connection with the Loan (“apparent
authority” meaning such authority as the principal knowingly or negligently
permits the agent to assume, or which he holds the agent out as possessing);

 

92



--------------------------------------------------------------------------------

(ii) the gross negligence or willful misconduct of Borrower or Guarantor, or any
affiliate, agent, or employee of the foregoing;

(iii) material physical waste of the Property (or any portion thereof);

(iv) the removal or disposal of any portion of the Property in violation of the
terms of the Loan Documents;

(v) the misapplication, misappropriation, or conversion by Borrower or Guarantor
of (A) any Insurance Proceeds paid by reason of any loss, damage or destruction
to the Property (or any portion thereof), (B) any Awards received in connection
with a Condemnation of all or a portion of the Property, (C) any Rents or other
Property income or collateral proceeds, or (D) any Rents paid more than one
month in advance (including, but not limited to, security deposits);

(vi) following the occurrence of an Event of Default, the failure to either
apply rents or other Property income, whether collected before or after such
Event of Default, to the ordinary, customary, and necessary expenses of
operating the Property or, upon demand, to deliver such rents or other Property
income to Lender;

(vii) failure to maintain insurance or to pay taxes and assessments, or to pay
charges for labor or materials or other charges or judgments that can create
Liens on any portion of the Property (unless Lender is escrowing funds therefor
and fails to make such payments or has taken possession of the Property
following an Event of Default, has received all Rents from the Property
applicable to the period for which such insurance, taxes or other items are due,
and thereafter fails to make such payments);

(viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property (or any portion thereof) which are not delivered to
Lender upon a foreclosure of the Property (or any portion thereof) or action in
lieu thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof;

(ix) Borrower fails to permit on-site inspections of any Individual Property, or
fails to appoint a new property manager upon the request of Lender as permitted
under this Agreement, each as required by, and in accordance with, the terms and
provisions of this Agreement or the Security Instrument;

(x) any failure by Borrower to comply with any of the representations,
warranties or covenants set forth in Sections 4.1.37 or 5.1.19 hereof; or

(xi) any failure by Borrower to cooperate with Lender in instituting the cash
management system provided for in the Loan Documents, including, without
limitation, setting up the Clearing Account or the Cash Management Account as
and when required pursuant to this Agreement.

 

93



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the other Loan Documents,

(i) Borrower and any general partner of Borrower shall be personally liable for
the Debt if (A) Borrower fails to obtain Lender’s prior written consent to any
Transfer as required by this Agreement or the Security Instrument; (B) Borrower
fails to obtain Lender’s prior written consent to any Indebtedness or voluntary
Lien encumbering the Property (or any portion thereof); (C) Borrower shall at
any time hereafter make an assignment for the benefit of its creditors;
(D) Borrower fails to maintain its status as a Special Purpose Entity or comply
with any representation, warranty or covenant set forth in Section 4.1.30
hereof; (E) Borrower admits, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; (F) Borrower fails
to make the first full monthly payment of interest on or before the first
Payment Date; (G) Borrower files, consents to, or acquiesces in a petition for
bankruptcy, insolvency, dissolution or liquidation under the Bankruptcy Code or
any other Federal or State bankruptcy or insolvency law, or there is a filing of
an involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law in which Borrower or Guarantor
colludes with, or otherwise assists any party in connection with such filing, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower from any party; or (H) the Property or any part
thereof shall at any time hereafter become property of the estate or an asset in
(1) a voluntary bankruptcy, insolvency, receivership, liquidation, winding up,
or other similar type of proceeding, or (2) an involuntary bankruptcy or
insolvency proceeding (other than one filed by Lender) that is not dismissed
within sixty (60) days of filing.

(d) Nothing herein shall be deemed to constitute a waiver by Lender of any right
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provision of
the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt.

Section 9.4 Matters Concerning Manager. If (a) an Event of Default hereunder has
occurred and remains uncured, (b) Manager shall become subject to a Bankruptcy
Action, (c) a default occurs under the Management Agreement, or (d) a DSCR
Trigger Event occurs, Borrower shall, at the request of Lender, (i) terminate
the Management Agreement and replace the Manager with a Qualified Manager
pursuant to a Replacement Management Agreement, and/or (i) terminate any then
existing Sub-Management Agreements existing between Manager and any Sub-Manager.

Section 9.5 Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer or trustee (any such master
servicer, primary servicer, special servicer, and trustee, together with its
agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a

 

94



--------------------------------------------------------------------------------

pooling and servicing agreement, servicing agreement, special servicing
agreement or other agreement providing for the servicing of one or more mortgage
loans (collectively, the “Servicing Agreement”) between Lender and Servicer.
While the Loan is in special servicing, Borrower shall promptly reimburse Lender
on demand for the following costs and expenses payable by Lender to Servicer as
a result of the Loan becoming specially serviced: (i) any liquidation fees that
are due and payable to Servicer under the Servicing Agreement in connection with
the exercise of any or all remedies permitted under this Agreement, (ii) any
workout fees and special servicing fees that are due and payable to Servicer
under the Servicing Agreement, which fees may be due and payable under the
Servicing Agreement on a periodic or continuing basis, and which may be payable
to a special servicer, in an amount as great as one percent of the outstanding
principal balance of the Loan, upon return of the Loan by the special servicer
to the master servicer, and (iii) the costs of all amounts owed to any
third-party contractor in connection with the Servicer obtaining any third-party
report, including any property inspections or appraisals of the Properties (or
any updates to any existing inspection or appraisal) that Servicer reasonably
determines to obtain or may be required to obtain (other than the cost of
regular annual inspections required to be borne by Servicer under the Servicing
Agreement).

Section 9.6 Lender/Servicer Loan Administration. From and after the date hereof,
the owner and holder of Note A-1 shall be deemed the agent of the holder(s) of
Note A-2 in connection with all matters related to the administration, servicing
and payment of the Loan, and such owner and holder of Note A-1 shall be
Borrower’s point of contact in connection with all such matters. Notwithstanding
the foregoing, following the transfer of Note A-1 to a Securitization, the
Servicer for such Securitization to which Note A-1 is transferred shall be
deemed the agent of the holder(s) of Note A-1 and Note A-2, and such Servicer
shall be Borrower’s point of contact in connection with all matters related to
the administration, servicing and payment of the Loan.

ARTICLE X - MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole and absolute discretion of Lender and shall be final and conclusive.

 

95



--------------------------------------------------------------------------------

Section 10.3 Governing Law.

(a) LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS OF THE LOAN
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK (“GOVERNING
STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (“ACTION”) MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE OR FORUM NON CONVENIENS OF ANY SUCH ACTION, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY ACTION.
BORROWER DOES HEREBY DESIGNATE AND APPOINT:

CT Corporation System

111 Eighth Avenue

New York, NY 10011

 

96



--------------------------------------------------------------------------------

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH ACTION IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, or (c) by telecopier
(with answer back acknowledged) and with a second copy to be sent to the
intended recipient by any other means permitted under this Section, addressed as
follows (or at such other address and

 

97



--------------------------------------------------------------------------------

Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

 

If to Lender:    KeyBank National Association    11501 Outlook, Suite 300   
Overland Park, Kansas 66211    Facsimile No.: 877-379-1625    Attention: Loan
Servicing with a copy to:    Dan Flanigan    POLSINELLI    900 West 48th Place,
Suite 900    Kansas City, Missouri 64112    Facsimile No.: 816-753-1536 If to a
Borrower:    c/o Strategic Storage Trust II, Inc.    111 Corporate Drive, Suite
120    Ladera Ranch, California 92694    Attention: H. Michael Schwartz   
Facsimile No.: (949) 429-6606 With a copy to:    Mastrogiovanni Mersky & Flynn,
P.C.    2001 Bryan Street, Suite 1250    Dallas, Texas 75201    Attention:
Charles Mersky    Facsimile No.: (214) 922-8801

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

Section 10.7 Trial by Jury. TO THE FULLEST EXTENT NOW OR HEREAFTER PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

 

98



--------------------------------------------------------------------------------

Section 10.8 Headings. The Article or Section headings and the Table of Contents
in this Agreement are included herein for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 10.12 Remedies of Borrower. If a claim or adjudication is made that
Lender or its agents have acted unreasonably or unreasonably delayed acting in
any case where by law or under this Agreement or the other Loan Documents,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents shall be liable for
any monetary damages, and Borrower’s sole remedies shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.

Section 10.13 Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of written notice
from Lender for all costs and expenses (including attorneys’ fees and expenses)
incurred by Lender in connection with (i) the preparation, negotiation,
execution and delivery of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby and all the
costs of furnishing all opinions by counsel for Borrower (including any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property or any portion thereof);
(ii) Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement

 

99



--------------------------------------------------------------------------------

and the other Loan Documents on its part to be performed or complied with after
the Closing Date, including confirming compliance with environmental and
insurance requirements; (iii) Lender’s ongoing performance and compliance with
all agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iv) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters reasonably requested by
Lender; (v) securing Borrower’s compliance with any requests made pursuant to
the provisions of this Agreement; (vi) the filing and recording fees and
expenses, title insurance and fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred in
creating and perfecting the Lien in favor of Lender pursuant to this Agreement
and the other Loan Documents; (vii) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Property (or any portion
thereof), or any other security given for the Loan; and (viii) enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Property or any
portion thereof (including any fees incurred by Servicer in connection with the
transfer of the Loan to a special servicer prior to a Default or Event of
Default) or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work out” or of
any insolvency or bankruptcy proceedings; provided, however, that Borrower shall
not be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Any cost and expenses due and payable to Lender may be
paid from any amounts in the Clearing Account or Cash Management Account, as
applicable. Provided no Event of Default exists, fees and expenses related
solely to origination and administration of the Loan shall be limited as
follows: (i) if Lender is acting upon a request of Borrower or in response to a
notice relating to the Property, Borrower, any guarantor or indemnitor or as a
result of failure of any party to perform its obligations under the Loan
Documents, such fees and expenses shall be limited to reasonable and customary
fees and expenses; (ii) otherwise, such fees and expenses shall be limited to
reasonable, out of pocket fees and expenses. Notwithstanding the foregoing,
charges of rating agencies, governmental entities or other third parties that
are outside of the control of Lender shall not be subject to the reasonableness
standard.

(b) Borrower shall indemnify, defend and hold harmless the Indemnified Parties
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not an Indemnified Party
shall be designated a party thereto), that may be imposed on, incurred by, or
asserted against any Indemnified Party in any manner relating to or arising out
of (i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to any Indemnified Party hereunder to the extent
that such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of such Indemnified Party. To the extent that the
undertaking to indemnify, defend and hold

 

100



--------------------------------------------------------------------------------

harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Parties.

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Property (or any portion thereof) other than that of
mortgagee, beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s
discretion, Lender deems it advisable or desirable to do so.

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan

 

101



--------------------------------------------------------------------------------

Documents or the financing evidenced by the Loan Documents, to Lender, KeyBank
National Association or any of their Affiliates shall be subject to the prior
written approval of Lender and KeyBank National Association, which approval
shall not be unreasonably withheld, delayed, or conditioned.

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property (or any portion
thereof) for the collection of the Debt without any prior or different resort
for collection or of the right of Lender to the payment of the Debt out of the
net proceeds of the Property (or any portion thereof) in preference to every
other claimant whatsoever.

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates. In the event of a conflict between or among the terms, covenants,
conditions or provisions of the Loan Documents, the term(s), covenant(s),
condition(s) and/or provision(s) that Lender may elect to enforce from time to
time so as to enlarge the interest of Lender in its security, afford Lender the
maximum financial benefits or security for the Debt, and/or provide Lender the
maximum assurance of payment of the Debt in full shall control.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that,
except for TalonVest Capital, Inc. (whose commission shall be paid by Guarantor
pursuant to a separate agreement), it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement.

 

102



--------------------------------------------------------------------------------

Borrower hereby agrees to indemnify, defend and hold Lender harmless from and
against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person (including TalonVest Capital, Inc.) that such
Person acted on behalf of Borrower or Lender in connection with the transactions
contemplated herein. The provisions of this Section 10.21 shall survive the
expiration and termination of this Agreement and the payment of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Liability. If Borrower consists of more than one (1) Person the
obligations and liabilities of each Person shall be joint and several. Under no
circumstances whatsoever shall Lender have any liability for punitive, special,
consequential or incidental damages in connection with, arising out of, or in
any way related to or under this Loan Agreement or any other Loan Document or in
any way related to the transactions contemplated or any relationship established
by this Agreement or any other Loan Document or any act, omission or event
occurring in connection herewith or therewith, and, to the extent not expressly
prohibited by applicable laws, Borrower for itself and its Guarantors and
indemnitors waives all claims for punitive, special, consequential or incidental
damages. Lender shall have no duties or responsibilities except those expressly
set forth in this Agreement, the Security Instrument and the other Loan
Documents. Neither Lender nor any of its officers, directors, employees or
agents shall be liable for any action taken or omitted by them as such hereunder
or in connection herewith, unless caused by their gross negligence or willful
misconduct. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, including
Section 5.1.11 hereof, to receive monthly, quarterly and year end financial
reports, including balance sheets, statements of income, shareholder’s equity
and cash flow, a management report and schedules of outstanding indebtedness;
and

 

103



--------------------------------------------------------------------------------

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

Section 10.25 OFAC. Borrower hereby represents, warrants and covenants that
neither Borrower nor any Guarantor is (or will be) a person with whom Lender is
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury of the United States of
America (including, those Persons named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, Borrower
hereby covenants to provide Lender with any additional information that Lender
deems reasonably necessary from time to time in order to ensure compliance with
all applicable laws concerning money laundering and similar activities.

Section 10.26 Duplicate Originals; Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Agreement may be executed in several counterparts, each
of which counterpart shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

ARTICLE XI – INTENTIONALLY DELETED

ARTICLE XII - ADDITIONAL OR SPECIAL PROVISIONS OR MODIFICATIONS

Section 12.1 Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article XII and the other provisions of this
Agreement, the terms and conditions of this Article XII shall control and be
binding.

Section 12.1.1. Cross-Default; Cross-Collateralization.

(a) Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of each Individual Property taken separately. Borrower
agrees that each of the Loan Documents (including, without limitation, the
Security Instruments) are and will be cross collateralized and cross defaulted
with each other so that (i) an Event of Default under any of Loan Documents
shall constitute an Event of Default under each of the other Loan Documents;
(ii) an Event of Default hereunder shall constitute an Event of Default under
each Security Instrument; (iii) each Security Instrument shall constitute
security for the Note as if a single blanket lien were placed on all of the
Properties as security for the Note; and (iv) such cross collateralization shall
in no event be deemed to constitute a fraudulent conveyance and Borrower waives
any claims related thereto.

 

 

104



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Security Instruments, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Security Instruments, any equitable right
otherwise available to Borrower which would require the separate sale of the
Properties or require Lender to exhaust its remedies against any Individual
Property or any combination of the Properties before proceeding against any
other Individual Property or combination of Properties; and further in the event
of such foreclosure Borrower does hereby expressly consent to and authorize, at
the option of Lender, the foreclosure and sale either separately or together of
any combination of the Properties.

Section 12.1.2 Recording Taxes. Borrower represents that it has paid all state,
county and municipal recording and all other taxes imposed upon the execution
and recordation of each Security Instrument. If at any time Lender determines,
based on applicable Legal Requirements, that Lender is not being afforded the
maximum amount of security available from any one or more of the Properties as a
direct or indirect result of applicable taxes not having been paid with respect
to any Individual Property, Borrower agrees that Borrower will execute,
acknowledge and deliver to Lender, immediately upon Lender’s request,
supplemental affidavits increasing the amount of the Debt attributable to any
such Individual Property to an amount determined by Lender to be equal to the
lesser of (i) the greater of the fair market value of the applicable Individual
Property (1) as of the date hereof and (2) as of the date such supplemental
affidavits are to be delivered to Lender, and (ii) the amount of the Debt
attributable to any such Individual Property (as set forth on Schedule IV
hereof), and Borrower shall, on demand, pay any additional taxes.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

  BORROWER:   SST II 10231 S COLIMA RD, LLC,   a Delaware limited liability
company   By:   Strategic Storage Trust II, Inc.,     a Maryland corporation,  
  its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
2234 ARROW HWY, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
4200 WESTMINSTER AVE, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------

  SST II 1571 W FOOTHILL BLVD, LLC,   a Delaware limited liability company   By:
  Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager
    By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II 580
E LAMBERT RD, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II 404
POTRERO GRANDE DR, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
7611 TALBERT AVE, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------

  SST II 3860 BENATAR WAY, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
43745 SIERRA HWY, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
43707 N. SIERRA HWY, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
6667 VAN BUREN BLVD, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------

  SST II 2998 ROCKVILLE RD, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II 517
N 8TH ST, LLC,   a Delaware limited liability company   By:   Strategic Storage
Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
3937 SANTA ROSA AVE, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
8920 FEDERAL BLVD, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------

  SST II 435 AIRPORT BLVD, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
3757 NORWOOD DR, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II 240
W ARMY TRAIL RD, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
4747 W CAL SAG RD, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------

  SST II 4100 FORESTVILLE RD, LLC,   a Delaware limited liability company   By:
  Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager
    By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
27203 GROESBECK HWY, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
24623 RYAN RD, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
42557 VAN DYKE AVE, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------

  SST II 262 E MAPLE RD, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
4233 US 130, LLC,   a Delaware limited liability company   By:   Strategic
Storage Trust II, Inc.,     a Maryland corporation,     its Manager     By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
10919 EVERGREEN WAY, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
9823 W. HILLSBOROUGH AVE, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------

  SST II 8141 HWY 59, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer   SST II
3101 S. FEDERAL HWY, LLC,   a Delaware limited liability company   By:  
Strategic Storage Trust II, Inc.,     a Maryland corporation,     its Manager  
  By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   Chief Financial Officer

 

SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER: KEYBANK NATIONAL ASSOCIATION, a national banking association By:  

/s/ Mary Ann Gripka

Name:   Mary Ann Gripka Title:   Vice President

 

SIGNATURE PAGE TO LOAN AGREEMENT